Exhibit 10.1

EXECUTION VERSION

 

 

 

CREDIT AGREEMENT

Dated as of March 14, 2013

among

ASHLAND INC.,

as the Borrower,

THE BANK OF NOVA SCOTIA,

as Administrative Agent, Swing Line Lender

and an L/C Issuer,

CITIBANK, N.A.,

as Syndication Agent,

BANK OF AMERICA, N.A.,

DEUTSCHE BANK SECURITIES INC.

and

PNC BANK, NATIONAL ASSOCIATION

as Co-Documentation Agents,

and

The Other Lenders Party Hereto

CITIGROUP GLOBAL MARKETS INC.,

THE BANK OF NOVA SCOTIA,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

DEUTSCHE BANK SECURITIES INC. and

PNC CAPITAL MARKETS LLC

as Joint Lead Arrangers and Joint Book Managers

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

       Page   ARTICLE I    DEFINITIONS AND ACCOUNTING TERMS   

1.01

  Defined Terms      1   

1.02

  Other Interpretive Provisions      28   

1.03

  Accounting Terms      29   

1.04

  Rounding      29   

1.05

  Times of Day      29   

1.06

  Letter of Credit Amounts      29   

1.07

  Currency Equivalents Generally      30    ARTICLE II    THE COMMITMENTS AND
CREDIT EXTENSIONS   

2.01

  The Loans      30   

2.02

  Borrowings, Conversions and Continuations of Loans      30   

2.03

  Letters of Credit      32   

2.04

  Swing Line Loans      39   

2.05

  Prepayments      42   

2.06

  Termination or Reduction of Commitments      43   

2.07

  Repayment of Loans      44   

2.08

  Interest      44   

2.09

  Fees      44   

2.10

  Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate
     45   

2.11

  Evidence of Debt      45   

2.12

  Payments Generally; Administrative Agent’s Clawback      46   

2.13

  Sharing of Payments by Lenders      47   

2.14

  Increase in Revolving Credit Facility; Incremental Term Loans      48   

2.15

  Defaulting Lenders      50   

2.16

  Extended Loans and Commitments      52    ARTICLE III    TAXES, YIELD
PROTECTION AND ILLEGALITY   

3.01

  Taxes      55   

3.02

  Illegality      58   

3.03

  Inability to Determine Rates      59   

3.04

  Increased Costs; Reserves on Eurodollar Rate Loans      59   

3.05

  Compensation for Losses      60   

3.06

  Mitigation Obligations; Replacement of Lenders      61   

3.07

  Survival      61    ARTICLE IV    CONDITIONS PRECEDENT TO CREDIT EXTENSIONS   

4.01

  Conditions of Initial Credit Extension      61   

4.02

  Conditions to All Credit Extensions      63   

 

-i-



--------------------------------------------------------------------------------

         Page   ARTICLE V    REPRESENTATIONS AND WARRANTIES   

5.01

  Existence, Qualification and Power      64   

5.02

  Authorization; No Contravention      64   

5.03

  Governmental Authorization; Other Consents      64   

5.04

  Binding Effect      65   

5.05

  Financial Statements; No Material Adverse Effect      65   

5.06

  Litigation      65   

5.07

  No Default      65   

5.08

  Ownership of Property; Liens; Investments      66   

5.09

  Environmental Matters      66   

5.10

  Insurance      67   

5.11

  Taxes      67   

5.12

  ERISA Compliance      67   

5.13

  Equity Interests; Charter Documents      68   

5.14

  Margin Regulations; Investment Company Act      68   

5.15

  Disclosure      68   

5.16

  Compliance with Laws      69   

5.17

  Intellectual Property; Licenses, Etc.      69   

5.18

  Solvency      69   

5.19

  Casualty, Etc.      69   

5.20

  Labor Matters      69   

5.21

  Reportable Transactions      69   

5.22

  Designated Senior Debt      69    ARTICLE VI    AFFIRMATIVE COVENANTS   

6.01

  Financial Statements      70   

6.02

  Certificates; Other Information      70   

6.03

  Notices      73   

6.04

  Payment of Obligations      73   

6.05

  Preservation of Existence, Etc.      73   

6.06

  Maintenance of Properties      74   

6.07

  Maintenance of Insurance      74   

6.08

  Compliance with Laws      74   

6.09

  Books and Records      74   

6.10

  Inspection Rights      74   

6.11

  Use of Proceeds      75   

6.12

  Compliance with Environmental Laws      75   

6.13

  Preparation of Environmental Reports      75   

6.14

  Designation as Senior Debt      76   

6.15

  Designation of Unrestricted Subsidiaries      76    ARTICLE VII    NEGATIVE
COVENANTS   

7.01

  Liens      77   

7.02

  Indebtedness      79   

 

-ii-



--------------------------------------------------------------------------------

         Page  

7.03

  Investments      81   

7.04

  Fundamental Changes      83   

7.05

  Dispositions      83   

7.06

  Restricted Payments      84   

7.07

  Change in Nature of Business      85   

7.08

  Transactions with Affiliates      85   

7.09

  Restrictions on Distributions by Subsidiaries      85   

7.10

  Use of Proceeds      86   

7.11

  Financial Covenants      86   

7.12

  Amendments of Organization Documents      86   

7.13

  Accounting Changes      86    ARTICLE VIII    EVENTS OF DEFAULT AND REMEDIES
  

8.01

  Events of Default      86   

8.02

  Remedies upon Event of Default      88   

8.03

  Application of Funds      89    ARTICLE IX    ADMINISTRATIVE AGENT   

9.01

  Appointment and Authority      90   

9.02

  Rights as a Lender      90   

9.03

  Exculpatory Provisions      90   

9.04

  Reliance by Administrative Agent      91   

9.05

  Delegation of Duties      91   

9.06

  Resignation of Administrative Agent      91   

9.07

  Non-Reliance on Administrative Agent and Other Lenders      92   

9.08

  No Other Duties, Etc.      92   

9.09

  Administrative Agent May File Proofs of Claim      92   

9.10

  Withholding      93    ARTICLE X    MISCELLANEOUS   

10.01

  Amendments, Etc.      94   

10.02

  Notices; Effectiveness; Electronic Communications      95   

10.03

  No Waiver; Cumulative Remedies; Enforcement      97   

10.04

  Expenses; Indemnity; Damage Waiver      97   

10.05

  Payments Set Aside      99   

10.06

  Successors and Assigns      99   

10.07

  Treatment of Certain Information; Confidentiality      103   

10.08

  Right of Setoff      104   

10.09

  Interest Rate Limitation      105   

10.10

  Counterparts; Integration; Effectiveness      105   

10.11

  Survival of Representations and Warranties      105   

10.12

  Severability      105   

10.13

  Replacement of Lenders      106   

10.14    

  Governing Law; Jurisdiction; Etc.      106   

 

-iii-



--------------------------------------------------------------------------------

         Page  

10.15

  WAIVER OF JURY TRIAL      107   

10.16

  No Advisory or Fiduciary Responsibility      107   

10.17

  Electronic Execution of Assignments and Certain Other Documents      108   

10.18    

  USA PATRIOT Act      108   

SIGNATURES

     S-1   

 

-iv-



--------------------------------------------------------------------------------

SCHEDULES

 

1.01    Unrestricted Subsidiaries 1.02    Immaterial Domestic Subsidiaries 2.01
   Commitments and Applicable Percentages 2.03(a)    Existing Letters of Credit
5.06    Litigation 5.09    Environmental Matters 5.11    Tax Sharing Agreements
5.12    ERISA Compliance 5.20    Labor Matters 7.01    Existing Liens 7.02   
Existing Indebtedness 7.03    Existing Investments 7.09    Restrictions on
Distributions by Subsidiaries 10.02    Administrative Agent’s Office, Account,
Certain Addresses for Notices

EXHIBITS

Form of

 

A-1         Committed Loan Notice A-2    Swing Line Loan Notice B-1    Revolving
Credit Note B-2    Swing Line Note C    Compliance Certificate D-1    Assignment
and Assumption D-2    Administrative Questionnaire E-1    Opinion Matters –
Counsel to the Borrower E-2    Opinion Matters – In-house Counsel E-3    Opinion
Matters – Local Counsel to the Borrower F    Report of Letter of Credit
Information G    Non-Bank Certificate

 

-v-



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT (“Agreement”) is entered into as of March 14, 2013, among
ASHLAND INC., a Kentucky corporation (the “Borrower”), each lender from time to
time party hereto (collectively, the “Lenders” and individually, a “Lender”),
THE BANK OF NOVA SCOTIA, as Administrative Agent, Swing Line Lender and an L/C
Issuer, CITIBANK, N.A., as Syndication Agent, and BANK OF AMERICA, N.A.,
DEUTSCHE BANK SECURITIES INC. and PNC BANK, NATIONAL ASSOCIATION, as
Co-Documentation Agents.

PRELIMINARY STATEMENTS:

In connection with (a) the issuance of senior unsecured and unguaranteed notes
(the “Notes”) of the Borrower issued prior to the date hereof in an aggregate
principal amount of $2,300 million (the “Notes Offering”), and (b) the
refinancing of all of the Borrower’s outstanding loans and commitments under its
existing Credit Agreement, dated as of August 23, 2011 (as amended as of
August 2, 2012 and as further amended, supplemented or otherwise modified from
time to time, the “Existing Credit Agreement”), among the Borrower, Scotiabank
(as hereinafter defined), as administrative agent, each lender party thereto and
the other agents and arrangers party thereto, including the termination of Swap
Contracts entered into in connection therewith (the “Refinancing” and together
with the Notes Offering, and all other transactions related thereto (including,
without limitation, the payment of related fees and expenses), the
“Transactions”), the Borrower has requested that, from time to time, (i) the
Revolving Credit Lenders (as hereinafter defined) make revolving credit loans to
the Borrower, (ii) the Swing Line Lender (as hereinafter defined) issue swing
line loans to the Borrower and (iii) the L/C Issuer (as hereinafter defined)
issue letters of credit for the account of the Borrower and its Subsidiaries (as
hereinafter defined), in each case to provide ongoing working capital and for
other general corporate purposes of the Borrower and its Subsidiaries (including
investments and acquisitions permitted hereunder) and to pay transaction fees
and expenses and to finance, in part, the Refinancing.

In furtherance of the foregoing, the Borrower has requested that the Lenders
provide the Revolving Credit Facility (as hereinafter defined), and the Lenders
and Swing Line Lender have indicated their willingness to lend and each L/C
Issuer has indicated its willingness to issue letters of credit, in each case,
on the terms and subject to the conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“Administrative Agent” means Scotiabank in its capacity as administrative agent
under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

“Administrative Fee Letter” means the fee letter agreement, dated February 11,
2013, among the Borrower and the Administrative Agent.



--------------------------------------------------------------------------------

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit D-2 or any other form approved by the
Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Aggregate Commitments” means, at any time, the Commitments of all the Lenders
at such time.

“Agreement” has the meaning specified in the introductory paragraph hereto.

“Applicable Fee Rate” means the “Applicable Fee Rate” as determined pursuant to
the definition of the term “Applicable Rate.”

“Applicable Percentage” means, with respect to any Revolving Credit Lender at
any time, the percentage (carried out to the ninth decimal place) of the
Revolving Credit Facility represented by such Revolving Credit Lender’s
Revolving Credit Commitment at such time. If the Commitment of each Revolving
Credit Lender to make Revolving Credit Loans and the obligation of the L/C
Issuers to make L/C Credit Extensions have been terminated pursuant to
Section 2.06 or Section 8.02, or if the Revolving Credit Commitments have
expired, then the Applicable Percentage of each Revolving Credit Lender shall be
determined based on the Applicable Percentage of such Revolving Credit Lender
most recently in effect, giving effect to any subsequent assignments. The
initial Applicable Percentage of each Revolving Credit Lender is set forth
opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.

“Applicable Rate” means (i) for each day from the Closing Date until a
Compliance Certificate is delivered pursuant to Section 6.02, 0.75% per annum
for Base Rate Loans, 1.75% per annum for Eurodollar Rate Loans and Letter of
Credit Fees and 0.30% per annum for the Applicable Fee Rate and (ii) for each
day thereafter, the applicable percentage per annum set forth in the table
below, with the applicable Tier for such day being the higher Tier determined by
reference to (x) the Consolidated Gross Leverage Ratio as set forth in the most
recent Compliance Certificate received by the Administrative Agent pursuant to

Section 6.02(b) and (y) the higher of the corporate credit rating of the
Borrower from S&P or Moody’s, in each case then in effect; provided that if the
then applicable corporate credit rating from S&P is at least two Tiers higher
than the then applicable corporate credit rating from Moody’s, or vice versa,
then the applicable corporate credit rating for purposes of determining the
Applicable Rate shall be one Tier higher than the lower of the two corporate
credit ratings; provided, further, that if the Tier determined pursuant to
clause (x) above is at least two Tiers higher than the Tier determined pursuant
to clause (y) above, or vice versa, then the applicable Tier for purposes of
determining the Applicable Rate shall be one Tier higher than the lower of the
two Tiers:

 

Tier

   Corporate Credit Rating
of the Borrower    Consolidated
Gross
Leverage   

Applicable
Rate
(Eurodollar Rate

and Letter of

    Applicable
Rate     Applicable      S&P    Moody’s    Ratio    Credit Fees)     (Base Rate)
    Fee Rate  

I

   > BBB-    >Baa3    < 2.50:1.00      1.50 %      0.50 %      0.25 % 

II

   BB+    Ba1    > 2.50:1.00


but < 3.25:1.00

     1.75 %      0.75 %      0.30 % 

III

   BB    Ba2    > 3.25:1.00


but < 3.75:1.00

     2.00 %      1.00 %      0.35 % 

IV

   < BB-    <Ba3    > 3.75:1.00      2.50 %      1.50 %      0.50 % 

 

-2-



--------------------------------------------------------------------------------

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Gross Leverage Ratio or corporate credit rating shall become
effective as of the first Business Day immediately following the date a
Compliance Certificate is delivered pursuant to Section 6.02(b) or a change in
the corporate credit rating of the Borrower, as applicable; provided, however,
that if a Compliance Certificate is not delivered within three Business Days
after the date when due in accordance with such Section, then Tier IV shall
apply as of the first Business Day after the date on which such Compliance
Certificate was required to have been delivered and shall remain in effect until
the date on which such Compliance Certificate is delivered.

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).

The Applicable Rate may be increased pursuant to Section 2.14.

“Appropriate Lender” means, at any time, (a) with respect to the Revolving
Credit Facility, a Lender that has a Revolving Credit Commitment or holds a
Revolving Credit Loan, at such time, (b) with respect to the Letter of Credit
Sublimit, (i) the L/C Issuers and (ii) if any Letters of Credit have been issued
pursuant to Section 2.03(a), the Revolving Credit Lenders and (c) with respect
to the Swing Line Sublimit, (i) the Swing Line Lender and (ii) if any Swing Line
Loans are outstanding pursuant to Section 2.04(a), the Revolving Credit Lenders.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means, collectively, Citigroup Global Markets Inc., Scotiabank,
Merrill Lynch, Pierce, Fenner & Smith Incorporated, Deutsche Bank Securities
Inc. and PNC Capital Markets LLC, each in their respective capacities as joint
lead arranger and joint book manager.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit D-1 or any other form approved by the
Administrative Agent.

“Attributable Indebtedness” means, on any date, but without duplication, (a) in
respect of any Capitalized Lease of any Person, the capitalized amount thereof
that would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP, (b) in respect of any Synthetic Lease Obligation, the
capitalized amount of the remaining lease or similar payments under the relevant
lease or other applicable agreement or instrument that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP if such
lease or other agreement or instrument were accounted for as a Capitalized Lease
and (c) all Synthetic Debt of such Person.

 

-3-



--------------------------------------------------------------------------------

“Audited Financial Statements” means the audited consolidated balance sheet and
the related consolidated statements of income or operations, shareholders’
equity and cash flows, including the notes thereto, of the Borrower and its
consolidated Subsidiaries, each for the fiscal years of the Borrower ended
September 30, 2010, September 30, 2011 and September 30, 2012.

“Available Amount” means, on any date, an amount equal to (a) the sum of
(i) (A) 50% of the Consolidated Net Income for all fiscal quarters of the
Borrower for which Consolidated Net Income is positive and that have ended on or
after September 30, 2011 and prior to such date for which financial statements
shall have been delivered to the Administrative Agent pursuant to

Section 6.01(a) or 6.01(b) (treated as one continuous accounting period), less
(B) 100% of the Consolidated Net Income for all fiscal quarters of the Borrower
for which Consolidated Net Income is negative and that have ended on or after
September 30, 2011 and prior to such date for which financial statements shall
have been delivered to the Administrative Agent pursuant to Section 6.01(a) or
6.01(b) (treated as one continuous accounting period), plus (ii) the net cash
proceeds from the issuance of common stock of the Borrower after August 23,
2011, other than any such issuance to a Subsidiary, to an employee stock
ownership plan or to a trust established by the Borrower or any of its
Subsidiaries for the benefit of their employees, minus (b) without duplication,
the sum of (i) the portion of the Available Amount previously utilized pursuant
to Section 7.03(k) and/or 7.06(g) and (ii) the portion of the Available Amount
(as defined in the Existing Credit Agreement) previously utilized pursuant to
Section 7.03(k), 7.06(g) and/or 7.14(e) of the Existing Credit Agreement.

“Availability Period” means, the period from and including the Closing Date to
the earliest of (i) the Business Day prior to the Maturity Date, (ii) the date
of termination of the Revolving Credit Commitments pursuant to Section 2.06, and
(iii) the date of termination of the commitment of each Revolving Credit Lender
to make Revolving Credit Loans and of the obligation of each L/C Issuer to make
L/C Credit Extensions pursuant to Section 8.02.

“Base Rate” means for any date of determination and subject to Section 3.03, a
rate per annum equal to the highest of (a) the Federal Funds Rate on such day
plus 1/2 of 1%, (b) the rate of interest in effect for such day as publicly
announced from time to time by Scotiabank as its “prime rate” and (c) the
Eurodollar Rate for an Interest Period of one month beginning on such day (or if
such day is not a Business Day, the immediately preceding Business Day) plus
1% per annum. The “prime rate” is a rate set by Scotiabank based upon various
factors including Scotiabank’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such rate announced by Scotiabank shall take effect at the opening of
business on the day specified in the public announcement of such change.

“Base Rate Loan” means a Revolving Credit Loan that bears interest based on the
Base Rate.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means a Revolving Credit Borrowing or a Swing Line Borrowing, as the
context may require.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day on which
dealings in Dollar deposits are conducted by and between banks in the London
interbank eurodollar market.

 

-4-



--------------------------------------------------------------------------------

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, one or more
of the L/C Issuers and the Lenders, as collateral for L/C Obligations or
obligations of Lenders to fund participations in respect of the L/C Obligations,
cash or deposit account balances or, if the applicable L/C Issuer benefiting
from such collateral shall agree in its sole discretion, other credit support,
in each case pursuant to documentation in form and substance satisfactory to
(a) the Administrative Agent and (b) each applicable L/C Issuer. “Cash
Collateral” shall have a meaning correlative to the foregoing and shall include
the proceeds of such cash collateral and other credit support.

“Cash Equivalents” means any of the following:

(a) readily marketable obligations issued or directly and fully guaranteed or
insured by the United States or any agency or instrumentality thereof having
maturities of not more than 360 days from the date of acquisition thereof;
provided that the full faith and credit of the United States is pledged in
support thereof;

(b) time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States, any State thereof or the District of
Columbia or is the principal banking subsidiary of a bank holding company
organized under the Laws of the United States, any State thereof or the District
of Columbia, and is a member of the Federal Reserve System, (ii) issues (or the
parent of which issues) commercial paper rated as described in clause (c) of
this definition and (iii) has combined capital and surplus of at least
$1,000,000,000, in each case with maturities of not more than 180 days from the
date of acquisition thereof;

(c) commercial paper issued by any Person organized under the laws of any State
of the United States and rated at least “Prime-2” (or the then equivalent grade)
by Moody’s or at least “A-2” (or the then equivalent grade) by S&P, in each case
with maturities of not more than 270 days from the date of acquisition thereof;

(d) Investments, classified in accordance with GAAP as current assets of the
Borrower or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial institutions that have the highest rating obtainable from either
Moody’s or S&P, and the portfolios of which are limited solely to Investments of
the character, quality and maturity described in clauses (a), (b) and (c) of
this definition;

(e) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (b) above; and

(f) in the case of any Foreign Subsidiary, investments which are similar to the
items specified in subsections (a) through (e) of this definition made in the
ordinary course of business.

 

-5-



--------------------------------------------------------------------------------

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority;
provided, however, that notwithstanding anything herein to the contrary, (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, requirements and directives thereunder, issued in connection
therewith or in implementation thereof, and (ii) all requests, rules,
guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law” regardless of the date enacted, adopted, issued or
implemented.

“Change of Control” means an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of 35% or more of the equity securities of the Borrower entitled to
vote for members of the board of directors or equivalent governing body of the
Borrower on a fully-diluted basis (and taking into account all such securities
that such “person” or “group” has the right to acquire pursuant to any option
right); or

(b) during any period of 24 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Borrower cease to
be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors on
behalf of or at the direction of the board of directors); or

(c) a “change of control” or any comparable term under, and as defined in, the
Existing Senior Notes Documents or other Indebtedness exceeding the Threshold
Amount shall have occurred.

“Class” means, (i) with respect to any Loan, whether such Loan is a Revolving
Credit Loan, an Incremental Term Loan or an Extended Maturity Loan and (ii) with
respect to any Commitment, whether such Commitment is a Revolving Credit
Commitment, an Incremental Term Loan Commitment or an Extended Maturity
Commitment. Incremental Term Loans that have different terms and conditions
(together with the Incremental Term Loan Commitments in respect thereof) shall
be construed to be in different Classes. Extended Maturity Loans that have
different terms and conditions (together with the Extended Maturity Commitments
in respect thereof) shall be construed to be in different Classes.

 

-6-



--------------------------------------------------------------------------------

“Closing Date” means March 14, 2013.

“Code” means the Internal Revenue Code of 1986.

“Commitment” means a Revolving Credit Commitment, and, in the event of the
creation of an Incremental Term Loan Commitment pursuant to Section 2.14 or an
Extended Maturity Commitment pursuant to Section 2.16, shall also include the
commitments to such Incremental Term Loan Commitment or such Extended Maturity
Commitment, as the case may be.

“Commitment Letter” means the commitment letter agreement, dated as of
February 11, 2013, among the Borrower, the Arrangers, Bank of America, N.A,
Deutsche Bank Trust Company Americas and PNC Bank, National Association.

“Committed Loan Notice” means a notice of (a) a Revolving Credit Borrowing,
(b) a conversion of Loans from one Type to the other, or (c) a continuation of
Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in writing, shall
be substantially in the form of Exhibit A-1.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

“Consolidated EBITDA” means, for any Measurement Period, an amount equal to
Consolidated Net Income for such Measurement Period plus (a) proceeds of
business interruption insurance received during such period, but only to the
extent not included in Consolidated Net Income plus (b) the following to the
extent deducted in calculating such Consolidated Net Income, but without
duplication and in each case for such Measurement Period: (i) Consolidated
Interest Charges, (ii) the provision for Federal, state, local and foreign
income taxes payable, (iii) depreciation and amortization expense, (iv) asset
impairment charges, (v) expenses reimbursed by third parties (including through
insurance and indemnity payments), (vi) fees and expenses incurred in connection
with the Transactions, any Permitted Receivables Facility, any proposed or
actual issuance of any Indebtedness or Equity Interests (including upfront fees
and original issue discount), or any proposed or actual acquisitions,
investments, asset sales or divestitures permitted hereunder, in each case that
are expensed, (vii) non-cash restructuring and integration charges and cash
restructuring and integration charges; provided that the aggregate amount of all
cash restructuring and integration charges shall not exceed $100,000,000 in any
twelve month period, (viii) non-cash stock expense and non-cash equity
compensation expense, (ix) other expenses or losses, including purchase
accounting entries such as the inventory adjustment to fair value, reducing such
Consolidated Net Income which do not represent a cash item in such period or any
future period, (x) expenses or losses in respect of discontinued operations of
the Borrower or any of its Subsidiaries, (xi) any unrealized losses attributable
to the application of “mark to market” accounting in respect of Swap Contracts
and (xii) with respect to any Disposition for which pro forma effect is required
to be given pursuant to the definition of Pro Forma Basis, any loss thereon, and
minus (c) the following to the extent included in calculating such Consolidated
Net Income, but without duplication and in each case for such Measurement
Period: (i) Federal, state, local and foreign income tax credits, (ii) all
non-cash gains or other items increasing Consolidated Net Income, (iii) gains in
respect of discontinued operations of the Borrower or any of its Subsidiaries,
(iv) any unrealized gains for such period attributable to the application of
“mark to market” accounting in respect of Swap Contracts and (v) with respect to
any Disposition for which pro forma effect is required to be given pursuant to
the definition of Pro Forma Basis, any gain thereon. For all purposes hereunder,
Consolidated EBITDA shall be calculated on a Pro Forma Basis unless otherwise
specified.

 

-7-



--------------------------------------------------------------------------------

“Consolidated Gross Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Indebtedness as of such date to (b) Consolidated
EBITDA of the Borrower and its Subsidiaries on a consolidated basis for the most
recently completed Measurement Period.

“Consolidated Indebtedness” means, at any date of determination, for the
Borrower and its Subsidiaries on a consolidated basis, the sum of, without
duplication (a) the outstanding principal amount of all obligations (as
calculated under GAAP), whether current or long-term, for borrowed money
(including Obligations in respect of the Loans hereunder), reimbursement
obligations for amounts drawn under letters of credit and all obligations
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments, (b) all purchase money Indebtedness, (c) all direct (but, for the
avoidance of doubt, not contingent) obligations arising under bankers’
acceptances and bank guaranties, (d) all obligations in respect of the deferred
purchase price of property or services (other than (i) trade accounts payable in
the ordinary course of business, (ii) any earn-out or similar obligation that is
a contingent obligation or that is not reasonably determinable as of the
applicable date of determination and (iii) any earn-out or similar obligation
that is not a contingent obligation and that is reasonably determinable as of
the applicable date of determination to the extent that (A) such Person is
indemnified for the payment thereof by a solvent Person reasonably acceptable to
the Administrative Agent or (B) amounts to be applied to the payment therefor
are in escrow), (e) all Attributable Indebtedness, (f) without duplication, all
Guarantees with respect to outstanding Indebtedness of the types specified in
clauses (a) through (e) above of Persons other than the Borrower or any
Subsidiary, and (g) all Indebtedness of the types referred to in clauses
(a) through (f) above of any partnership or joint venture (other than a joint
venture that is itself a corporation, limited liability company or other entity
the obligations of which are not, by operation of law, the joint or several
obligations of the holders of its Equity Interests) in which the Borrower or a
Subsidiary is a general partner or joint venturer, unless such Indebtedness is
expressly made non-recourse to the Borrower or such Subsidiary. For all purposes
hereunder, Consolidated Indebtedness shall (i) be calculated on a Pro Forma
Basis unless otherwise specified, (ii) not include the Defeased Debt and
(iii) include all outstandings of the Borrower and its Subsidiaries under any
Permitted Receivables Facility (but excluding the intercompany obligations owed
by a Special Purpose Finance Subsidiary to the Borrower or any other Subsidiary
in connection therewith). Notwithstanding the foregoing, the principal amount
outstanding at any time of any Indebtedness included in Consolidated
Indebtedness issued with original issue discount shall be the principal amount
of such Indebtedness less the remaining unamortized portion of the original
issue discount of such Indebtedness at such time as determined in conformity
with GAAP, but such Indebtedness shall be deemed incurred only as of the date of
original issuance thereof.

“Consolidated Interest Charges” means, for any Measurement Period, the excess of
(a) the sum, without duplication, of (i) all interest, premium payments, debt
discount, fees, charges and related expenses in connection with borrowed money
(including capitalized interest) or in connection with the deferred purchase
price of assets, in each case to the extent treated as interest in accordance
with GAAP, (ii) cash payments made in respect of obligations referred to in
clause (b)(ii) below, (iii) the portion of rent expense under Capitalized Leases
that is treated as interest in accordance with GAAP, in each case, of or by the
Borrower and its Subsidiaries on a consolidated basis for such Measurement
Period and (iv) all interest, premium payments, debt discount, fees, charges and
related expenses in connection with the Permitted Receivables Facility, minus
(b) to the extent included in such consolidated interest expense for such
Measurement Period, the sum, without duplication, of (i) extinguishment charges
relating to the early extinguishment of Indebtedness or obligations under Swap
Contracts, (ii) noncash amounts attributable to the amortization of debt
discounts or accrued interest payable in kind, (iii) noncash amounts
attributable to amortization or write-off of capitalized interest or other
financing costs paid in a previous period, (iv) interest income treated as such
in accordance with GAAP and (v) fees and expenses, original issue discount and
upfront fees, in each case of or by the Borrower and its Subsidiaries on a
consolidated basis for such Measurement Period.

 

-8-



--------------------------------------------------------------------------------

“Consolidated Interest Coverage Ratio” means, at any date of determination, the
ratio of (a) Consolidated EBITDA of the Borrower and its Subsidiaries on a
consolidated basis to (b) Consolidated Interest Charges, in each case for the
most recently completed Measurement Period for which financial statements have
been delivered pursuant to Section 6.01.

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Indebtedness as of such date minus the amount of the
Borrower’s and its Subsidiaries’ unrestricted cash and Cash Equivalents as of
such date that are or would be included on a balance sheet of the Borrower and
its Subsidiaries as of such date to (b) Consolidated EBITDA of the Borrower and
its Subsidiaries on a consolidated basis for the most recently completed
Measurement Period for which financial statements have been delivered pursuant
to Section 6.01.

“Consolidated Net Income” means, at any date of determination, the net income
(or loss) of the Borrower and its Subsidiaries on a consolidated basis for the
most recently completed Measurement Period; provided that Consolidated Net
Income shall exclude (a) extraordinary gains and extraordinary losses for such
Measurement Period, (b) the net income of any Subsidiary during such Measurement
Period to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary of such income is not permitted by operation of
the terms of its Organization Documents or any agreement, instrument or Law
applicable to such Subsidiary during such Measurement Period (unless such
restrictions on dividends or similar distributions have been legally and
effectively waived), except that the Borrower’s equity in any net loss of any
such Subsidiary for such Measurement Period shall be included in determining
Consolidated Net Income, (c) any income (or loss) for such Measurement Period of
any Person if such Person is not a Subsidiary, except that the Borrower’s equity
in the net income of any such Person for such Measurement Period shall be
included in Consolidated Net Income up to the aggregate amount of cash actually
distributed by such Person during such Measurement Period to the Borrower or a
Subsidiary as a dividend or other distribution (and in the case of a dividend or
other distribution to a Subsidiary, such Subsidiary is not precluded from
further distributing such amount to the Borrower as described in clause (b) of
this proviso), (d) any gain or loss realized as a result of the cumulative
effect of a change in accounting principles, (e) any gain or loss attributable
to any foreign currency hedging arrangements or currency fluctuations,
(f) extinguishment charges relating to the early extinguishment of Indebtedness
and obligations under Swap Contracts and extinguishment charges relating to
upfront fees and original issue discount on Indebtedness and (g) any pension or
other post-retirement gain or expense for such Measurement Period; provided,
further, that Consolidated Net Income shall be reduced by the amount of any cash
payments made during such Measurement Period relating to pension and other
post-retirement costs.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Corrective Extension Amendment” has the meaning specified in Section 2.16(d).

“Credit Extension” means each of the following: (a) a Borrowing or (b) an L/C
Credit Extension.

“Debt Rating” means the Borrower’s corporate credit rating without third party
credit enhancement; provided that the Debt Rating in effect on any date is that
in effect at the close of business on such date.

 

-9-



--------------------------------------------------------------------------------

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than Loans
or Letter of Credit Fees, an interest rate equal to (i) the Base Rate plus
(ii) the Applicable Rate applicable to Base Rate Loans under the Revolving
Credit Facility plus (iii) 2% per annum; (b) when used with respect to a Loan,
an interest rate equal to the interest rate (including any Applicable Rate)
otherwise applicable to such Loan plus 2% per annum; and (c) when used with
respect to Letter of Credit Fees, a rate equal to the Applicable Rate plus
2% per annum.

“Defaulting Lender” means, subject to Section 2.15(b), any Lender that, as
reasonably determined by the Administrative Agent, (a) has failed to perform any
of its funding obligations hereunder, including in respect of its Revolving
Credit Loans or participations in L/C Obligations or Swing Line Loans, within
two Business Days of the date required to be funded by it hereunder, unless such
obligation is the subject of a good faith dispute, (b) has notified the
Borrower, or the Administrative Agent or any Lender that it does not intend to
comply with its funding obligations or has made a public statement to that
effect with respect to its funding obligations hereunder or under other
agreements in which it commits to extend credit, (c) has failed, within three
Business Days after request by the Administrative Agent, to confirm in a manner
satisfactory to the Administrative Agent that it will comply with its funding
obligations, or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or a custodian appointed for it, or (iii) taken any action in
furtherance of, or indicated its consent to, approval of or acquiescence in any
such proceeding or appointment; provided that, for the avoidance of doubt, a
Lender shall not be a Defaulting Lender solely by virtue of (i) the ownership or
acquisition of any Equity Interest in such Lender or any direct or indirect
parent company thereof by a Governmental Authority or (ii) in the case of a
Solvent Person, the precautionary appointment of an administrator, guardian,
custodian or other similar official by a Governmental Authority under or based
on the Law of the country where such Person is subject to home jurisdiction
supervision if applicable Law requires that such appointment not be publicly
disclosed, in any such case, where such action does not result in or provide
such Person with immunity from the jurisdiction of courts within the United
States of America or from the enforcement of judgments or writs of attachment on
its assets or permit such Person (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made by such Person.

“Defeased Debt” means (a) the Indebtedness of the Borrower ($5,000,000 as of
December 31, 2012) for its 9.35% medium-term notes due 2019 that is the subject
of a covenant defeasance pursuant to Section 4.03 of the indenture therefor
dated August 15, 1989, as amended and restated as of August 15, 1990, (b) the
Indebtedness of the Borrower ($8,500,000 as of December 31, 2012) for its 8.38%
medium-term notes due 2015 that is the subject of a covenant defeasance pursuant
to Section 4.03 of the indenture therefor dated August 15, 1989, as amended and
restated as of August 15, 1990 and (c) any other Indebtedness of the Borrower or
any Subsidiary that, as of the applicable date of determination, is the subject
of a legal or covenant defeasance pursuant to the applicable provisions of the
indenture or other instrument governing such Indebtedness or pursuant to which
such Indebtedness was issued or incurred.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person (or the granting of any option or other right to do any of the
foregoing), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

 

-10-



--------------------------------------------------------------------------------

“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interest into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (i) matures or is mandatorily redeemable (other than solely for
Equity Interests which are not otherwise Disqualified Equity Interests) pursuant
to a sinking fund or otherwise, (ii) is redeemable at the option of the holder
thereof (other than solely for Equity Interests which are not otherwise
Disqualified Equity Interests) in whole or in part, (iii) provides for scheduled
payments of dividends to be made in cash, or (iv) is or becomes convertible into
or exchangeable for Indebtedness or any other Equity Interests that would
constitute Disqualified Equity Interests, in each case prior to the date that is
91 days after the Maturity Date, except, in the cases of clauses (i) and (ii),
if as a result of a change of control or asset sale, but only if any rights of
the holders thereof upon the occurrence of such change of control or asset sale
are subject to the prior payment in full of all Obligations (other than
contingent indemnification obligations), the cancellation or expiration of all
Letters of Credit and the termination of the Aggregate Commitments.

“Dollar” and “$” mean lawful money of the United States.

“Domestic Subsidiary” means any Subsidiary that is organized under the Laws of
the United States, any State thereof or the District of Columbia.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 10.06(b)(iii)).

“Environment” means ambient air, indoor air, surface water, groundwater, land
surface and subsurface strata and natural resources such as wetlands, flora and
fauna.

“Environmental Audit” has the meaning specified in Section 6.13(c).

“Environmental Claim” has the meaning specified in Section 5.09(iv).

“Environmental Laws” means the common law and any and all Federal, state, local,
and foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, licenses, agreements or governmental restrictions relating to
pollution or the protection of the Environment or human health (to the extent
related to exposure to Hazardous Materials) or the generation, handling, use,
storage, treatment, transport, Release or threat of Release of any Hazardous
Materials, including those related to hazardous substances or wastes, air
emissions and discharges to waste or public systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any of its Subsidiaries directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage or treatment of
any Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the
Release or threatened Release of any Hazardous Materials or (e) any contract,
agreement or other consensual arrangement pursuant to which liability is assumed
or imposed with respect to any of the foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

 

-11-



--------------------------------------------------------------------------------

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination;
provided that Equity Interests shall not include any securities to the extent
constituting “Indebtedness” for purposes of this Agreement.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower or any Subsidiary solely within the
meaning of Section 414(b) or (c) of the Code (and Sections 414(m) and (o) of the
Code for purposes of provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower, any Subsidiary or any ERISA Affiliate from a Pension
Plan subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower, any Subsidiary or
any ERISA Affiliate from a Multiemployer Plan, the receipt by the Borrower, any
Subsidiary or any ERISA Affiliate of any notice concerning the imposition of
withdrawal liability (as defined in Part 1 of Subtitle E of Title IV of ERISA)
or notification that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization or in “endangered” or “critical” status (within the meaning of
Section 432 of the Code or Section 305 of ERISA); (d) the filing of a notice of
intent to terminate, the treatment of a Plan amendment as a termination under
Section 4041 or 4041A of ERISA, or the commencement of proceedings by the PBGC
to terminate a Pension Plan or Multiemployer Plan, (e) with respect to a Pension
Plan, the failure to satisfy the minimum funding standard of Section 412 of the
Code; (f) the failure to make by its due date a required contribution under
Section 430(j) of the Code with respect to any Pension Plan or the failure to
make any required contribution to a Multiemployer Plan; (g) the occurrence of a
nonexempt prohibited transaction (within the meaning of Section 4975 of the Code
or Section 406 of ERISA) which could result in liability to the Borrower or any
Subsidiary; or (h) the imposition by the PBGC of any liability under Title IV of
ERISA, other than for PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon the Borrower, any Subsidiary or any ERISA Affiliate.

“Eurodollar Rate” means, for any Interest Period with respect to any Eurodollar
Rate Loan, the rate per annum equal to the British Bankers Association LIBOR
Rate, or the successor thereto if the British Bankers Association is no longer
making LIBOR Rate available, (“BBA LIBOR”) as published by Reuters (or other
commercially available source providing quotations of BBA LIBOR as designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period; provided that in no event shall the
Eurodollar Rate be deemed to be less than 0.00% per annum. If such rate is not
available at such time for any reason, then the “Eurodollar Rate” for such
Interest Period shall be the rate per annum determined by the Administrative
Agent to be the rate at which deposits in Dollars for delivery on the first day
of such Interest Period in same day funds in the approximate amount of the
Eurodollar Rate Loan being made, continued or converted by Scotiabank and with a
term equivalent to such Interest Period would be offered by Scotiabank’s London
Branch to major banks in the London interbank eurodollar market at their request
at approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period.

 

-12-



--------------------------------------------------------------------------------

“Eurodollar Rate Loan” means a Revolving Credit Loan that bears interest at a
rate based on the Eurodollar Rate.

“Event of Default” has the meaning specified in Section 8.01.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Borrower under any Loan Document, (a) Taxes imposed on
or measured by its net income (however denominated), and franchise, capital,
gross receipts or net worth Taxes imposed on it in lieu of net income Taxes
(other than any such gross receipts Taxes that are withholding Taxes), in each
case as a result of such recipient being organized under the laws of, or having
its applicable Lending Office located in, the jurisdiction imposing such Taxes
(or any political subdivision thereof) or as a result of any other present or
former connection between such recipient and the jurisdiction imposing such
Taxes (other than any such connection arising solely from such recipient having
executed, delivered, or become a party to, performed its obligations or received
payments under, received or perfected a security interest under, entered into
any other transaction pursuant to or enforced any Loan Documents), (b) any
branch profits Taxes under Section 884(a) of the Code, or any similar Tax, in
each case imposed by a jurisdiction described in clause (a), (c) any backup
withholding Tax that is required by the Code to be withheld from amounts payable
to such Lender or L/C Issuer, (d) in the case of a Lender or L/C Issuer (other
than with respect to any interest in any Loan or Commitment acquired pursuant to
an assignment request by the Borrower under Section 10.13), any U.S. Federal
withholding Tax that is required to be imposed on amounts payable to or for the
account of such Lender or L/C Issuer pursuant to the Laws in force at the time
such Lender or L/C Issuer becomes a party hereto (or designates a new Lending
Office) or, with respect to any additional interest in any Commitment, or any
Loan not funded pursuant to a Commitment by such Lender or L/C Issuer, acquired
after such Lender or L/C Issuer becomes a party hereto, at the time such
additional interest was acquired by such Lender or L/C Issuer, except to the
extent that such Lender or L/C Issuer (or its assignor, if any) was entitled,
immediately prior to the designation of a new Lending Office or the acquisition
of such interest (or additional interest) by assignment, as applicable, to
receive additional amounts from the Borrower with respect to such withholding
tax pursuant to Section 3.01(a)(2), (e) any Tax that is attributable to such
Lender’s or L/C Issuer’s failure to comply with Section 3.01(e) and (f) any U.S.
Federal withholding Tax imposed pursuant to FATCA.

“Existing Class” has the meaning specified in Section 2.16(a).

“Existing Credit Agreement” has the meaning specified in the Preliminary
Statements.

“Existing Letters of Credit” means the letters of credit listed on Schedule
2.03(a).

“Existing Senior Notes” means (i) the 9.125% Senior Notes due 2017, (ii) the
3.000% Senior Notes due 2016, (iii) the 3.875% Senior Notes due 2018, (iv) the
4.750% Senior Notes due 2022 and (v) the 6.875% Senior Notes due 2043 (in each
case, issued by the Borrower and including any registered notes in exchange for
privately placed senior notes pursuant to a registration rights agreement).

“Existing Senior Notes Documents” means any indenture among the Borrower, as
issuer, any guarantors party thereto and a trustee with respect to the Existing
Senior Notes, the Existing Senior Notes and all other agreements, instruments
and other documents pursuant to which the Existing Senior Notes have been or
will be issued or otherwise setting forth the terms of the Existing Senior
Notes.

 

-13-



--------------------------------------------------------------------------------

“Extended Maturity Commitments” has the meaning specified in Section 2.16(a).

“Extended Maturity Loans” has the meaning specified in Section 2.16(a).

“Extending Lender” has the meaning specified in Section 2.16(b).

“Extension Amendment” has the meaning specified in Section 2.16(c).

“Extension Election” has the meaning specified in Section 2.16(b).

“Extension Maximum Amount” has the meaning specified in Section 2.16(b).

“Extension Request” has the meaning specified in Section 2.16(a).

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), and any current and future
regulations or other official interpretations thereof, any agreements entered
into pursuant to Section 1471(b) of the current Code (or any amended or
successor version described above) and, for the avoidance of doubt, any
intergovernmental agreements in respect thereof (and any legislation,
regulations or other official guidance adopted by a Governmental Authority
pursuant to, or in respect of, such intergovernmental agreements).

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Scotiabank
on such day on such transactions as determined by the Administrative Agent.

“Foreign Government Scheme or Arrangement” has the meaning specified in
Section 5.12(d).

“Foreign Lender” means any Lender (including such a Lender when acting in the
capacity of an L/C Issuer) that is not a United States person as that term is
defined in Section 7701(a)(30) of the Code.

“Foreign Plan” has the meaning specified in Section 5.12(d).

“Foreign Subsidiary” means a Subsidiary organized under the Laws of a
jurisdiction other than the United States, any State thereof or the District of
Columbia.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders.

 

-14-



--------------------------------------------------------------------------------

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state, local, county,
province or otherwise and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).

“Guarantee” means, as to any Person, any obligation, contingent or otherwise, of
such Person guaranteeing or having the economic effect of guaranteeing any
Indebtedness or other obligation payable or performable by another Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of such Person, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation, (ii) to purchase or lease property, securities or services for
the purpose of assuring the obligee in respect of such Indebtedness or other
obligation of the payment or performance of such Indebtedness or other
obligation, (iii) to maintain working capital, equity capital or any other
financial statement condition or liquidity or level of income or cash flow of
the primary obligor so as to enable the primary obligor to pay such Indebtedness
or other obligation, or (iv) entered into for the purpose of assuring in any
other manner the obligee in respect of such Indebtedness or other obligation of
the payment or performance thereof or to protect such obligee against loss in
respect thereof (in whole or in part). The amount of any Guarantee shall be
deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith. The term “Guarantee” as a verb has a corresponding meaning.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all other substances, wastes, pollutants, chemicals, compounds, materials,
or contaminants of any nature and in any form, including petroleum or petroleum
distillates, asbestos or asbestos-containing materials, polychlorinated
biphenyls and radon gas regulated pursuant to, or which can give rise to
liability under, any Environmental Law.

“Immaterial Domestic Subsidiary” means any Immaterial Subsidiary that is
organized under the Laws of the United States, any state thereof or the District
of Columbia. As of the Closing Date, the Immaterial Domestic Subsidiaries are
those set forth on Schedule 1.02, and the determination of Immaterial Domestic
Subsidiaries as of the Closing Date shall be based on the net income and assets
of the Borrower and its Subsidiaries as set forth in (i) the unaudited
consolidated balance sheet of the Borrower, dated as of December 31, 2012, and
(ii) the unaudited consolidated net income statement of the Borrower, dated as
of December 31, 2012.

“Immaterial Subsidiary” means as of any date of determination, any Subsidiary
that, together with its Subsidiaries on a consolidated basis, during (or, in the
case of assets, as of the last day of) the twelve months preceding such date of
determination accounts for (or to which may be attributed) 2.5% or

 

-15-



--------------------------------------------------------------------------------

less of the net income or assets (determined on a consolidated basis) of the
Borrower and its Subsidiaries during (or, in the case of assets, as of the last
day of) such twelve month period; provided that, as of any date of
determination, the aggregate consolidated net income or assets for all
Immaterial Subsidiaries during (or, in the case of assets, as of the last day)
of the twelve months preceding such date of determination shall not exceed 5.0%
of the total net income or assets of the Borrower and its Subsidiaries during
(or, in the case of assets, as of the last day of) such twelve month period.

“Incremental Revolving Commitments” has the meaning specified in
Section 2.14(a).

“Incremental Revolving Loans” has the meaning specified in Section 2.14(d).

“Incremental Term Loan Commitment” has the meaning specified in Section 2.14(a).

“Incremental Term Loans” has the meaning specified in Section 2.14(a).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) the maximum amount of all direct or contingent obligations of such Person
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments, except to
the extent that such instruments support Indebtedness of the type referred to in
subclause (i) of the parenthetical in clause (d) of this defined term;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than (i) trade accounts payable in the ordinary
course of business, (ii) any earn-out or similar obligation that is a contingent
obligation or that is not reasonably determinable as of the applicable date of
determination and (iii) any earn-out or similar obligation that is not a
contingent obligation and that is reasonably determinable as of the applicable
date of determination to the extent that (A) such Person is indemnified for the
payment thereof by a solvent Person reasonably acceptable to the Administrative
Agent or (B) amounts to be applied to the payment therefor are in escrow);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f) all Attributable Indebtedness of such Person and all obligations of such
Person under any Permitted Receivables Facility (but excluding intercompany
obligations owed by a Special Purpose Finance Subsidiary to the Borrower or any
other Subsidiary in connection therewith);

(g) all Disqualified Equity Interests in such Person, valued, in the case of a
redeemable preferred interest, at the greater of its voluntary or involuntary
liquidation preference plus accrued and unpaid dividends; and

 

-16-



--------------------------------------------------------------------------------

(h) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation, limited liability company or other entity the
obligations of which are not, by operation of law, the joint or several
obligations of the holders of its Equity Interests) in which such Person is a
general partner or a joint venturer, unless such Indebtedness is expressly made
non-recourse to such Person. The amount of any net obligation under any Swap
Contract on any date shall be deemed to be the Swap Termination Value thereof as
of such date. Notwithstanding the foregoing, the principal amount outstanding at
any time of any Indebtedness issued with original issue discount shall be the
principal amount of such Indebtedness less the remaining unamortized portion of
the original issue discount of such Indebtedness at such time as determined in
conformity with GAAP, but such Indebtedness shall be deemed incurred only as of
the date of original issuance thereof.

“Indemnified Taxes” means all Taxes other than Excluded Taxes.

“Indemnitee” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date; provided,
however, that if any Interest Period for a Eurodollar Rate Loan exceeds three
months, the respective dates that fall every three months after the beginning of
such Interest Period shall also be Interest Payment Dates; and (b) as to any
Base Rate Loan or Swing Line Loan, the last Business Day of each March, June,
September and December and the Maturity Date.

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the Borrower in its Committed Loan Notice, or ending
on the date nine or twelve months thereafter, upon (in the case of nine and
twelve months) approval of all Lenders under the Revolving Credit Facility;
provided that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(c) no Interest Period shall extend beyond the Maturity Date.

“Investment” means, as to any Person, any acquisition or investment by such
Person, whether by means of (a) the purchase or other acquisition of Equity
Interests of another Person, (b) a loan, advance or capital contribution to,
Guarantee or assumption of debt of, or purchase or other acquisition of any
other debt or interest in, another Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit or all or a substantial part of
the business of, such Person. For purposes of covenant compliance, the amount of
any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.

 

-17-



--------------------------------------------------------------------------------

“IP Rights” has the meaning specified in Section 5.17.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means, with respect to any Letter of Credit, collectively,
the Letter of Credit Application relating to such Letter of Credit and all other
documents, agreements and instruments entered into by the applicable L/C Issuer
and the Borrower (or any Subsidiary) or in favor of such L/C Issuer and relating
to such Letter of Credit.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Applicable Percentage.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means each of (i) Scotiabank, (ii) Bank of America, N.A., JPMorgan
Chase Bank, N.A. and PNC Bank, National Association, each solely with respect to
their respective Existing Letters of Credit and any amendment, renewal or
extension thereof, or pursuant to a separate agreement between such L/C Issuer
and the Borrower and (iii) each other Lender (or an Affiliate thereof)
designated by the Borrower from time to time (with the consent of such Lender or
Affiliate) and reasonably acceptable to the Administrative Agent, in such
Lender’s or Affiliate’s capacity as issuer of Letters of Credit hereunder, or
any successor issuer of Letters of Credit hereunder; provided that any L/C
Issuer may agree to be an L/C Issuer with respect to up to a face amount of
Letters of Credit less than the Letter of Credit Sublimit pursuant to a separate
agreement between such L/C Issuer and the Borrower.

“L/C Obligations” means, at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Lender” has the meaning specified in the introductory paragraph hereto (other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption) and, as the context requires, includes the Swing Line Lender.

 

-18-



--------------------------------------------------------------------------------

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Letter of Credit” means any letter of credit issued hereunder and shall include
the Existing Letters of Credit. A Letter of Credit may be a commercial letter of
credit or a standby letter of credit.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by an L/C Issuer.

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect for the Revolving Credit Facility (or, if such day
is not a Business Day, the next preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(i).

“Letter of Credit Sublimit” means an amount equal to $250,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Revolving Credit
Facility.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement and any financing lease having
substantially the same economic effect as any of the foregoing).

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Revolving Credit Loan or a Swing Line Loan.

“Loan Documents” means, collectively, (a) this Agreement and any amendment,
waiver or consent under this Agreement in accordance with Section 10.01, (b) the
Notes, (c) the Administrative Fee Letter and (d) each Issuer Document.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), or condition (financial or otherwise) of the Borrower and its
Subsidiaries, taken as a whole; (b) a material impairment of the rights and
remedies of the Administrative Agent or any Lender under any Loan Document, or
of the ability of the Borrower to perform its obligations under any Loan
Document to which it is a party; or (c) a material adverse effect upon the
legality, validity, binding effect or enforceability against the Borrower of any
Loan Document to which it is a party.

“Material Domestic Subsidiary” means any Material Subsidiary that is organized
under the Laws of the United States, any State thereof or the District of
Columbia.

“Material Subsidiary” means any Subsidiary that is not an Immaterial Subsidiary.

“Maturity Date” means, with respect to the Revolving Credit Facility, the date
that is five years after the Closing Date; provided, however, that, if such date
is not a Business Day, the Maturity Date shall be the next preceding Business
Day.

“Measurement Period” means, at any date of determination, the most recently
completed four fiscal quarters of the Borrower.

 

-19-



--------------------------------------------------------------------------------

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower, any Subsidiary or any ERISA
Affiliate makes or is obligated to make contributions, or during the preceding
five plan years, has made or been obligated to make contributions.

“Note” means a Revolving Credit Note or a Swing Line Note, as the context may
require.

“Non-Bank Certificate” has the meaning specified in Section 3.01(e)(2)(ii)(IV).

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, the Borrower or its Subsidiaries arising under any Loan
Document or otherwise with respect to any Loan or Letter of Credit, in each case
whether direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against the
Borrower or any Affiliate thereof of any proceeding under any Debtor Relief Laws
naming such Person as the debtor in such proceeding, regardless of whether such
interest and fees are allowed claims in such proceeding.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Taxes” means all present or future stamp or documentary Taxes or any
other excise or property Taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

“Outstanding Amount” means (a) with respect to Revolving Credit Loans and Swing
Line Loans on any date, the aggregate outstanding principal amount thereof on
such date after giving effect to any borrowings and prepayments or repayments of
Revolving Credit Loans and Swing Line Loans, as the case may be, occurring on
such date; and (b) with respect to any L/C Obligations on any date, the amount
of such L/C Obligations on such date after giving effect to any L/C Credit
Extension occurring on such date and any other changes in the aggregate amount
of the L/C Obligations as of such date, including as a result of any
reimbursements by the Borrower of Unreimbursed Amounts.

“Participant” has the meaning specified in Section 10.06(d).

“PBGC” means the Pension Benefit Guaranty Corporation and any successor entity
performing similar functions.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower, any
Subsidiary or any ERISA Affiliate or to which the Borrower, any Subsidiary or
any ERISA Affiliate contributes or has an obligation to contribute, or in the
case of a multiple employer or other plan described in Section 4064(a) of ERISA,
has made contributions at any time during the immediately preceding five plan
years.

 

-20-



--------------------------------------------------------------------------------

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal, replacement or extension of any Indebtedness or
other obligation of such Person; provided that (a) the principal amount (or
accreted value, if applicable) thereof does not exceed the principal amount (or
accreted value, if applicable) of the Indebtedness or other obligation so
modified, refinanced, refunded, renewed, replaced or extended except by an
amount equal to unpaid accrued interest and premium thereon plus other amounts
paid, and fees and expenses reasonably incurred, in connection with such
modification, refinancing, refunding, renewal, replacement or extension and by
an amount equal to any existing commitments unutilized thereunder, unless such
excess is applied against and utilizes an available basket under Section 7.02,
(b) if applicable, such modification, refinancing, refunding, renewal,
replacement or extension (i) has a final maturity date equal to or later than
the earlier of (x) 91 days after the latest maturity date of the Loan and
Commitments then outstanding and (y) the final maturity date of the Indebtedness
or other obligation being modified, refinanced, refunded, renewed, replaced or
extended and (ii) has a Weighted Average Life to Maturity (calculated solely for
the period between the date of issuance of such Indebtedness or other obligation
and the latest maturity date of the Loans and Commitments then outstanding)
equal to or greater than the Weighted Average Life to Maturity of the
Indebtedness or other obligation being modified, refinanced, refunded, renewed,
replaced or extended (calculated solely for the period between the date of
issuance of such Indebtedness or other obligation and the latest maturity date
of the Loans and Commitments then outstanding), (c) at the time thereof, no
Event of Default shall have occurred and be continuing and (d) if such
Indebtedness or other obligation being modified, refinanced, refunded, renewed,
replaced or extended is subordinated in right of payment to the Obligations,
(i) to the extent such Indebtedness or other obligation being modified,
refinanced, refunded, renewed, replaced or extended is subordinated in right of
payment to the Obligations, such modification, refinancing, refunding, renewal,
replacement or extension is subordinated in right of payment to the Obligations
on terms at least as favorable to the Lenders as those contained in the
documentation governing the Indebtedness or obligation being modified,
refinanced, refunded, renewed, replaced or extended, (ii) the terms and
conditions (including, if applicable, as to collateral but excluding as to
subordination, interest rate and redemption premium) of any such modified,
refinanced, refunded, renewed, replaced or extended Indebtedness or other
obligation, taken as a whole, are market terms on the date such Indebtedness is
incurred (as determined in good faith by the Borrower) or are not materially
less favorable to the Borrower or the Lenders than the terms and conditions of
the Indebtedness or other obligation being modified, refinanced, refunded,
renewed, replaced or extended, taken as a whole; provided that a certificate of
a Responsible Officer delivered to the Administrative Agent at least five
Business Days prior to the incurrence of such Indebtedness or other obligation,
together with a reasonably detailed description of the material terms and
conditions of such Indebtedness or other obligation or drafts of the
documentation relating thereto, stating that the Borrower has determined in good
faith that such terms and conditions satisfy the foregoing requirement shall be
conclusive evidence that such terms and conditions satisfy the foregoing
requirement unless the Administrative Agent notifies the Borrower within such
five Business Day period that it disagrees with such determination (including a
reasonable description of the basis upon which it disagrees) and (iii) such
modification, refinancing, refunding, renewal, replacement or extension is
incurred by the Person who is the obligor of the Indebtedness being modified,
refinanced, refunded, renewed, replaced or extended.

“Permitted Receivables Facility” means any one or more receivables financings of
the Borrower or any Subsidiary thereof (including any Foreign Subsidiaries of
the Borrower) entered into after the Closing Date in which the Borrower or such
Subsidiary sells, conveys or otherwise contributes Permitted Securitization
Transferred Assets to a Special Purpose Finance Subsidiary, which Special
Purpose Finance Subsidiary then (i) sells (as determined in accordance with
GAAP) any such Permitted Securitization Transferred Assets (or an interest
therein) to one or more Receivables Financiers, (ii) borrows from

 

-21-



--------------------------------------------------------------------------------

such Receivables Financiers and secures such borrowings by a pledge of such
Permitted Securitization Transferred Assets or (iii) otherwise finances its
acquisition of such Permitted Securitization Transferred Assets and, in
connection therewith, conveys an interest in such Permitted Securitization
Transferred Assets (and possibly all of the Special Purpose Finance Subsidiary’s
property and assets) to the Receivables Financiers; provided that (1) such
receivables financing shall not involve any recourse to the Borrower or any of
its other Subsidiaries (other than the Special Purpose Finance Subsidiary) for
any reason other than (A) repurchases of non-eligible receivables and related
assets, (B) customary indemnifications (which shall in no event include
indemnification for credit losses on Permitted Securitization Transferred Assets
sold to the Special Purpose Finance Subsidiary) and (C) a customary limited
recourse guaranty by the Borrower of the obligations of any Subsidiary thereof
becoming an originator under such Permitted Receivables Facility delivered in
favor of the Special Purpose Finance Subsidiary, (2) the Administrative Agent
shall be reasonably satisfied with the structure of and documentation for any
such transaction and that the terms of such transaction, including the discount
at which receivables are sold, the term of the commitment of the Receivables
Financier thereunder and any termination events, shall be (in the good faith
understanding of the Administrative Agent) consistent with those prevailing in
the market for similar transactions involving a receivables originator/servicer
of similar credit quality and a receivables pool of similar characteristics and
(3) the documentation for such transaction shall not be amended or modified in
any material respect without the prior written approval of the Administrative
Agent, subject, in the case of any such facility under which a Foreign
Subsidiary is the seller, conveyor or contributor of Permitted Securitization
Transferred Assets, to variances to the foregoing that are customary under the
laws and procedures of the foreign jurisdiction to which such facility is
subject and that are acceptable to the Administrative Agent.

“Permitted Securitization Transferred Assets” means, with respect to the
Borrower or any Subsidiary (other than a Special Purpose Finance Subsidiary),
the Borrower’s or such Subsidiary’s accounts receivable, notes receivable or
residuals, together with certain assets relating thereto (including any deposit
accounts receiving collection on such receivables) and the right to collections
thereon.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established or maintained by the Borrower or any
Subsidiary or, with respect to any such plan that is subject to Section 412 of
the Code or Title IV of ERISA, any ERISA Affiliate.

“Platform” has the meaning specified in Section 6.02.

“Pro Forma Basis” means, with respect to any calculation or determination for
the Borrower for any Measurement Period, that in making such calculation or
determination on the specified date of determination (the “Determination Date”):

(a) pro forma effect will be given to any Indebtedness incurred by the Borrower
or any of its Subsidiaries (including by assumption of then outstanding
Indebtedness or by a Person becoming a Subsidiary) (“Incurred”) after the
beginning of the Measurement Period and on or before the Determination Date to
the extent the Indebtedness is outstanding or is to be Incurred on the
Determination Date, as if such Indebtedness had been Incurred on the first day
of the Measurement Period;

(b) pro forma calculations of interest on Indebtedness bearing a floating
interest rate will be made as if the rate in effect on the Determination Date
(taking into account any Swap Contract applicable to the Indebtedness) had been
the applicable rate for the entire reference period;

 

-22-



--------------------------------------------------------------------------------

(c) Consolidated Interest Charges related to any Indebtedness no longer
outstanding or to be repaid or redeemed on the Determination Date, except for
Consolidated Interest Charges accrued during the reference period under a
revolving credit to the extent of the commitment thereunder (or under any
successor revolving credit) in effect on the Determination Date (including, for
the avoidance of doubt, Permitted Receivables Facilities), will be excluded as
if such Indebtedness was no longer outstanding or was repaid or redeemed on the
first day of the Measurement Period; and

(d) pro forma effect will be given to any investment, acquisition or disposition
by the Borrower and its Subsidiaries of companies, divisions or lines of
businesses that qualify as reportable segments or discontinued operations, as
those two terms are defined by GAAP, or that exceed 15% of Consolidated EBITDA
for the Measurement Period, including any investment or acquisition or
disposition of a company, division or line of business since the beginning of
the reference period by a Person that became or ceased to be a Subsidiary after
the beginning of the Measurement Period, but, in the case of Consolidated
Interest Charges, only to the extent that the obligations giving rise to
Consolidated Interest Charges will not be obligations of the Borrower or any
Subsidiary following the Determination Date, that have occurred since the
beginning of the Measurement Period and before the Determination Date as if such
events had occurred, and, in the case of any disposition, the proceeds thereof
applied, on the first day of the Measurement Period (including expected cost
savings (without duplication of actual cost savings) to the extent (i) such cost
savings would be permitted to be reflected in pro forma financial information
complying with the requirements of GAAP and Article 11 of Regulation S-X under
the Securities Act of 1933 as interpreted by the Staff of the SEC, and as
certified by a Responsible Officer or (ii) in the case of an acquisition, such
cost savings are reasonably identifiable and factually supportable and have been
realized or are reasonably expected to be realized within 365 days following
such acquisition; provided that (A) the Borrower shall have delivered to the
Administrative Agent a certificate of the chief financial officer of the
Borrower, in form and substance reasonably satisfactory to the Administrative
Agent, certifying that such cost savings meet the requirements set forth in this
clause (ii), together with reasonably detailed evidence in support thereof, and
(B) if any cost savings included in any pro forma calculations based on the
expectation that such cost savings will be realized within 365 days following
such acquisition shall at any time cease to be reasonably expected to be so
realized within such period, then on and after such time pro forma calculations
required to be made hereunder shall not reflect such cost savings). To the
extent that pro forma effect is to be given to an acquisition or disposition of
a company, division or line of business, the pro forma calculation will be based
upon the most recent four full fiscal quarters for which the relevant financial
information is available.

“Public Lender” has the meaning specified in Section 6.02.

“Rating Agency” means each of Moody’s and S&P.

“Receivables Financier” means one or more Persons who are not Subsidiaries or
Affiliates of the Borrower and who are regularly engaged in the business of
receivables securitization, which may include one or more asset-backed
commercial paper conduits or commercial banks.

 

-23-



--------------------------------------------------------------------------------

“Re-Domestication Requirements” means, with respect to any transaction effecting
a re-domestication of the Borrower’s jurisdiction of formation referred to in
Section 7.04(d), the following:

(a) the Borrower shall have delivered to the Administrative Agent written notice
of such re-domestication not less than thirty (30) days prior to the effective
date thereof (or such shorter period to which the Administrative Agent may in
its discretion agree), which notice shall contain an explicit description of
such re-domestication, including an identification of the Person into which the
Borrower would merge (the “Transaction Party”);

(b) the Borrower shall have delivered to the Administrative Agent such
additional information relating to such transaction, the structure and
procedures thereof and the Transaction Party as the Administrative Agent may
reasonably request;

(c) the Transaction Party shall be newly formed specially for the purpose of
such re-domestication and shall have no assets, liabilities or business other
than solely incidental to the re-domestication, duly formed, validly existing
and in good standing under the Laws of the United States, one of its States, the
District of Columbia, or other jurisdiction approved by the Administrative Agent
in its discretion;

(d) all of the shareholders of the Borrower immediately prior to such merger or
assignment shall be all of the shareholders of the Transaction Party immediately
after such merger or assignment (except for variances therefrom, if any, arising
from fractional shares);

(e) the Borrower shall have delivered to the Administrative Agent evidence
reasonably satisfactory to the Administrative Agent that by operation of law or
contract, immediately after such merger or assignment, the Transaction Party
shall accede to and assume all of the indebtedness, liabilities and other
obligations of the Borrower under and pursuant to this Agreement and each of the
other Loan Documents;

(f) the Borrower and the Transaction Party shall have executed and delivered to
the Administrative Agent and the Lenders such confirmations, joinders,
assumptions and other agreements as the Administrative Agent may reasonably
require to confirm such indebtedness, liabilities and obligations of the
Transaction Party; and

(g) the Administrative Agent and the Lenders shall have received such opinions
of counsel, documents and certificates as the Administrative Agent may
reasonably request relating to the organization, existence, good standing and
authorization of the Transaction Party, the validity and enforceability of such
indebtedness, liabilities and other obligations against the Transaction Party,
the incumbency of officers executing Loan Documents on behalf of the Transaction
Party, and such other matters relating to the Borrower, the Transaction Party,
its subsidiaries, the Loan Documents or the re-domestication transaction as the
Administrative Agent may reasonably request, all in form and substance
reasonably satisfactory to the Administrative Agent and its counsel.

“Refinancing” has the meaning specified in the Preliminary Statements.

“Register” has the meaning specified in Section 10.06(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

“Release” means any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, dispersing or migrating of any Hazardous Material into or through
the Environment, or into, from or through any building, facility or structure.

 

-24-



--------------------------------------------------------------------------------

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30-day notice period has been waived.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Revolving Credit Loans, a Committed Loan Notice, (b) with
respect to an L/C Credit Extension, a Letter of Credit Application and (c) with
respect to a Swing Line Loan, a Swing Line Loan Notice.

“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the sum of the (a) Total Revolving Credit Outstandings (with the
aggregate amount of each Revolving Credit Lender’s risk participation and funded
participation in L/C Obligations and Swing Line Loans being deemed “held” by
such Revolving Credit Lender and not by the Swing Line Lender for purposes of
this definition) and (b) aggregate unused Commitments; provided that the unused
Commitments of, and the portion of the Total Revolving Credit Outstandings held
or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Lenders.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer, vice president or manager of
debt of the Borrower. Any document delivered hereunder that is signed by a
Responsible Officer shall be conclusively presumed to have been authorized by
all necessary corporate, partnership and/or other action on the part of the
Borrower and such Responsible Officer shall be conclusively presumed to have
acted on behalf of the Borrower.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to any Person’s
stockholders, partners or members (or the equivalent of any thereof).

“Restricted Subsidiary” means any Subsidiary other than an Unrestricted
Subsidiary.

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Revolving Credit
Lenders pursuant to Section 2.01(a).

“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrower pursuant to
Section 2.01(a), (b) purchase participations in L/C Obligations and (c) purchase
participations in Swing Line Loans in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth opposite such Revolving
Credit Lender’s name on Schedule 2.01 under the caption “Revolving Credit
Commitment” or opposite such caption in the Assignment and Assumption pursuant
to which such Revolving Credit Lender becomes a party hereto, as applicable, as
such amount may be adjusted from time to time in accordance with this Agreement.
The term “Revolving Credit Commitment” will be deemed to include Incremental
Revolving Commitments in the event of the creation of an Incremental Revolving
Commitment pursuant to Section 2.14. As of the Closing Date, the aggregate
principal amount of the Revolving Credit Commitments is $1,200,000,000.

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time.

“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time.

 

-25-



--------------------------------------------------------------------------------

“Revolving Credit Loan” has the meaning specified in Section 2.01(a).

“Revolving Credit Note” means a promissory note made by the Borrower in favor of
a Revolving Credit Lender evidencing Revolving Credit Loans made by such
Revolving Credit Lender, substantially in the form of Exhibit B-1.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.

“Scotiabank” means The Bank of Nova Scotia and its successors.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date, and after giving effect to any right of
contribution, indemnification, reimbursement or similar right from or with the
Borrower, (a) the fair value of the property of such Person is greater than the
total amount of liabilities, including contingent liabilities, of such Person,
(b) the present fair salable value of the assets of such Person is not less than
the amount that will be required to pay the probable liability of such Person on
its debts as they become absolute and matured, (c) such Person does not intend
to, and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay such debts and liabilities as they mature, (d) such
Person is not engaged in business or a transaction, and is not about to engage
in business or a transaction, for which such Person’s property would constitute
an unreasonably small capital, and (e) such Person is able to pay its debts and
liabilities, contingent obligations and other commitments as they mature in the
ordinary course of business. The amount of contingent liabilities at any time
shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that then meets the
criteria for recognition contained in Accounting Standard Codification 450
(formerly Statement of Financial Accounting Standards No. 5).

“Special Purpose Finance Subsidiary” means any Subsidiary created solely for the
purposes of, and whose sole activities shall consist of, acquiring and financing
Permitted Securitization Transferred Assets pursuant to a Permitted Receivables
Facility, and any other activity incidental thereto.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower. The term “Subsidiary” shall not include Unrestricted Subsidiaries
designated in compliance with Section 6.15 until re-designated as a Subsidiary
in compliance therewith, except for purposes of Sections 5.09, 5.11, 5.12 and
5.16.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b)

 

-26-



--------------------------------------------------------------------------------

any and all transactions of any kind, and the related confirmations, which are
subject to the terms and conditions of, or governed by, any form of master
agreement published by the International Swaps and Derivatives Association,
Inc., any International Foreign Exchange Master Agreement, or any other master
agreement (any such master agreement, together with any related schedules, a
“Master Agreement”), including any such obligations or liabilities under any
Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Lender” means Scotiabank in its capacity as provider of Swing Line
Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit A-2.

“Swing Line Note” means a promissory note made by the Borrower in favor of the
Swing Line Lender evidencing Swing Line Loans made by the Swing Line Lender,
substantially in the form of Exhibit B-2.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $100,000,000
and (b) the Revolving Credit Facility. The Swing Line Sublimit is part of, and
not in addition to, the Revolving Credit Facility.

“Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, all obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds (including any minority interest transactions that function
primarily as a borrowing) but are not otherwise included in the definition of
“Indebtedness” or as a liability on the consolidated balance sheet of such
Person and its Subsidiaries in accordance with GAAP.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Threshold Amount” means $100,000,000.

 

-27-



--------------------------------------------------------------------------------

“Total Revolving Credit Outstandings” means the aggregate Outstanding Amount of
all Revolving Credit Loans, L/C Obligations and Swing Line Loans.

“Transactions” has the meaning specified in the Preliminary Statements.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“Unrestricted Subsidiary” means (i) each Subsidiary listed on Schedule 1.01,
(ii) any Subsidiary designated by a Responsible Officer as an Unrestricted
Subsidiary in accordance with Section 6.15 subsequent to the Closing Date and
(iii) each Subsidiary of an Unrestricted Subsidiary.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness or
other obligation at any date, the number of years obtained by dividing: (i) the
sum of the products obtained by multiplying (a) the amount of each then
remaining installment, sinking fund, serial maturity or other required payments
of principal, including payment at final maturity, in respect thereof, by
(b) the number of years (calculated to the nearest one-twelfth) that will elapse
between such date and the making of such payment; by (ii) the then outstanding
principal amount of such Indebtedness or other obligation.

“Withholding Agent” means the Borrower, the Administrative Agent and any other
withholding agent within the meaning of Treasury Regulation § 1.1441-7.

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Preliminary Statements, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Preliminary Statements,
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time,
and (vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.

 

-28-



--------------------------------------------------------------------------------

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

(d) When used herein, the phrase “to the knowledge of” (or words of similar
import), when applied to the Borrower, shall mean the actual knowledge of any
Responsible Officer thereof or such knowledge that a Responsible Officer should
have in the carrying out of his or her duties with ordinary care.

(e) For purposes of determining the applicable Tier of the grid in clause (a) of
the definition of the term “Applicable Rate,” the “highest” Tier is Tier I and
the “lowest” Tier is Tier IV.

1.03 Accounting Terms.

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.

(b) Changes in GAAP. If at any time any change in GAAP or the application
thereof would affect the computation of any financial ratio or requirement set
forth in any Loan Document, and either the Borrower or the Required Lenders
shall so request, the Administrative Agent, the Lenders and the Borrower shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP or application thereof,
as the case may be (subject to the approval of the Required Lenders); provided
that, until so amended, (i) such ratio or requirement shall continue to be
computed in accordance with GAAP prior to such change therein or application
thereof, as the case may be and (ii) the Borrower shall provide to the
Administrative Agent and the Lenders financial statements and other documents
required under this Agreement or as reasonably requested hereunder setting forth
a reconciliation between calculations of such ratio or requirement made before
and after giving effect to such change in GAAP or application thereof, as the
case may be. Anything in this Agreement to the contrary notwithstanding, no
effect shall be given to any change in GAAP arising out of a change described in
the Accounting Standard Update Exposure Drafts related to Leases, Revenue
Recognition and Financial Instruments or any other substantially similar
pronouncement.

1.04 Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.05 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Eastern time (daylight or standard, as applicable).

1.06 Letter of Credit Amounts. Unless otherwise specified herein, the amount of
a Letter of Credit at any time shall be deemed to be the stated amount of such
Letter of Credit in effect at such time; provided, however, that with respect to
any Letter of Credit that, by its terms or the terms of any Issuer

 

-29-



--------------------------------------------------------------------------------

Document related thereto, provides for one or more automatic increases in the
stated amount thereof, upon satisfaction of any and all conditions precedent to
such automatic increase, the amount of such Letter of Credit shall be deemed to
be the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.

1.07 Currency Equivalents Generally. Any amount specified in this Agreement
(other than in Articles II, IX and X) or any of the other Loan Documents to be
in Dollars shall also include the equivalent of such amount in any currency
other than Dollars, such equivalent amount thereof in the applicable currency to
be determined by the Administrative Agent at such time on the basis of the Spot
Rate (as defined below) for the purchase of such currency with Dollars. For
purposes of this Section 1.07, the “Spot Rate” for a currency means the rate
determined by the Administrative Agent to be the rate quoted by the Person
acting in such capacity as the spot rate for the purchase by such Person of such
currency with another currency through its principal foreign exchange trading
office at approximately 11:00 a.m. on the date two Business Days prior to the
date of such determination; provided that the Administrative Agent may obtain
such spot rate from another financial institution designated by the
Administrative Agent if the Person acting in such capacity does not have as of
the date of determination a spot buying rate for any such currency.

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01 The Loans.

(a) The Revolving Credit Borrowings. Subject to the terms and conditions set
forth herein, each Revolving Credit Lender severally agrees to make loans in
Dollars (each such loan, a “Revolving Credit Loan”) to the Borrower from time to
time, on any Business Day during the Availability Period, in an aggregate amount
not to exceed at any time outstanding the amount of such Lender’s Revolving
Credit Commitment; provided, however, that after giving effect to any Revolving
Credit Borrowing, (i) the Total Revolving Credit Outstandings shall not exceed
the Revolving Credit Facility, and (ii) the aggregate Outstanding Amount of the
Revolving Credit Loans of any Lender, plus such Revolving Credit Lender’s
Applicable Percentage of the Outstanding Amount of all L/C Obligations, plus
such Revolving Credit Lender’s Applicable Percentage of the Outstanding Amount
of all Swing Line Loans shall not exceed such Lender’s Revolving Credit
Commitment. Within the limits of each Revolving Credit Lender’s Revolving Credit
Commitment, and subject to the other terms and conditions hereof, the Borrower
may borrow under this Section 2.01(a), prepay under Section 2.05, and reborrow
under this Section 2.01(a). Revolving Credit Loans may be Base Rate Loans or
Eurodollar Rate Loans, as further provided herein.

2.02 Borrowings, Conversions and Continuations of Loans.

(a) Each Revolving Credit Borrowing, each conversion of Revolving Credit Loans
from one Type to the other, and each continuation of Eurodollar Rate Loans shall
be made upon the Borrower’s irrevocable notice to the Administrative Agent,
which may be given by telephone. Each such notice must be received by the
Administrative Agent not later than 1:00 p.m. (i) three Business Days prior to
the requested date of any Borrowing of, conversion to or continuation of
Eurodollar Rate Loans or of any conversion of Eurodollar Rate Loans to Base Rate
Loans, and (ii) on the requested date of any Borrowing of Base Rate Loans. Each
telephonic notice by the Borrower pursuant to this Section 2.02(a) must be
confirmed promptly by delivery to the Administrative Agent of a written
Committed Loan Notice, appropriately completed and signed by a Responsible
Officer. Each Borrowing of, conversion to or continuation of Eurodollar Rate
Loans shall be in a principal amount of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof; provided that, in each case, a Borrowing
consisting of Eurodollar Rate Loans that results from a continuation of an
outstanding Borrowing consisting of Eurodollar Rate Loans

 

-30-



--------------------------------------------------------------------------------

may be in an aggregate principal amount that is equal to such outstanding
Borrowing. Except as provided in Section 2.03(c), each Borrowing of or
conversion to Base Rate Loans shall be in a principal amount of $300,000 or a
whole multiple of $100,000 in excess thereof; provided that, in each case, a
Base Rate Loan may be in an aggregate amount that is equal to the entire unused
balance of the applicable Commitment. Each Committed Loan Notice (whether
telephonic or written) shall specify (i) whether the Borrower is requesting a
Revolving Credit Borrowing, a conversion of Revolving Credit Loans from one Type
to the other, or a continuation of Eurodollar Rate Loans, (ii) the requested
date of the Borrowing, conversion or continuation, as the case may be (which
shall be a Business Day), (iii) the principal amount of Loans to be borrowed,
converted or continued, (iv) the Type of Loans to be borrowed or to which
existing Revolving Credit Loans are to be converted, and (v) if applicable, the
duration of the Interest Period with respect thereto. If the Borrower fails to
specify a Type of Loan in a Committed Loan Notice or if the Borrower fails to
give a timely notice requesting a conversion or continuation, then the
applicable Revolving Credit Loans shall be made as Base Rate Loans or, in the
case of an outstanding Eurodollar Rate Loan, shall be continued as a Eurodollar
Rate Loan with an Interest Period of the same duration as the expiring Interest
Period. If the Borrower requests a Borrowing of, conversion to, or continuation
of Eurodollar Rate Loans in any such Committed Loan Notice, but fails to specify
an Interest Period, it will be deemed to have specified an Interest Period of
one month. Notwithstanding anything to the contrary herein, a Swing Line Loan
may not be converted to a Eurodollar Rate Loan.

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage, and if
no timely notice of a conversion or continuation is provided by the Borrower,
the Administrative Agent shall notify each Lender of the details of any
automatic conversion to Base Rate Loans described in Section 2.02(a). In the
case of a Revolving Credit Borrowing, each Appropriate Lender shall make the
amount of its Loan available in immediately available funds at the
Administrative Agent’s Office not later than 3:00 p.m. on the Business Day
specified in the applicable Committed Loan Notice; provided that in the case of
a Revolving Credit Borrowing on the Closing Date, each Appropriate Lender shall
make the amount of its Loan available in immediately available funds at the
Administrative Agent’s Office not later than one hour after the Administrative
Agent provides notice of the satisfaction of the conditions to the initial
funding on the Closing Date. Upon satisfaction (or waiver in accordance with
Section 10.01) of the applicable conditions set forth in Section 4.02 (and, if
such Borrowing is the initial Credit Extension, Section 4.01), the
Administrative Agent shall make all funds so received available to the Borrower
in like funds as received by the Administrative Agent either by (i) crediting
the account of the Borrower on the books of Scotiabank with the amount of such
funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to the Administrative Agent by the Borrower; provided,
however, that if, on the date a Committed Loan Notice with respect to a
Revolving Credit Borrowing is given by the Borrower, there are L/C Borrowings
outstanding, then the proceeds of such Revolving Credit Borrowing, first, shall
be applied to the payment in full of any such L/C Borrowings, and second, shall
be made available to the Borrower as provided above.

(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan. If an Event of Default has occurred and is continuing, no Loans may be
requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Required Lenders.

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate. At any time that Base Rate Loans are
outstanding, the Administrative Agent shall notify the Borrower and the Lenders
of any change in Scotiabank’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.

 

-31-



--------------------------------------------------------------------------------

(e) After giving effect to all Revolving Credit Borrowings, all conversions of
Revolving Credit Loans from one Type to the other, and all continuations of
Revolving Credit Loans as the same Type, there shall not be more than six
Interest Periods in effect in respect of the Revolving Credit Facility.

2.03 Letters of Credit.

(a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) each L/C Issuer
agrees, in reliance upon the agreements of the Revolving Credit Lenders set
forth in this Section 2.03, (1) from time to time on any Business Day during the
period from the Closing Date until the Letter of Credit Expiration Date, to
issue Letters of Credit for the account of the Borrower or its Subsidiaries
(other than a Special Purpose Finance Subsidiary), and to amend or extend
Letters of Credit previously issued by it, in accordance with Section 2.03(b),
and (2) to honor drawings under the Letters of Credit; and (B) the Revolving
Credit Lenders severally agree to participate in Letters of Credit issued for
the account of the Borrower or its Subsidiaries and any drawings thereunder;
provided that after giving effect to any L/C Credit Extension with respect to
any Letter of Credit, (x) the Total Revolving Credit Outstandings shall not
exceed the Revolving Credit Facility, (y) the aggregate Outstanding Amount of
the Revolving Credit Loans of any Revolving Credit Lender, plus such Lender’s
Applicable Percentage of the Outstanding Amount of all L/C Obligations, plus
such Lender’s Applicable Percentage of the Outstanding Amount of all Swing Line
Loans, shall not exceed such Lender’s Revolving Credit Commitment, and (z) the
Outstanding Amount of the L/C Obligations shall not exceed the Letter of Credit
Sublimit. Each request by the Borrower for the issuance or amendment of a Letter
of Credit shall be deemed to be a representation by the Borrower that the L/C
Credit Extension so requested complies with the conditions set forth in the
proviso to the preceding sentence. Within the foregoing limits, and subject to
the terms and conditions hereof, the Borrower’s and its Subsidiaries’ ability to
obtain Letters of Credit shall be fully revolving, and accordingly the Borrower
and its Subsidiaries may, during the foregoing period, obtain Letters of Credit
to replace Letters of Credit that have expired or that have been drawn upon and
reimbursed. All Existing Letters of Credit shall be deemed to have been issued
pursuant hereto, and from and after the Closing Date shall be subject to and
governed by the terms and conditions hereof.

(ii) No L/C Issuer shall issue any Letter of Credit if:

(A) subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Lenders have approved such expiry date; or

(B) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Revolving Credit Lenders have
approved such expiry date.

(iii) No L/C Issuer shall be under any obligation to issue any Letter of Credit
if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or request that
such L/C Issuer refrain from, the issuance of letters of credit generally or
such Letter of Credit in particular or shall impose upon such L/C Issuer with
respect to such Letter of Credit any restriction, reserve or capital requirement
(for which such L/C Issuer is not otherwise compensated hereunder) not in effect
on the Closing Date, or shall impose upon such L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which such L/C
Issuer in good faith deems material to it;

 

-32-



--------------------------------------------------------------------------------

(B) the issuance of such Letter of Credit would violate in any material respect
one or more policies of such L/C Issuer applicable to letters of credit
generally and customary for issuers of letters of credit;

(C) except as otherwise agreed by the Administrative Agent and such L/C Issuer,
such Letter of Credit is in an initial stated amount less than $10,000;

(D) such Letter of Credit is to be denominated in a currency other than Dollars;

(E) such Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder; or

(F) (x) a default of any Lender’s obligations to fund under Section 2.03(c)
exists or (y) any Lender is at such time a Defaulting Lender hereunder, in each
case unless such L/C Issuer has entered into arrangements, including the
delivery of Cash Collateral, satisfactory to such L/C Issuer (in its sole
discretion) with the Borrower or such Lender to eliminate such L/C Issuer’s
actual or reasonably determined potential Fronting Exposure (after giving effect
to Sections 2.15(a)(iv) and 2.15(a)(v)) with respect to the Defaulting Lender
arising from either the Letter of Credit then proposed to be issued or such
Letter of Credit and all other L/C Obligations as to which such L/C Issuer has
actual or reasonably determined potential Fronting Exposure.

(iv) No L/C Issuer shall be under any obligation to amend any Letter of Credit
if (A) such L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

(v) Each L/C Issuer shall act on behalf of the Revolving Credit Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and each L/C Issuer shall have all of the benefits and immunities
(A) provided to the Administrative Agent in Article IX with respect to any acts
taken or omissions suffered by such L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and the Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article IX included such L/C Issuer with respect to such acts
or omissions, and (B) as additionally provided herein with respect to such L/C
Issuer.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to the applicable L/C Issuer (with a copy
to the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer. Such Letter of
Credit Application must be received by the applicable L/C Issuer and the
Administrative Agent not later than 11:00 a.m. at least two Business Days (or
such later date and time as the Administrative Agent and the applicable L/C
Issuer may agree in a particular instance in their sole discretion) prior to the
proposed issuance date or date of amendment, as the case may be. In the case of
a request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail

 

-33-



--------------------------------------------------------------------------------

reasonably satisfactory to the applicable L/C Issuer: (A) the proposed issuance
date of the requested Letter of Credit (which shall be a Business Day); (B) the
amount thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (G) such
other matters as the applicable L/C Issuer may reasonably request. In the case
of a request for an amendment of any outstanding Letter of Credit, such Letter
of Credit Application shall specify in form and detail satisfactory to the
applicable L/C Issuer (1) the Letter of Credit to be amended; (2) the proposed
date of amendment thereof (which shall be a Business Day); (3) the nature of the
proposed amendment; and (4) such other matters as the applicable L/C Issuer may
reasonably request.

(ii) Promptly after receipt of any Letter of Credit Application, the applicable
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Borrower and, if not, such L/C Issuer will provide
the Administrative Agent with a copy thereof. Unless the applicable L/C Issuer
has received written notice from any Revolving Credit Lender, the Administrative
Agent or the Borrower, at least one Business Day prior to the requested date of
issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions contained in Article IV shall not then be satisfied, then,
subject to the terms and conditions hereof, such L/C Issuer shall, on the
requested date, issue a Letter of Credit for the account of the Borrower (or the
applicable Subsidiary) or enter into the applicable amendment, as the case may
be, in each case in accordance with such L/C Issuer’s usual and customary
business practices. Immediately upon the issuance of each Letter of Credit, each
Revolving Credit Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the applicable L/C Issuer a risk
participation in such Letter of Credit in an amount equal to the product of such
Revolving Credit Lender’s Applicable Percentage times the amount of such Letter
of Credit.

(iii) If the Borrower so requests in any applicable Letter of Credit
Application, the applicable L/C Issuer may, in its sole and absolute discretion,
agree to issue a Letter of Credit that has automatic extension provisions (each,
an “Auto-Extension Letter of Credit”); provided that any such Auto-Extension
Letter of Credit must permit such L/C Issuer to prevent any such extension at
least once in each twelve-month period (commencing with the date of issuance of
such Letter of Credit) by giving prior notice to the beneficiary thereof not
later than a day (the “Non-Extension Notice Date”) in each such twelve-month
period to be agreed upon at the time such Letter of Credit is issued. Unless
otherwise directed by the applicable L/C Issuer, the Borrower shall not be
required to make a specific request to such L/C Issuer for any such extension.
Once an Auto-Extension Letter of Credit has been issued, the Revolving Credit
Lenders shall be deemed to have authorized (but may not require) the applicable
L/C Issuer to permit the extension of such Letter of Credit at any time to an
expiry date not later than the Letter of Credit Expiration Date; provided,
however, that such L/C Issuer shall not permit any such extension if (A) such
L/C Issuer has determined that it would not be permitted, or would have no
obligation at such time, to issue such Letter of Credit in its revised form (as
extended) under the terms hereof (by reason of the provisions of clause (ii) or
(iii) of Section 2.03(a) or otherwise), or (B) it has received notice (which may
be by telephone or in writing) on or before the day that is seven Business Days
before the Non-Extension Notice Date from the Administrative Agent, any
Revolving Credit Lender or the Borrower that one or more of the applicable
conditions specified in Section 4.02 is not then satisfied, and in each such
case directing such L/C Issuer not to permit such extension.

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the applicable L/C Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

 

-34-



--------------------------------------------------------------------------------

(v) For so long as any Letter of Credit issued by an L/C Issuer other than
Scotiabank is outstanding, such L/C Issuer shall deliver to the Administrative
Agent on the last Business Day of each calendar month, and on each date that an
L/C Credit Extension occurs with respect to any such Letter of Credit, a report
in the form of Exhibit F hereto, appropriately completed with the information
for every outstanding Letter of Credit issued by such L/C Issuer.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the applicable L/C Issuer shall notify the
Borrower and the Administrative Agent thereof. Not later than 11:00 a.m. on the
date of any payment by the applicable L/C Issuer under a Letter of Credit (each
such date, an “Honor Date”), the Borrower shall reimburse such L/C Issuer
through the Administrative Agent in an amount in Dollars equal to the amount of
such drawing; provided that, if notice of such drawing is not provided to the
Borrower prior to 9:00 a.m. on the Honor Date, then the Borrower shall reimburse
such L/C Issuer through the Administrative Agent in an amount equal to the
amount of such drawing on the next succeeding Business Day and such extension of
time shall be reflected in computing fees in respect of the applicable Letter of
Credit. If the Borrower fails to so reimburse such L/C Issuer by such time, the
Administrative Agent shall promptly notify each Revolving Credit Lender of the
Honor Date, the amount of the unreimbursed drawing (the “Unreimbursed Amount”),
and the amount in Dollars of such Revolving Credit Lender’s Applicable
Percentage thereof. In such event, the Borrower shall be deemed to have
requested a Revolving Credit Borrowing of Base Rate Loans to be disbursed on the
Honor Date (or the next succeeding Business Day, as the case may be) in an
amount equal to the Unreimbursed Amount, without regard to the minimum and
multiples specified in Section 2.02 for the principal amount of Base Rate Loans,
but subject to the amount of the unutilized portion of the Revolving Credit
Commitments and the conditions set forth in Section 4.02 (other than the
delivery of a Committed Loan Notice). Any notice given by an L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

(ii) Each Revolving Credit Lender shall upon any notice pursuant to
Section 2.03(c)(i) make funds available to the Administrative Agent for the
account of the applicable L/C Issuer at the Administrative Agent’s Office in an
amount equal to its Applicable Percentage of the Unreimbursed Amount not later
than 2:00 p.m. on the Business Day specified in such notice by the
Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Revolving Credit Lender that so makes funds available
shall be deemed to have made a Base Rate Loan to the Borrower in such amount.
The Administrative Agent shall remit the funds so received to such L/C Issuer.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Credit Borrowing of Base Rate Loans because the conditions set forth
in Section 4.02 cannot be satisfied or for any other reason, the Borrower shall
be deemed to have incurred from the applicable L/C Issuer an L/C Borrowing in
the amount of the Unreimbursed Amount that is not so refinanced, which L/C
Borrowing shall be due and payable on demand (together with interest) and shall
bear interest at the Default Rate. In such event, each Revolving Credit Lender
shall make the payment set forth in Section 2.03(c)(ii) regardless of the
satisfaction of the conditions set forth in Section 4.02 and such Revolving
Credit Lender’s payment to the Administrative Agent for the account of such L/C
Issuer pursuant to Section 2.03(c)(ii) shall be deemed payment in respect of its
participation in such L/C Borrowing and shall constitute an L/C Advance from
such Lender in satisfaction of its participation obligation under this
Section 2.03.

(iv) Until each Revolving Credit Lender funds its Revolving Credit Loan or L/C
Advance pursuant to this Section 2.03(c) to reimburse the applicable L/C Issuer
for any amount drawn under any Letter of Credit, interest in respect of such
Lender’s Applicable Percentage of such amount shall be solely for the account of
such L/C Issuer.

 

-35-



--------------------------------------------------------------------------------

(v) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
L/C Advances to reimburse the applicable L/C Issuer for amounts drawn under
Letters of Credit, as contemplated by this Section 2.03(c), shall be absolute
and unconditional and shall not be affected by any circumstance, including
(A) any setoff, counterclaim, recoupment, defense or other right which such
Lender may have against such L/C Issuer, the Borrower or any other Person for
any reason whatsoever; (B) the occurrence or continuance of a Default, or
(C) any other occurrence, event or condition, whether or not similar to any of
the foregoing. No such making of an L/C Advance shall relieve or otherwise
impair the obligation of the Borrower to reimburse such L/C Issuer for the
amount of any payment made by such L/C Issuer under any Letter of Credit,
together with interest as provided herein.

(vi) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of any L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this Section 2.03(c)
by the time specified in Section 2.03(c)(ii), such L/C Issuer shall be entitled
to recover from such Lender (acting through the Administrative Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to such L/C Issuer at a rate per annum equal to the greater of the Federal Funds
Rate and a rate determined by the L/C Issuer in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by such L/C Issuer in connection with the foregoing. If
such Lender pays such amount (with interest and fees as aforesaid), the amount
so paid shall constitute such Lender’s committed Loan included in the relevant
committed Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as
the case may be. A certificate of such L/C Issuer submitted to any Revolving
Credit Lender (through the Administrative Agent) with respect to any amounts
owing under this Section 2.03(c)(vi) shall be conclusive absent manifest error.

(d) Repayment of Participations.

(i) At any time after any L/C Issuer has made a payment under any Letter of
Credit and has received from any Revolving Credit Lender such Lender’s L/C
Advance in respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of such L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Lender its Applicable Percentage thereof in Dollars in the same funds as
those received by the Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of any
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by such L/C Issuer in its discretion), each Revolving
Credit Lender shall pay to the Administrative Agent for the account of such L/C
Issuer its Applicable Percentage thereof on demand of the Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the Federal Funds Rate
from time to time in effect. The obligations of the Lenders under this clause
shall survive the payment in full of the Obligations and the termination of this
Agreement.

(e) Obligations Absolute. The obligation of the Borrower to reimburse the
applicable L/C Issuer for each drawing under each Letter of Credit and to repay
each L/C Borrowing shall be absolute, unconditional and irrevocable, and shall
be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:

 

-36-



--------------------------------------------------------------------------------

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), such L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by such L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by such L/C Issuer under
such Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any of its
Subsidiaries;

provided that the foregoing shall not excuse any L/C Issuer from liability to
the Borrower or any Subsidiary to the extent of any direct damages (as opposed
to consequential damages, claims in respect of which are waived by the Borrower
or such Subsidiary to the extent permitted by applicable Law) suffered by the
Borrower or such Subsidiary that are caused by such L/C Issuer’s gross
negligence or willful misconduct.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the applicable L/C Issuer. The Borrower shall
be conclusively deemed to have waived any such claim against such L/C Issuer and
its correspondents unless such notice is given as aforesaid.

(f) Role of L/C Issuer. Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, the L/C Issuers shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuers,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuers shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Revolving Credit Lenders or the Required Lenders, as
applicable; (ii) any action taken or omitted in the absence of gross negligence
or willful misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the L/C Issuers, the Administrative Agent, any of

 

-37-



--------------------------------------------------------------------------------

their respective Related Parties or any correspondent, participant or assignee
of any L/C Issuer shall be liable or responsible for any of the matters
described in clauses (i) through (v) of Section 2.03(e); provided, however, that
anything in such clauses to the contrary notwithstanding, the Borrower may have
a claim against an L/C Issuer, and an L/C Issuer may be liable to the Borrower,
to the extent, but only to the extent, of any direct, as opposed to
consequential or exemplary, damages suffered by the Borrower which the Borrower
proves were caused by such L/C Issuer’s willful misconduct or gross negligence
or such L/C Issuer’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit. In
furtherance and not in limitation of the foregoing, the L/C Issuers may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and the L/C Issuers shall not be responsible for the validity or sufficiency of
any instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.

(g) Cash Collateral. Upon the request of any L/C Issuer, (i) if the applicable
L/C Issuer has honored any full or partial drawing request under any Letter of
Credit and such drawing has resulted in an L/C Borrowing, (ii) if, after the
issuance of any Letter of Credit, any Lender becomes a Defaulting Lender or
(iii) if, as of the Letter of Credit Expiration Date, any L/C Obligation for any
reason remains outstanding, then the Borrower shall, in each case, as promptly
as practicable (and in any event within two Business Days) Cash Collateralize,
as applicable, in an amount sufficient to cover all Fronting Exposure (after
giving effect to

Section 2.15(a)(iv) and any Cash Collateral provided by the Defaulting Lender),
(A) the then Outstanding Amount of all L/C Obligations or (B) in the case of
clause (ii) above, the Applicable Percentage of such Defaulting Lender of the
then Outstanding Amount of all L/C Obligations, or, in the case of clause (iii),
provide a back-to-back letter of credit in a face amount at least equal to the
then undrawn amount of such L/C Obligation from an issuer and in form and
substance reasonably satisfactory to the applicable L/C Issuer. Sections 2.05
and 8.02(c) set forth certain additional requirements to deliver Cash Collateral
hereunder. The Borrower hereby grants to the Administrative Agent, for the
benefit of the applicable L/C Issuer and the Lenders, a security interest in all
such cash, deposit accounts and all balances therein and all proceeds of the
foregoing. Cash Collateral shall be maintained in blocked, non-interest bearing
deposit accounts at Scotiabank. If at any time the Administrative Agent
determines that any funds held as Cash Collateral are subject to any right or
claim of any Person other than the Administrative Agent or that the total amount
of such funds is less than the aggregate Outstanding Amount of all L/C
Obligations, the Borrower will, forthwith upon demand by the Administrative
Agent, pay to the Administrative Agent, as additional funds to be deposited as
Cash Collateral, an amount equal to the excess of (x) such aggregate Outstanding
Amount over (y) the total amount of funds, if any, then held as Cash Collateral
that the Administrative Agent determines to be free and clear of any such right
and claim. Upon the drawing of any Letter of Credit for which funds are on
deposit as Cash Collateral, such funds shall be applied, to the extent permitted
under applicable Laws, to reimburse the applicable L/C Issuer. To the extent
that, at any time, the amount of Cash Collateral exceeds the aggregate
Outstanding Amount of all L/C Obligations at such time and so long as no Event
of Default has occurred and is continuing, the excess shall be promptly refunded
to the Borrower.

(h) Applicability of ISP and UCP. Unless otherwise expressly agreed by the
applicable L/C Issuer and the Borrower when a Letter of Credit is issued
(including any such agreement applicable to an Existing Letter of Credit),
(i) the rules of the ISP shall apply to each standby Letter of Credit, and
(ii) the rules of the Uniform Customs and Practice for Documentary Credits, as
most recently published by the International Chamber of Commerce at the time of
issuance, shall apply to each commercial Letter of Credit.

 

-38-



--------------------------------------------------------------------------------

(i) Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Revolving Credit Lender in accordance with its
Applicable Percentage a Letter of Credit fee (the “Letter of Credit Fee”) for
each Letter of Credit equal to the Applicable Rate times the daily amount
available to be drawn under such Letter of Credit; provided, however, any Letter
of Credit Fees otherwise payable for the account of a Defaulting Lender with
respect to any Letter of Credit as to which such Defaulting Lender has not
provided Cash Collateral satisfactory to the L/C Issuer pursuant to this
Section 2.03 shall be payable, to the maximum extent permitted by applicable
Law, to the other Lenders in accordance with the upward adjustments in their
respective Applicable Percentages allocable to such Letter of Credit pursuant to
Section 2.15(a)(iv), with the balance of such fee, if any, payable to the L/C
Issuer for its own account. For purposes of computing the daily amount available
to be drawn under any Letter of Credit, the amount of such Letter of Credit
shall be determined in accordance with Section 1.06. Letter of Credit Fees shall
be (i) due and payable on the first Business Day after the end of each March,
June, September and December, commencing with the first such date to occur after
the issuance of such Letter of Credit, on the Letter of Credit Expiration Date
and thereafter on demand and (ii) computed on a quarterly basis in arrears. If
there is any change in the Applicable Rate during any quarter, the daily amount
available to be drawn under each Letter of Credit shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect. Notwithstanding anything to the
contrary contained herein, upon the request of the Required Lenders, while any
Event of Default pursuant to Section 8.01(a) exists, all overdue Letter of
Credit Fees shall accrue at the Default Rate.

(j) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Borrower shall pay directly to the respective L/C Issuer for its own account
a fronting fee with respect to each Letter of Credit, at a rate separately
agreed to between the Borrower and such L/C Issuer, computed on the daily amount
available to be drawn under such Letter of Credit on a quarterly basis in
arrears. Such fronting fee shall be due and payable on the tenth Business Day
after the end of each March, June, September and December in respect of the most
recently-ended quarterly period (or portion thereof, in the case of the first
payment), commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand. For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.06. In addition, the Borrower shall pay directly to
such L/C Issuer for its own account the customary issuance, presentation,
amendment and other processing fees, and other standard costs and charges, of
such L/C Issuer relating to letters of credit as from time to time in effect.
Such customary fees and standard costs and charges are due and payable on demand
and are nonrefundable.

(k) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(l) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse the applicable L/C Issuer hereunder for any and all drawings under
such Letter of Credit. The Borrower hereby acknowledges that the issuance of
Letters of Credit for the account of Subsidiaries inures to the benefit of the
Borrower, and that the Borrower’s business derives substantial benefits from the
businesses of such Subsidiaries.

2.04 Swing Line Loans.

(a) The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender agrees it may, in reliance upon the agreements of the other
Lenders set forth in this Section 2.04, in its sole discretion make loans in
Dollars (each such loan, a “Swing Line Loan”) to the Borrower from

 

-39-



--------------------------------------------------------------------------------

time to time on any Business Day during the Availability Period in an aggregate
amount not to exceed at any time outstanding the amount of the Swing Line
Sublimit, notwithstanding the fact that such Swing Line Loans, when aggregated
with the Applicable Percentage of the Outstanding Amount of Revolving Credit
Loans and L/C Obligations of the Lender acting as Swing Line Lender, may exceed
the amount of such Lender’s Revolving Credit Commitment; provided that the Swing
Line Lender shall be under no obligation to make Swing Line Loans at any time if
any Lender is at such time a Defaulting Lender hereunder (unless that Defaulting
Lender’s participation in the Swing Line Loan would be reallocated, in full, to
non-Defaulting Lenders in accordance with Section 2.15(a)(iv)); provided,
further, however, that after giving effect to any Swing Line Loan, (i) the Total
Revolving Credit Outstandings shall not exceed the Revolving Credit Facility at
such time and (ii) the aggregate Outstanding Amount of the Revolving Credit
Loans of any Revolving Credit Lender at such time, plus such Revolving Credit
Lender’s Applicable Percentage of the Outstanding Amount of all L/C Obligations
at such time, plus such Revolving Credit Lender’s Applicable Percentage of the
Outstanding Amount of all Swing Line Loans at such time shall not exceed such
Revolving Credit Lender’s Revolving Credit Commitment, and provided, further,
that the Borrower shall not use the proceeds of any Swing Line Loan to refinance
any outstanding Swing Line Loan. Within the foregoing limits, and subject to the
other terms and conditions hereof, the Borrower may borrow under this
Section 2.04, prepay under Section 2.05, and reborrow under this Section 2.04.
Each Swing Line Loan shall bear interest only at a rate based on the Base Rate.
Immediately upon the making of a Swing Line Loan, each Revolving Credit Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Swing Line Lender a risk participation in such Swing Line Loan
in an amount equal to the product of such Revolving Credit Lender’s Applicable
Percentage times the amount of such Swing Line Loan.

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 1:00 p.m. on the
requested borrowing date or such later time on the requested borrowing date as
may be approved by the Swing Line Lender in its sole discretion, and shall
specify (i) the amount to be borrowed, which shall be a minimum of $100,000, and
(ii) the requested borrowing date, which shall be a Business Day. Each such
telephonic notice must be confirmed promptly by delivery to the Swing Line
Lender and the Administrative Agent of a written Swing Line Loan Notice,
appropriately completed and signed by a Responsible Officer. Promptly after
receipt by the Swing Line Lender of any telephonic Swing Line Loan Notice, the
Swing Line Lender will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has also received such Swing Line Loan
Notice and, if not, the Swing Line Lender will notify the Administrative Agent
(by telephone or in writing) of the contents thereof. Unless the Swing Line
Lender has received notice (by telephone or in writing) from the Administrative
Agent (including at the request of any Revolving Credit Lender) prior to 2:00
p.m. on the date of the proposed Swing Line Borrowing (A) directing the Swing
Line Lender not to make such Swing Line Loan as a result of the limitations set
forth in the first proviso to the first sentence of Section 2.04(a), or (B) that
one or more of the applicable conditions specified in Section 4.02 is not then
satisfied, then, subject to the terms and conditions hereof, the Swing Line
Lender will, not later than 3:00 p.m. on the borrowing date specified in such
Swing Line Loan Notice, make the amount of its Swing Line Loan available to the
Borrower.

(c) Refinancing of Swing Line Loans. (i) The Swing Line Lender at any time in
its sole and absolute discretion may request, on behalf of the Borrower (which
hereby irrevocably authorizes the Swing Line Lender to so request on its
behalf), that each Revolving Credit Lender make a Base Rate Loan in an amount
equal to such Lender’s Applicable Percentage of the amount of Swing Line Loans
then outstanding. Such request shall be made in writing (which written request
shall be deemed to be a Committed Loan Notice for purposes hereof) and in
accordance with the requirements of Section 2.02, without regard to the minimum
and multiples specified therein for the principal amount of Base Rate

 

-40-



--------------------------------------------------------------------------------

Loans, but subject to the unutilized portion of the Revolving Credit Facility
and the conditions set forth in Section 4.02. The Swing Line Lender shall
furnish the Borrower with a copy of the applicable Committed Loan Notice
promptly after delivering such notice to the Administrative Agent. Each
Revolving Credit Lender shall make an amount equal to its Applicable Percentage
of the amount specified in such Committed Loan Notice available to the
Administrative Agent in immediately available funds for the account of the Swing
Line Lender at the Administrative Agent’s Office not later than 1:00 p.m. on the
day specified in such Committed Loan Notice, whereupon, subject to
Section 2.04(c)(ii), each Revolving Credit Lender that so makes funds available
shall be deemed to have made a Base Rate Loan to the Borrower in such amount.
The Administrative Agent shall remit the funds so received to the Swing Line
Lender.

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Revolving
Credit Lenders fund its risk participation in the relevant Swing Line Loan and
each Revolving Credit Lender shall make the payment set forth in
Section 2.04(c)(i) regardless of the satisfaction of the conditions set forth in
Section 4.02 and such Revolving Credit Lender’s payment to the Administrative
Agent for the account of the Swing Line Lender pursuant to Section 2.04(c)(i)
shall be deemed payment in respect of such participation.

(iii) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by the Swing Line
Lender in accordance with banking industry rules on interbank compensation, plus
any administrative, processing or similar fees customarily charged by the Swing
Line Lender in connection with the foregoing. If such Lender pays such amount
(with interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Revolving Credit Loan included in the relevant Borrowing or funded
participation in the relevant Swing Line Loan, as the case may be. A certificate
of the Swing Line Lender submitted to any Lender (through the Administrative
Agent) with respect to any amounts owing under this clause (iii) shall be
conclusive absent manifest error.

(iv) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
to purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing. No such funding of risk
participations shall relieve or otherwise impair the obligation of the Borrower
to repay Swing Line Loans, together with interest as provided herein.

(d) Repayment of Participations. (i) At any time after any Revolving Credit
Lender has purchased and funded a risk participation in a Swing Line Loan, if
the Swing Line Lender receives any payment on account of such Swing Line Loan,
the Swing Line Lender will distribute to such Revolving Credit Lender its
Applicable Percentage thereof in the same funds as those received by the Swing
Line Lender.

 

-41-



--------------------------------------------------------------------------------

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving Credit Lender shall pay to the Swing Line Lender its
Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the Federal Funds Rate. The
Administrative Agent will make such demand upon the request of the Swing Line
Lender. The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Revolving Credit Lender funds its Base Rate Loan or risk
participation pursuant to this Section 2.04 to refinance such Revolving Credit
Lender’s Applicable Percentage of any Swing Line Loan, interest in respect of
such Applicable Percentage shall be solely for the account of the Swing Line
Lender.

(f) Payments Directly to Swing Line Lender. The Borrower shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.

2.05 Prepayments.

(a) Optional.

(i) The Borrower may, upon notice to the Administrative Agent, at any time or
from time to time voluntarily prepay Revolving Credit Loans in whole or in part
without premium or penalty; provided that (A) such notice must be received by
the Administrative Agent not later than 11:00 a.m. (1) three Business Days prior
to any date of prepayment of Eurodollar Rate Loans and (2) on the date of
prepayment of Base Rate Loans; (B) any prepayment of Eurodollar Rate Loans shall
be in a principal amount of $5,000,000 or a whole multiple of $1,000,000 in
excess thereof; and (C) any prepayment of Base Rate Loans shall be in a
principal amount of $300,000 or a whole multiple of $100,000 in excess thereof
or, in each case, if less, the entire principal amount thereof then outstanding.
Each such notice shall specify the date and amount of such prepayment with
respect to each Class of Loans to be prepaid and the Type(s) of Loans to be
prepaid and, if Eurodollar Rate Loans are to be prepaid, the Interest Period(s)
of such Loans. The Administrative Agent will promptly notify each applicable
Lender of its receipt of each such notice, and of the amount of such Lender’s
ratable portion of such prepayment (based on such Lender’s Applicable
Percentage). If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein; provided that a notice of optional
prepayment may state that such notice is conditional upon the effectiveness of
any facility or instrument refinancing all or a portion of the outstanding
Revolving Credit Commitments or Revolving Credit Loans or upon the consummation
of an acquisition transaction, in which case such notice of prepayment may be
revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified date) if such condition is not satisfied. Any prepayment of a
Eurodollar Rate Loan shall be accompanied by all accrued interest on the amount
prepaid, together with any additional amounts required pursuant to Section 3.05.

(ii) Each prepayment of Revolving Credit Loans shall be paid to the Lenders in
accordance with their respective Applicable Percentages.

(iii) The Borrower may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(A) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment and (B) any such
prepayment shall be in a minimum principal amount of $100,000. Each such notice
shall specify the date and amount of such prepayment. If such notice is given by
the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.

 

-42-



--------------------------------------------------------------------------------

(b) Mandatory.

(i) If for any reason the Total Revolving Credit Outstandings at any time exceed
the Revolving Credit Facility at such time, the Borrower shall immediately
prepay Revolving Credit Loans, L/C Borrowings and Swing Line Loans and/or Cash
Collateralize such L/C Obligations (other than the L/C Borrowings) in an
aggregate amount equal to such excess.

(ii) Prepayments of the Revolving Credit Facility made pursuant to clause (i) of
this Section 2.05(b), first, shall be applied ratably to the L/C Borrowings and
Swing Line Loans, second, shall be applied ratably to the outstanding Revolving
Credit Loans, and, third, shall be used to Cash Collateralize the remaining L/C
Obligations. Upon the drawing of any Letter of Credit that has been Cash
Collateralized, the funds held as Cash Collateral shall be applied (without any
further action by or notice to or from the Borrower) to reimburse the applicable
L/C Issuer or the Revolving Credit Lenders, as applicable.

2.06 Termination or Reduction of Commitments.

(a) Optional. The Borrower may, upon notice to the Administrative Agent,
terminate the Revolving Credit Facility, the Letter of Credit Sublimit or the
Swing Line Sublimit or from time to time permanently reduce the Revolving Credit
Facility, the Letter of Credit Sublimit or the Swing Line Sublimit; provided
that (i) any such notice shall be received by the Administrative Agent not later
than 11:00 a.m. three Business Days prior to the date of termination or
reduction, (ii) any such partial reduction shall be in an aggregate amount of
$10,000,000 or any whole multiple of $1,000,000 in excess thereof and (iii) the
Borrower shall not terminate or reduce (A) the Revolving Credit Facility if,
after giving effect thereto and to any concurrent prepayments hereunder, the
Total Revolving Credit Outstandings would exceed the Revolving Credit Facility,
(B) the Letter of Credit Sublimit if, after giving effect thereto, the
Outstanding Amount of L/C Obligations not fully Cash Collateralized hereunder
would exceed the Letter of Credit Sublimit or (C) the Swing Line Sublimit if,
after giving effect thereto and to any concurrent prepayments hereunder, the
Outstanding Amount of Swing Line Loans would exceed the Swing Line Sublimit. A
notice of termination or reduction of the Revolving Credit Facility, the Letter
of Credit Sublimit or the Swing Line Sublimit delivered by the Borrower may
state that such notice is conditioned upon the effectiveness of any facility or
instrument refinancing all or a portion of the outstanding Revolving Credit
Commitments or upon the consummation of an acquisition transaction, in which
case such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied.

(b) Mandatory. If after giving effect to any reduction or termination of
Revolving Credit Commitments under this Section 2.06, the Letter of Credit
Sublimit or the Swing Line Sublimit exceeds the Revolving Credit Facility at
such time, the Letter of Credit Sublimit or the Swing Line Sublimit, as the case
may be, shall be automatically reduced by the amount of such excess.

(c) Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Lenders of any termination or reduction of the
Letter of Credit Sublimit, the Swing Line Sublimit or the Revolving Credit
Commitment under this Section 2.06. Upon any reduction of the Revolving Credit
Commitments, the Revolving Credit Commitment of each Revolving Credit Lender
shall be reduced by such Lender’s Applicable Percentage of such reduction
amount. All fees in respect of the Revolving Credit Facility accrued until the
effective date of any termination of the Revolving Credit Facility shall be paid
on the effective date of such termination.

 

-43-



--------------------------------------------------------------------------------

2.07 Repayment of Loans.

(a) Revolving Credit Loans. The Borrower shall repay to the Revolving Credit
Lenders on the Maturity Date the aggregate principal amount of all Revolving
Credit Loans outstanding on such date.

(b) Swing Line Loans. The Borrower shall repay each Swing Line Loan on the
earlier to occur of (i) the date ten Business Days after such Loan is made and
(ii) the Maturity Date.

2.08 Interest.

(a) Subject to the provisions of Section 2.08(b), (i) each Eurodollar Rate Loan
under the Revolving Credit Facility shall bear interest on the outstanding
principal amount thereof for each Interest Period at a rate per annum equal to
the Eurodollar Rate for such Interest Period plus the Applicable Rate for the
Revolving Credit Facility; (ii) each Base Rate Loan under the Revolving Credit
Facility shall bear interest on the outstanding principal amount thereof from
the applicable borrowing date at a rate per annum equal to the Base Rate plus
the Applicable Rate for the Revolving Credit Facility; and (iii) each Swing Line
Loan shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate for the Revolving Credit Facility.

(b) (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(ii) If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

(c) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(d) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

2.09 Fees. In addition to certain fees described in Sections 2.03(i) and (j):

(a) Commitment Fee. The Borrower shall pay to the Administrative Agent for the
account of each Revolving Credit Lender in accordance with its Applicable
Percentage, a commitment fee equal to the Applicable Fee Rate times the actual
daily amount by which the Revolving Credit Facility exceeds the sum of (i) the
Outstanding Amount of Revolving Credit Loans and (ii) the Outstanding Amount of
L/C Obligations. The commitment fee shall accrue at all times during the
Availability Period, including at any time during which one or more of the
conditions in Article IV is not met, and shall be due and payable quarterly in
arrears on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the Closing Date, and on the
last day of the Availability Period for the Revolving Credit Facility. The
commitment fee shall be calculated quarterly in arrears, and if there is any
change in the Applicable Fee Rate during any quarter, the actual daily amount
shall be computed and multiplied by the Applicable Fee Rate separately for each
period during such quarter that such Applicable Fee Rate was in effect.

 

-44-



--------------------------------------------------------------------------------

(b) Other Fees.

(i) The Borrower shall pay to the Administrative Agent and each Arranger for
their own respective accounts, fees as separately agreed among the Borrower and
the Administrative Agent or such Arranger, as the case may be. Such fees shall
be fully earned when paid and shall not be refundable for any reason whatsoever.

(ii) The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.

2.10 Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.

(a) All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurodollar Rate) shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year). Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid; provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.12(a), bear interest for one day. Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.

(b) If, as a result of any restatement of or other adjustment to the financial
statements of the Borrower or for any other reason, the Borrower or the Lenders
reasonably determine that (i) the Consolidated Gross Leverage Ratio as
calculated by the Borrower as of any applicable date was inaccurate and (ii) a
proper calculation of the Consolidated Gross Leverage Ratio would have resulted
in higher pricing for such period, the Borrower shall immediately and
retroactively be obligated to pay to the Administrative Agent for the account of
the applicable Lenders or the applicable L/C Issuer, as the case may be,
promptly on demand by the Administrative Agent (or, after the occurrence of an
actual or deemed entry of an order for relief with respect to the Borrower under
the Bankruptcy Code of the United States, automatically and without further
action by the Administrative Agent, any Lender or any L/C Issuer), an amount
equal to the excess of the amount of interest and fees that should have been
paid for such period over the amount of interest and fees actually paid for such
period. This paragraph shall not limit the rights of the Administrative Agent,
any Lender or any L/C Issuer, as the case may be, under Section 2.03(c)(iii),
2.03(i) or 2.08(b) or under Article VIII. The Borrower’s obligations under this
paragraph shall survive the termination of the Aggregate Commitments and the
repayment of all other Obligations hereunder.

2.11 Evidence of Debt.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrower and
the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the

 

-45-



--------------------------------------------------------------------------------

Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender made through the Administrative Agent, the Borrower shall execute and
deliver to such Lender (through the Administrative Agent) a Note, which shall
evidence such Lender’s Loans in addition to such accounts or records. Each
Lender may attach schedules to its Note and endorse thereon the date, Type (if
applicable), amount and maturity of its Loans and payments with respect thereto.

(b) In addition to the accounts and records referred to in Section 2.11(a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

2.12 Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 2:00 p.m. on
the date specified herein. The Administrative Agent will promptly distribute to
each Lender its Applicable Percentage (or other applicable share as provided
herein) of such payment in like funds as received by wire transfer to such
Lender’s Lending Office. All payments received by the Administrative Agent after
2:00 p.m. shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. If any payment to be made
by the Borrower shall come due on a day other than a Business Day, payment shall
be made on the next following Business Day, and such extension of time shall be
reflected on computing interest or fees, as the case may be.

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed time of any Borrowing of Loans that such Lender will not make available
to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 (or, in the case of a Borrowing of
Base Rate Loans, that such Lender has made such share available in accordance
with and at the time required by Section 2.02) and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount in immediately available funds with interest thereon,
for each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(A) in the case of a payment to be made by such Lender, the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by the Borrower, the interest rate applicable to Base Rate
Loans. If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period. If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing. Any payment by the Borrower shall
be without prejudice to any claim the Borrower may have against a Lender that
shall have failed to make such payment to the Administrative Agent.

 

-46-



--------------------------------------------------------------------------------

(ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
time at which any payment is due to the Administrative Agent for the account of
the Lenders or any L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Appropriate Lenders or the applicable L/C Issuer,
as the case may be, the amount due. In such event, if the Borrower has not in
fact made such payment, then each of the Appropriate Lenders or the applicable
L/C Issuer, as the case may be, severally agrees to repay to the Administrative
Agent forthwith on demand the amount so distributed to such Lender or such L/C
Issuer, in immediately available funds with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
Revolving Credit Loans, to fund participations in Letters of Credit and Swing
Line Loans and to make payments pursuant to Section 10.04(c) are several and not
joint. The failure of any Lender to make any Loan, to fund any such
participation or to make any payment under Section 10.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, to purchase its participation or to make its
payment under Section 10.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

(f) Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal, L/C
Borrowings, interest and fees then due hereunder, such funds shall be applied
(i) first, toward payment of interest and fees then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal and L/C
Borrowings then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and L/C Borrowings then due to such
parties.

2.13 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of
(a) Obligations due and payable to such Lender hereunder and under the other
Loan Documents at such time in excess of its ratable share (according to the
proportion of (i) the amount of such Obligations due and payable to such Lender
at such time to (ii)

 

-47-



--------------------------------------------------------------------------------

the aggregate amount of the Obligations due and payable to all Lenders hereunder
and under the other Loan Documents at such time) of payments on account of the
Obligations due and payable to all Lenders hereunder and under the other Loan
Documents at such time obtained by all the Lenders at such time or
(b) Obligations owing (but not due and payable) to such Lender hereunder and
under the other Loan Documents at such time in excess of its ratable share
(according to the proportion of (i) the amount of such Obligations owing (but
not due and payable) to such Lender at such time to (ii) the aggregate amount of
the Obligations owing (but not due and payable) to all Lenders hereunder and
under the other Loan Documents at such time) of payment on account of the
Obligations owing (but not due and payable) to all Lenders hereunder and under
the other Loan Documents at such time obtained by all of the Lenders at such
time, then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Loans and subparticipations in L/C Obligations and Swing
Line Loans of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of Obligations then due
and payable to the Lenders or owing (but not due and payable) to the Lenders, as
the case may be; provided that:

(a) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(b) the provisions of this Section 2.13 shall not be construed to apply to
(A) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender), (B) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swing Line Loans to any
assignee or participant, other than to the Borrower or any Subsidiary thereof
(as to which the provisions of this Section shall apply) or (C) cash collateral
or other security given by the Borrower or any Lender to the L/C Issuer pursuant
to this Agreement.

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

2.14 Increase in Revolving Credit Facility; Incremental Term Loans.

(a) Request for Increase. Upon notice to the Administrative Agent, the Borrower
may at any time and from time to time request (x) an increase in the Revolving
Credit Facility by an amount (for all such requests, together with all requests
pursuant to clause (y) below) not exceeding $500,000,000 (the “Incremental
Revolving Commitments”); provided that any such request for an increase shall be
in a minimum amount of $5,000,000, and/or (y) the establishment of one or more
new term loan commitments (each, an “Incremental Term Loan Commitment” and the
loans made pursuant thereto, the “Incremental Term Loans”) by an amount (for all
such requests, together with all requests pursuant to clause (x) above) not
exceeding $500,000,000; provided that any such request for an increase shall be
in a minimum amount of $5,000,000.

(b) Additional Lenders. Each request for increase pursuant to Section 2.14(a)
shall specify the identity of each Eligible Assignee to whom the Borrower
proposes any portion of such increased Incremental Revolving Commitments or such
new Incremental Term Loan Commitments be allocated and the amounts of such
allocations; provided that any existing Lender approached to provide all or a
portion of the increased Incremental Revolving Commitments or the new
Incremental Term Loan Commitments

 

-48-



--------------------------------------------------------------------------------

may elect or decline, in its sole discretion, to provide such increased
Incremental Revolving Commitments or such new Incremental Term Loan Commitments.
Any such allocation to an Eligible Assignee shall be subject to the approval of
the Administrative Agent and (solely with respect to an Incremental Revolving
Commitment) each L/C Issuer and the Swing Line Lender (which approvals shall not
be unreasonably withheld).

(c) Effective Date and Allocations. If the Revolving Credit Facility is
increased or an Incremental Term Loan Commitment is created, in each case in
accordance with this Section 2.14, the Administrative Agent and the Borrower
shall determine the effective date (the “Increase Effective Date”) and the final
allocation of such increase or creation. The Administrative Agent shall promptly
notify the Borrower and the Lenders of the final allocation of such increase or
creation and the Increase Effective Date.

(d) Conditions to Effectiveness of Increase. As a condition precedent to such
increase, (w) the Borrower shall deliver to the Administrative Agent a
certificate of the Borrower dated as of the Increase Effective Date signed by a
Responsible Officer (i) certifying and attaching the resolutions adopted by the
Borrower approving or consenting to such increase, and (ii) certifying that,
before and after giving effect to such increase or creation, (A) the
representations and warranties contained in Article V and the other Loan
Documents are true and correct in all material respects (except that any
representation and warranty that is qualified as to “materiality” or “Material
Adverse Effect” shall be true and correct in all respects) on and as of the
Increase Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct in all material respects (or in all respects, as the case may be) as
of such earlier date, and except that for purposes of this Section 2.14, the
representations and warranties contained in subsections (a) and (b) of
Section 5.05 shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 6.01, (B) no Default
or Event of Default has occurred and is continuing or will result from such
increase and the use of proceeds thereof and (C) the Borrower shall be in
compliance, on a Pro Forma Basis after giving effect to such increase and the
use of proceeds thereof, with the financial covenants set forth in Section 7.11
for the most recently ended Measurement Period for which financial statements
have been delivered pursuant to Section 6.01 (with respect to Incremental
Revolving Commitments, assuming a full borrowing of the Incremental Revolving
Loans thereunder), (x) to the extent that the increase of the Commitments shall
take the form of Incremental Revolving Commitments, the terms and provisions of
Loans made pursuant to such Incremental Revolving Commitments (the “Incremental
Revolving Loans”) shall be identical to the Revolving Credit Loans, (y) to the
extent that the increase of the Commitments shall take the form of the creation
of one or more new Incremental Term Loan Commitments, (i) the final maturity
date of any such new tranche of Incremental Term Loan Commitments shall be no
earlier than the Maturity Date, (ii) the weighted average life to maturity of
any such Incremental Term Loan Commitments shall be no shorter than the
remaining weighted average life to maturity of the Revolving Credit Facility and
(iii) the terms and provisions of the Incremental Term Loans shall be, except as
to pricing, amortization and maturity, identical to the Revolving Credit
Facility with such modifications as are appropriate to reflect the term loan
nature of the Incremental Term Loans (for the avoidance of doubt, the
Incremental Term Loans may, at the option of the Borrower, if set forth in the
incremental joinder agreement, share in prepayments up to (but not to exceed) on
a pro rata basis with the Revolving Credit Facility under Section 2.05);
provided that if the Applicable Rate for any Incremental Term Loans exceeds the
Applicable Rate for the Revolving Credit Facility by more than 50 basis points,
then the Applicable Rate for the Revolving Credit Facility shall be increased to
the extent necessary such that the Applicable Rate for such Incremental Term
Loans less 50 basis points is equal to the Applicable Rate for the Revolving
Credit Facility; provided, further, that in determining the Applicable Rate
applicable to the Revolving Credit Facility, (x) original issue discount (“OID”)
or upfront fees (which shall be deemed to constitute like amounts of OID)
payable by the Borrower to the Lenders of the Revolving Credit Facility in the
primary syndication thereof shall be included (with OID being equated to
interest based on an assumed four-

 

-49-



--------------------------------------------------------------------------------

year life to maturity); provided that if such Incremental Term Loans include a
Base Rate or Eurodollar Rate “floor” greater than the Base Rate or Eurodollar
Rate “floor” applicable to the Revolving Credit Facility, such increased amount
shall be equated to Applicable Rate in a manner customary for financial
institutions for purposes of determining whether an increase to the Applicable
Rate for the Revolving Credit Facility shall be required, and (y) customary
arrangement or commitment fees payable to the Arrangers (or their affiliates) in
connection with the Revolving Credit Facility, or to one or more arrangers (or
their affiliates) of the Incremental Term Loans, shall be excluded. Unless
otherwise specifically provided herein, all references in the Loan Documents to
Revolving Credit Loans shall be deemed to include references to Incremental
Revolving Loans and all references to Loans (except, in the case of Incremental
Term Loans under newly-created Incremental Term Loan Commitments, with respect
to pricing, maturity and amortization) shall be deemed to include references to
Incremental Revolving Loans and Incremental Term Loans, in each case, made
pursuant to any Incremental Revolving Commitments and Incremental Term
Commitments, respectively, made under this Section 2.14. With respect to the
Incremental Revolving Commitments, the Borrower shall prepay any Base Rate Loans
outstanding on any Increase Effective Date and all Eurodollar Rate Loans at the
earlier of the end of the then current Interest Period with respect thereto or
the occurrence of an Event of Default (and pay any additional amounts required
pursuant to Section 3.05) to the extent necessary to keep the outstanding
Revolving Credit Loans ratable with any revised Applicable Percentages arising
from any nonratable increase in the Revolving Credit Commitments under this
Section 2.14. With respect to the Incremental Revolving Commitments, on any
Increase Effective Date, each Revolving Credit Lender that increased its
Revolving Credit Commitment pursuant to this Section 2.14 and each Revolving
Credit Lender that became a Revolving Credit Lender in connection with this
Section 2.14 (i) will be deemed to have purchased a participation in each then
outstanding Eurodollar Rate Loan that remains unpaid and Letter of Credit equal
to its Applicable Percentage of such Revolving Credit Loan or Letter of Credit
and the participation of each other Revolving Credit Lender in such Letter of
Credit shall be adjusted accordingly and (ii) will acquire (and will pay to the
Administrative Agent, for the account of each Revolving Credit Lender, in
immediately available funds, an amount equal to) its Applicable Percentage of
all Unreimbursed Amounts, including all L/C Borrowings. Incremental Revolving
Commitments and Incremental Term Loan Commitments shall be evidenced by a
joinder agreement satisfactory to the Administrative Agent (it being understood
and agreed that at the election of the Borrower, such additional commitments in
respect of any Incremental Term Loan Commitments may be implemented through the
addition of additional new tranches of such loans instead of being implemented
as increases in the applicable Commitments, if any). Notwithstanding any other
provision of any Loan Document, the Loan Documents may be amended by the
Administrative Agent and the Borrower (which amendment shall not require the
consent of any Lender, other than any Lender participating in the applicable
Incremental Revolving Commitments or Incremental Term Loan Commitments, as the
case may be) in order to make any modifications, if necessary, to provide for
Incremental Revolving Commitments and Incremental Term Loan Commitments and
loans thereunder.

(e) Conflicting Provisions. This Section 2.14 shall supersede any provisions in
Sections 2.13 or 10.01 to the contrary.

2.15 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
such Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01.

 

-50-



--------------------------------------------------------------------------------

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent under this Agreement for the
account of that Defaulting Lender (whether voluntary or mandatory, at maturity,
pursuant to Article VIII or otherwise, and including any amounts made available
to the Administrative Agent by that Defaulting Lender), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to the
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by that Defaulting Lender to any L/C Issuer or the Swing Line
Lender hereunder; third, if so determined by the Administrative Agent or
requested by any L/C Issuer, to be held as Cash Collateral for future funding
obligations of that Defaulting Lender of any participation in any Letter of
Credit; fourth, as the Borrower may request (so long as no Default or Event of
Default exists), to the funding of any Loan in respect of which that Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Borrower, to be held in a non-interest bearing
deposit account and released pro rata in order to (x) satisfy obligations of
that Defaulting Lender to fund Loans under this Agreement and (y) Cash
Collateralize the L/C Issuers’ future Fronting Exposure with respect to such
Defaulting Lender with respect to future Letters of Credit issued under this
Agreement, in accordance with Section 2.03(g); sixth, to the payment of any
amounts owing to the Lenders, the L/C Issuers or the Swing Line Lender as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender, any L/C Issuer or the Swing Line Lender against that Defaulting Lender
as a result of that Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against that Defaulting
Lender as a result of that Defaulting Lender’s breach of its obligations under
this Agreement; and eighth, to that Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans or L/C Borrowings in respect of
which that Defaulting Lender has not fully funded its appropriate share and
(y) such Loans or L/C Borrowings were made at a time when the conditions set
forth in Section 4.02 were satisfied or waived, such payment shall be applied
solely to pay the Loans of, and L/C Borrowings owed to, all non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any Loans
of, or L/C Borrowings owed to, that Defaulting Lender until such time as all
Loans and funded and unfunded participations in L/C Obligations and Swing Line
Loans are held by the Lenders pro rata in accordance with the Commitments under
the Revolving Credit Facility without giving effect to Section 2.15(a)(iv). Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.15(a)(ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto. Promptly (x) upon a Lender ceasing to be a Defaulting Lender in
accordance with Section 2.15(b) or (y) following termination of this Agreement
(including the termination of all Letters of Credit issued hereunder) and the
payment of all amounts owed under this Agreement (other than unasserted
contingent obligations which by their terms survive the termination of this
Agreement), all remaining amounts, if any, held in a deposit account pursuant to
this Section 2.15(a) shall be returned to such Lender or Defaulting Lender, as
applicable.

(iii) Certain Fees. That Defaulting Lender (x) shall not be entitled to receive
any commitment fee pursuant to Section 2.10 (a) for any period during which such
Lender is a Defaulting Lender (and the Borrower shall not be required to pay any
such fee that otherwise would have been required to have been paid to that
Defaulting Lender) and (y) shall be limited in its right to receive Letter of
Credit Fees as provided in Section 2.03.

 

-51-



--------------------------------------------------------------------------------

(iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure. All or
any part of that Defaulting Lender’s participation in L/C Obligations and Swing
Line Loans shall be reallocated among the non-Defaulting Lenders in accordance
with their respective Applicable Percentages (calculated without regard to that
Defaulting Lender’s Commitment) but only to the extent that such reallocation
does not cause the aggregate Outstanding Amount of the Revolving Credit Loans of
any Lender plus such Revolving Credit Lender’s Applicable Percentage (calculated
without regard to that Defaulting Lender’s Commitments) of the Outstanding
Amount of all L/C Obligations and Swing Line Loans to exceed such Lender’s
Revolving Credit Commitment; provided that each such reallocation shall be given
effect only if, at the date the applicable Lender becomes a Defaulting Lender,
no Default or Event of Default exists. No reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a non-Defaulting Lender as a result of such
non-Defaulting Lender’s increased exposure following such reallocation.

(v) Cash Collateral; Repayment of Swing Line Loans. If the reallocation
described in clause (iv) above cannot, or can only partially, be effected, the
Borrower shall without prejudice to any right or remedy available to it
hereunder or under Law, (x) first, prepay Swing Line Loans in an amount equal to
the Swing Line Lender’s Fronting Exposure with respect to such Defaulting
Lender; provided that such prepayment shall be applied to reduce such Defaulting
Lender’s participation in such Swing Line Loans and shall not reduce any
non-Defaulting Lender’s participation in such Swing Line Loans, and (y) second,
Cash Collateralize the L/C Issuers’ Fronting Exposure with respect to such
Defaulting Lender in accordance with the procedures set forth in
Section 2.03(g).

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent, the L/C
Issuer and the Swing Line Lender agree in writing in their sole discretion that
a Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
such Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit and Swing Line Loans to be held on a pro
rata basis by the Lenders in accordance with their Applicable Percentages
(without giving effect to Section 2.15(a)(iv)), whereupon such Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while such Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from such Lender’s having
been a Defaulting Lender.

2.16 Extended Loans and Commitments.

(a) The Borrower may at any time and from time to time request that all or any
portion of the Loans and Commitments of any Class (an “Existing Class”) be
converted to extend the final maturity date of such Loans and Commitments (any
such Loans which have been so converted, “Extended Maturity Loans” and any such
Commitments which have been so converted, “Extended Maturity Commitments”) and
to provide for other terms consistent with this Section 2.16; provided that
there may be no more than eight different tranches in the aggregate for all
Loans and Commitments under this Agreement without the consent of the
Administrative Agent (which consent shall not be unreasonably withheld,
conditioned or delayed). In order to establish any Extended Maturity Loans
and/or Extended Maturity Commitments, the Borrower shall provide a notice to the
Administrative Agent (who shall provide a copy of such notice

 

-52-



--------------------------------------------------------------------------------

to each of the Lenders under the applicable Existing Class) (an “Extension
Request”) setting forth the proposed terms of the Extended Maturity Loans and/or
Extended Maturity Commitments, as applicable, to be established, which shall be
substantially identical to the Loans under the Existing Class from which such
Extended Maturity Loans and/or Extended Maturity Commitments, as applicable, are
to be converted, except that:

(i) all or any of the scheduled amortization payments of principal of the
Extended Maturity Loans and/or Extended Maturity Commitments (including the
maturity date) may be delayed to later dates than the scheduled amortization
payments of principal of the Loans and/or Commitments (including the maturity
date) of such Existing Class to the extent provided in the applicable Extension
Amendment;

(ii) the Applicable Rate with respect to the Extended Maturity Loans and/or
Extended Maturity Commitments may be different than the Applicable Rate for the
Loans and/or Commitments of such Existing Class, in each case, to the extent
provided in the applicable Extension Amendment; provided that if the Applicable
Rate for any such Extended Maturity Loans exceeds the Applicable Rate for the
applicable Existing Class by more than 50 basis points, then the Applicable Rate
for the applicable Existing Class shall be increased to the extent necessary so
that the Applicable Rate for such Extended Maturity Loans less 50 basis points
is equal to the Applicable Rate for the applicable Existing Class; provided,
further, that in determining the Applicable Rate applicable to the applicable
Existing Class and the Extended Maturity Loans, (x) OID or upfront fees (which
shall be deemed to constitute like amounts of OID) payable by the Borrower to
the Lenders of the applicable Existing Class or the Extended Maturity Loans in
the primary syndication thereof shall be included (with OID being equated to
interest based on an assumed four-year life to maturity); provided, further,
that if such Extended Maturity Loans include a Base Rate or Eurodollar Rate
“floor” greater than the Base Rate or Eurodollar Rate “floor” applicable to the
applicable Existing Class, such increased amount shall be equated to Applicable
Rate in a manner customary for financial institutions for purposes of
determining whether an increase to the Applicable Rate for the applicable
Existing Class shall be required;

(iii) the Extension Amendment may provide for amendments to the covenants that
apply solely to such Extended Maturity Loans and/or Extended Maturity
Commitments; provided that such amended covenants may be no more restrictive in
the aggregate than the covenants applicable to the applicable Existing Class
under this Agreement after giving effect to the Extension Amendment; and

(iv) the Extension Amendment may provide that optional and mandatory prepayments
pursuant to Section 2.05 be directed to prepay, at the Borrower’s option, first,
the applicable Existing Class and, second, the Extended Maturity Loans.

Any Extended Maturity Loans and/or Extended Maturity Commitments converted
pursuant to any Extension Request shall be designated a Class of Extended
Maturity Loans and/or Extended Maturity Commitments for all purposes of this
Agreement; provided that any Extended Maturity Loans and/or Extended Maturity
Commitments converted from an Existing Class may, to the extent provided in the
applicable Extension Amendment, be designated as an increase in any previously
established Class.

(b) The Borrower shall provide the applicable Extension Request at least five
Business Days prior to the date on which Lenders under the Existing Class are
requested to respond. No Lender shall have any obligation to agree to have any
of its Loans and/or Commitments of any Existing Class converted into Extended
Maturity Loans and/or Extended Maturity Commitments pursuant to any Extension
Request. Any Lender wishing to have all or any portion of its Loans and/or
Commitments under such

 

-53-



--------------------------------------------------------------------------------

Existing Class subject to such Extension Request converted into Extended
Maturity Loans and/or Extended Maturity Commitments, as applicable (such Lender,
an “Extending Lender”), shall notify the Administrative Agent (an “Extension
Election”) on or prior to the date specified in such Extension Request of the
amount of its Loans and/or Commitments under the Existing Class which it has
elected to request be converted into Extended Maturity Loans and/or Extended
Maturity Commitments (subject to any minimum denomination requirements
reasonably imposed by the Administrative Agent); provided that for any Extension
Request, the Borrower may establish a maximum amount for such Extended Maturity
Loans and/or Extended Maturity Commitments (an “Extension Maximum Amount”). In
the event that the aggregate amount of Loans and/or Commitments under the
Existing Class subject to Extension Elections exceeds the Extension Maximum
Amount, then each Extending Lender’s amount of consented Loans and/or
Commitments subject to an Extension Election shall be reduced on a pro rata
basis such that the total amount of Extended Maturity Loans and/or Extended
Maturity Commitments shall equal the Extension Maximum Amount.

(c) Extended Maturity Loans and/or Extended Maturity Commitments shall be
established pursuant to an amendment (an “Extension Amendment”) to this
Agreement among the Borrower, the Administrative Agent and each Extending
Lender, which shall be consistent with the provisions set forth in paragraph
(a) and (b) above (but which shall not require the consent of any other Lender
other than the Extending Lenders (including any changes contemplated by
Section 10.01(f)), and which shall, in the case of Extended Maturity Commitments
in respect of the Revolving Credit Facility, make appropriate modifications to
this Agreement (including to the definitions of “Availability Period,”
“Revolving Credit Commitment,” “Fronting Exposure” and “Applicable Percentage,”
and to Sections 2.03 and 2.04) to provide for issuance of Letters of Credit and
the extension of Swing Line Loans based on such Extended Maturity Commitments
and make any additional modifications, if necessary, to provide for terms
applicable to Extended Maturity Commitments and Extended Maturity Loans
thereunder. Only Extending Lenders will have their Loans and/or Commitments
converted into Extended Maturity Loans and/or Extended Maturity Commitments and,
at the Borrower’s discretion, only Extending Lenders will be entitled to any
increase in pricing or fees in connection with the Extension Amendment. Each
Extension Amendment shall be binding on the Lenders, the Borrower and the other
parties hereto.

(d) In the event that the Administrative Agent determines in its sole discretion
that the allocation of Extended Maturity Loans and/or Extended Maturity
Commitments, in each case to a given Extending Lender, was incorrectly
determined as a result of manifest administrative error in the receipt and
processing of an Extension Election timely submitted by such Lender in
accordance with the procedures set forth in the applicable Extension Amendment,
then the Administrative Agent, the Borrower and such affected Extending Lender
may (and hereby are authorized to), in their sole discretion and without the
consent of any other Lender, enter into an amendment to this Agreement and the
other Loan Documents (each, a “Corrective Extension Amendment”), which
Corrective Extension Amendment shall (i) provide for the conversion and
extension of Loans and/or Commitments, as the case may be, under the Existing
Class in such amount as is required to cause such Extending Lender to hold
Extended Maturity Loans and/or Extended Maturity Commitments, as the case may
be, of the applicable Class into which such other Loans and/or Commitments, as
the case may be, were initially converted, in the amount such Extending Lender
would have held had such administrative error not occurred and had such
Extending Lender received the minimum allocation of the applicable Loans and/or
Commitments to which it was entitled under the terms of such Extension
Amendment, in the absence of such error, (ii) be subject to the satisfaction of
such conditions as the Administrative Agent, the Borrower and such Extending
Lender may agree (including conditions of the type required to be satisfied for
the effectiveness of an Extension Amendment described in Section 2.16(c)), and
(iii) effect such other amendments of the type (with appropriate reference and
nomenclature changes) described in the first sentence of Section 2.16(c).

 

-54-



--------------------------------------------------------------------------------

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) Payments Free of Certain Taxes; Obligation to Withhold; Payments on Account
of Certain Taxes.

(1) Any and all payments by or on account of any obligation of the Borrower
under any Loan Document shall to the extent permitted by applicable Laws be made
free and clear of and without reduction or withholding for any Taxes. If,
however, applicable Laws require the applicable Withholding Agent to withhold or
deduct any Tax from or with respect to any such payment, such Tax shall be
withheld or deducted in accordance with such Laws as determined by such
Withholding Agent upon the basis of the information and documentation to be
delivered pursuant to subsection (e) below.

(2) If the applicable Withholding Agent shall be required by applicable Laws to
withhold or deduct any Taxes, then (A) such Withholding Agent shall withhold or
make such deductions as are determined by such Withholding Agent to be required
based upon the information and documentation it has received pursuant to
subsection (e) below, (B) such Withholding Agent shall timely pay the full
amount withheld or deducted to the relevant Governmental Authority in accordance
with applicable Laws, and (C) to the extent that such withholding or deduction
is made on account of Indemnified Taxes imposed on or with respect to any
payment by or on account of any obligation of the Borrower under any Loan
Document or on account of Other Taxes, the sum payable by the Borrower shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the Administrative Agent, Lender or L/C Issuer,
as the case may be, receives an amount equal to the sum it would have received
had no such withholding or deduction been made; provided, however, that in the
case of a Withholding Agent that is not the Borrower or the Administrative
Agent, the amount payable under this clause (C) shall not exceed the amount that
would have been required to be paid had the Borrower or the Administrative Agent
been the applicable Withholding Agent.

(b) Payment of Other Taxes by the Borrower. Without limiting the provisions of
Section 3.01(a), the Borrower shall timely pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable Laws.

(c) Tax Indemnifications.

(1) Without limiting the provisions of subsection (a) or (b) above, the Borrower
shall indemnify the Administrative Agent, each Lender and the L/C Issuer, and
shall make payment in respect thereof within 10 days after demand therefor, for
the full amount of any Indemnified Taxes or Other Taxes (including Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section 3.01) payable by the Administrative Agent, such Lender or
such L/C Issuer, as the case may be, to the extent imposed on or with respect to
any payment made by or on account of any obligation of the Borrower under any
Loan Document or otherwise with respect to any other Loan Document and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of any such payment or liability delivered to the Borrower by a Lender or an L/C
Issuer (with a copy to the Administrative Agent), or by the Administrative Agent
on its own behalf or on behalf of a Lender or an L/C Issuer, shall be conclusive
absent manifest error.

 

-55-



--------------------------------------------------------------------------------

(2) Without limiting the provisions of subsection (a) or (b) above, each Lender
and each L/C Issuer, severally and not jointly, shall indemnify the Borrower and
the Administrative Agent, and shall make payment in respect thereof within 10
days after demand therefor, against any and all Excluded Taxes attributable to
such Lender or such L/C Issuer (as the case may be) that are payable by the
Borrower or the Administrative Agent (and any reasonable expenses arising
therefrom or related thereto) as a result of the failure by such Lender or such
L/C Issuer, as the case may be, to deliver, or as a result of the inaccuracy,
inadequacy or deficiency of, any documentation required to be delivered by such
Lender or such L/C Issuer, as the case may be, to the Borrower or the
Administrative Agent pursuant to Section 3.01(e), whether or not such Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
Each Lender and each L/C Issuer hereby authorizes the Administrative Agent or
the Borrower, as the case may be, to set off and apply any and all amounts at
any time owing to such Lender or such L/C Issuer, as the case may be, under this
Agreement or any other Loan Document against any amount due to the
Administrative Agent or the Borrower, as the case may be, under this clause (2).
The agreements in this clause (2) shall survive the resignation and/or
replacement of the Administrative Agent, any assignment of rights by, or the
replacement of, a Lender or an L/C Issuer, the termination of the Aggregate
Commitments and the repayment, satisfaction or discharge of all Obligations.

(d) Evidence of Payments. After any payment of Taxes by the Borrower to a
Governmental Authority as provided in this Section 3.01, the Borrower shall
deliver to the Administrative Agent for the benefit of the relevant Lender or
applicable L/C Issuer or the Administrative Agent, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Administrative Agent.

(e) Status of Lenders; Tax Documentation.

(1) Each Lender and L/C Issuer shall deliver to the Borrower and to the
Administrative Agent, when reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable Laws or by the taxing authorities of any jurisdiction
and such other reasonably requested information as will permit the Borrower or
the Administrative Agent, as the case may be, to determine (A) whether or not
payments made hereunder or under any other Loan Document are subject to
withholding, (B) if applicable, the required rate of withholding or deduction,
(C) such Lender’s, L/C Issuer’s or Administrative Agent’s entitlement to any
available exemption from, or reduction of, applicable withholding in respect of
any payments to be made to such Lender, L/C Issuer or Administrative Agent by
the Borrower pursuant to this Agreement or any other Loan Document and
(D) whether or not such Lender, L/C Issuer or Administrative Agent is subject to
backup withholding or information reporting requirements or otherwise to
establish such Lender’s, L/C Issuer’s or Administrative Agent’s status for
withholding tax purposes in any applicable jurisdiction.

(2) Without limiting the generality of the foregoing,

(i) each Lender and each L/C Issuer that is a “United States person” within the
meaning of Section 7701(a)(30) of the Code shall deliver to the Borrower and the
Administrative Agent (in such number of signed originals as shall be reasonably
requested by the recipient), on or prior to the date on which such “United
States person” became a Lender or an L/C Issuer under this Agreement, Internal
Revenue Service Form W-9; and

(ii) each Foreign Lender and each L/C Issuer that is not a “United States
person” within the meaning of Section 7701(a)(30) of the Code that is entitled
under the Code or any applicable treaty to an exemption from or reduction of
withholding Tax with respect to any payments hereunder or under any other Loan
Document shall deliver to the Borrower and the

 

-56-



--------------------------------------------------------------------------------

Administrative Agent (in such number of signed originals as shall be requested
by the recipient), on or prior to the date on which such Foreign Lender or L/C
Issuer becomes a Lender or an L/C Issuer under this Agreement, whichever of the
following is applicable:

(I) in the case of a Foreign Lender and any L/C Issuer claiming the benefits of
an income tax treaty to which the United States is a party, an IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to such tax treaty,

(II) in the case of a Foreign Lender and any L/C Issuer for whom any payments
under this Agreement constitute income that is effectively connected with such
Lender’s or L/C Issuer’s conduct of a trade or business in the United States,
IRS Form W-8ECI (or successor thereto),

(III) in the case of a Foreign Lender and any L/C Issuer that is not the
beneficial owner of payments made under this Agreement (including a partnership
or a participating Lender), (1) an IRS Form W-8IMY on behalf of itself and
(2) the relevant forms prescribed in clauses (i) and (ii) (I), (II), (IV) and
(V) of this paragraph (e)(2) that would be required of each such beneficial
owner or partner of such partnership if such beneficial owner or partner were a
Lender or an L/C Issuer; provided, however, that if such Lender or such L/C
Issuer is a partnership and one or more of its partners are claiming the
exemption for portfolio interest under Section 881(c) of the Code, such Lender
or such L/C Issuer may provide a Non-Bank Certificate (as described below) on
behalf of such partners,

(IV) in the case of a Foreign Lender or L/C Issuer claiming the benefits of the
exemption for portfolio interest under Section 881(c) or 871(h) of the Code,
(x) a certificate (substantially in the form of Exhibit G (a “Non-Bank
Certificate”)) to the effect that such Foreign Lender or L/C Issuer is not (A) a
“bank” within the meaning of Section 881(c)(3)(A) of the Code, (B) a “10 percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code or (C) a “controlled foreign corporation” described in Section 881(c)(3)(C)
of the Code, and that no payments are effectively connected with a U.S. trade or
business, and (y) IRS Form W-8BEN,

(V) any other form prescribed by applicable Laws or such other evidence
satisfactory to the Borrower as a basis for claiming any available exemption
from or reduction in withholding Tax together with such supplementary
documentation as may be prescribed by applicable Laws to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made, or

(VI) if a payment made to a Foreign Lender or any L/C Issuer would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Foreign Lender or such L/C
Issuer were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Foreign Lender or such L/C Issuer shall deliver to the
Borrower and the Administrative Agent, at the time or times prescribed by law
and at such time or times reasonably requested by the Borrower and the
Administrative Agent, such documentation prescribed by applicable Law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrower and the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
its obligations under FATCA, to determine whether Foreign Lender or such L/C

 

-57-



--------------------------------------------------------------------------------

Issuer has complied with such Foreign Lender’s or such L/C Issuer’s obligations
under FATCA or to determine the amount, if any, to deduct and withhold from such
payment. Solely for purposes of this clause (VI), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

(VII) Notwithstanding anything to the contrary in this Section 3.01(e)(2), in no
event will any Lender or L/C Issuer be required to provide any documentation
such Lender or L/C Issuer is legally ineligible to deliver.

(3) Each Lender, L/C Issuer and Administrative Agent shall promptly notify the
Borrower and the Administrative Agent of any change in circumstances which would
modify or render invalid any previously delivered form or documentation or any
claimed exemption or reduction and provide updated documentation (or promptly
notify Borrower and the Administrative Agent of its legal ineligibility to do
so). Each Lender, L/C Issuer or Administrative Agent that has previously
delivered any documentation required herein shall, upon the reasonable request
of the Borrower or the Administrative Agent, deliver to the Borrower and the
Administrative Agent additional copies of such form (or successor thereto) on or
before the date such form expires or becomes obsolete or promptly notify
Borrower and the Administrative Agent of its legal ineligibility to do so.

(4) The Administrative Agent shall deliver to the Borrower, when reasonably
requested by the Borrower, a properly completed and executed applicable IRS form
to permit the Borrower to determine (A) whether or not any payments made
hereunder or under any other Loan Document are subject to U.S. Federal
withholding Tax, (B) if applicable, the required rate of withholding or
deduction of such Tax, and (C) the Administrative Agent’s entitlement to any
available exemption from, or reduction of, U.S. Federal withholding Tax in
respect of any payments to be made to the Administrative Agent by the Borrower
pursuant to this Agreement or any other Loan Document.

(f) Treatment of Certain Refunds. If the Administrative Agent, any Lender or any
L/C Issuer determines, in its sole discretion, that it has received a refund (in
cash or applied as an offset against another cash Tax liability) of any Taxes as
to which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section 3.01, it shall pay
to the Borrower an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by the Borrower under this
Section 3.01 with respect to the Taxes giving rise to such refund), net of all
reasonable out-of-pocket expenses (including Taxes) incurred by the
Administrative Agent, such Lender or such L/C Issuer, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided that the Borrower, upon the
request of the Administrative Agent, such Lender or such L/C Issuer, agrees to
repay the amount paid over to the Borrower (plus any penalties, interest,
additions to Tax or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent, such Lender or such L/C Issuer in the
event the Administrative Agent, such Lender or such L/C Issuer is required to
repay such refund to such Governmental Authority and delivers to the Borrower
evidence reasonably satisfactory to the Borrower of such repayment. This
subsection shall not be construed to require the Administrative Agent, any
Lender or any L/C Issuer to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the Borrower or
any other Person.

3.02 Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Eurodollar Rate
Loans, or to determine or charge interest rates based upon the Eurodollar Rate,
or any Governmental Authority has imposed material restrictions on the authority
of such Lender to purchase or sell, or to take deposits of, Dollars in the
London interbank market, then, on notice thereof by such Lender to the Borrower
through the Administrative Agent, any obligation of such

 

-58-



--------------------------------------------------------------------------------

Lender to make or continue Eurodollar Rate Loans or to convert Base Rate Loans
to Eurodollar Rate Loans shall be suspended until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, the Borrower shall,
upon demand from such Lender (with a copy to the Administrative Agent), prepay
or, if applicable, convert all Eurodollar Rate Loans of such Lender to Base Rate
Loans, either on the last day of the Interest Period therefor, if such Lender
may lawfully continue to maintain such Eurodollar Rate Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans. Upon any such prepayment or conversion, the Borrower
shall also pay accrued interest on the amount so prepaid or converted.

3.03 Inability to Determine Rates. If the Required Lenders determine for any
reason that (a) Dollar deposits are not being offered to banks in the London
interbank eurodollar market, (b) adequate and reasonable means do not exist for
determining the Eurodollar Rate for any requested Interest Period, or (c) the
Eurodollar Rate for any requested Interest Period does not adequately and fairly
reflect the cost to such Lenders of funding such Loan, the Administrative Agent
will promptly so notify the Borrower and each Lender. Thereafter, the obligation
of the Lenders to make or maintain Eurodollar Rate Loans shall be suspended
until the Administrative Agent (upon the instruction of the Required Lenders)
revokes such notice; provided that any Eurodollar Rate Loan outstanding prior to
such notice may remain outstanding until the end of the then-applicable Interest
Period with respect thereto (without giving effect to any subsequent
continuation or conversion). Upon receipt of such notice, the Borrower may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurodollar Rate Loans or, failing that, will be deemed to have converted such
request into a request for a committed Borrowing of Base Rate Loans in the
amount specified therein.

3.04 Increased Costs; Reserves on Eurodollar Rate Loans.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e)) or any L/C
Issuer;

(ii) subject any Lender or the L/C Issuer to any Tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit, any participation in a Letter
of Credit or any Eurodollar Rate Loan made by it, or change the basis of
taxation of payments to such Lender or such L/C Issuer in respect thereof
(except for Indemnified Taxes indemnifiable under Section 3.01, Other Taxes and
Excluded Taxes); or

(iii) impose on any Lender or any L/C Issuer or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Eurodollar Rate Loans made by such Lender or any Letter of Credit or
participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or
such L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or such L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or such L/C Issuer, the Borrower will
pay to such Lender or such L/C Issuer, as the case may be, such additional
amount or amounts as will compensate such Lender or such L/C Issuer, as the case
may be, for such additional costs incurred or reduction suffered.

 

-59-



--------------------------------------------------------------------------------

(b) Capital Requirements. If any Lender or any L/C Issuer determines that any
Change in Law affecting such Lender or such L/C Issuer or any Lending Office of
such Lender or such Lender’s or such L/C Issuer’s holding company, if any,
regarding capital requirements or liquidity requirements has or would have the
effect of reducing the rate of return on such Lender’s or such L/C Issuer’s
capital or on the capital of such Lender’s or such L/C Issuer’s holding company,
if any, as a consequence of this Agreement, the Commitments of such Lender or
the Loans made by, or participations in Letters of Credit held by, such Lender,
or the Letters of Credit issued by such L/C Issuer, to a level below that which
such Lender or such L/C Issuer or such Lender’s or such L/C Issuer’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or such L/C Issuer’s policies and the policies of
such Lender’s or such L/C Issuer’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or such
L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or such L/C Issuer or such Lender’s or such L/C Issuer’s
holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or an L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or such
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error. The Borrower shall pay such Lender or such L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or such L/C Issuer’s
right to demand such compensation; provided that the Borrower shall not be
required to compensate a Lender or an L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than nine months prior to the date that such Lender or such L/C
Issuer, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or such L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).

(e) Reserves on Eurodollar Rate Loans. The Borrower shall pay to each Lender, as
long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including eurodollar funds or deposits,
additional interest on the unpaid principal amount of each Eurodollar Rate Loan
equal to the actual costs of such reserves allocated to such Loan by such Lender
(as determined by such Lender in good faith, which determination shall be
conclusive), which shall be due and payable on each date on which interest is
payable on such Loan; provided the Borrower shall have received at least 10
days’ prior notice (with a copy to the Administrative Agent) of such additional
interest from such Lender. If a Lender fails to give notice 10 days prior to the
relevant Interest Payment Date, such additional interest shall be due and
payable 10 days from receipt of such notice.

3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

 

-60-



--------------------------------------------------------------------------------

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or

(c) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 10.13;

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained (but excluding any loss of
anticipated profits). The Borrower shall also pay any customary administrative
fees charged by such Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.

3.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender, any L/C Issuer, or any Governmental Authority
for the account of any Lender or any L/C Issuer pursuant to Section 3.01, or if
any Lender gives a notice pursuant to Section 3.02, then such Lender or such L/C
Issuer, as applicable, shall use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender or such L/C Issuer, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or 3.04, as the case may be, in the future, or eliminate the
need for the notice pursuant to Section 3.02, as applicable, and (ii) in each
case, would not subject such Lender or such L/C Issuer, as the case may be, to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
such Lender or such L/C Issuer, as the case may be.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, the Borrower may replace such Lender in accordance with
Section 10.13.

3.07 Survival. All of the Borrower’s obligations under this Article III shall
survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and any resignation of the Administrative Agent or
assignment by or replacement of a Lender.

ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01 Conditions of Initial Credit Extension. The obligation of each L/C Issuer
and each Lender to make its initial Credit Extension hereunder is subject to
satisfaction (or waiver in accordance with Section 10.01), or substantially
concurrent satisfaction, of the following conditions precedent:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals, telecopies or other customary means of electronic transmission (e.g.,
“pdf”) (followed promptly by originals) unless otherwise specified, each
properly executed by a Responsible Officer, each dated the Closing Date (or, in
the case of certificates of governmental officials, a recent date before the
Closing Date) and each in form and substance reasonably satisfactory to the
Administrative Agent and each of the Arrangers:

 

-61-



--------------------------------------------------------------------------------

(i) executed counterparts of this Agreement, dated the Closing Date, in such
number as reasonably requested by the Administrative Agent;

(ii) a Note executed by the Borrower in favor of each Lender requesting a Note;

(iii) certificate of the secretary or assistant secretary of the Borrower, dated
the Closing Date, certifying (A) that attached thereto is a true and complete
copy of each current Organization Document of the Borrower certified (to the
extent applicable) as of a recent date by the Secretary of State of the
Commonwealth of Kentucky, (B) that attached thereto is a true and complete copy
of resolutions duly adopted by the board of directors (or other governing body)
of the Borrower authorizing the execution, delivery and performance of the Loan
Documents to which the Borrower is a party and the borrowings hereunder, and
that such resolutions have not been modified, rescinded or amended and are in
full force and effect and (C) as to the incumbency and specimen signature of
each officer executing any Loan Document or any other document delivered in
connection herewith on behalf of the Borrower (together with a certificate of
another officer as to the incumbency and specimen signature of the secretary or
assistant secretary executing the certificate in this clause (iii));

(iv) a certificate as to the good standing or equivalent of the Borrower (in
so-called “long-form” if available) as of a recent date, from the Secretary of
State of the Commonwealth of Kentucky;

(v) a favorable opinion of (A) Cravath, Swaine & Moore LLP, counsel to the
Borrower, addressed to the Administrative Agent and each Lender, as to the
matters set forth in Exhibit E-1 with such changes thereto, and with respect to
such other matters concerning the Borrower and the Loan Documents, as the
Arrangers may reasonably request and (B) in-house counsel to the Borrower,
addressed to the Administrative Agent and each Lender, as to the matters set
forth in Exhibit E-2 with such changes thereto, and with respect to such other
matters concerning the Borrower and the Loan Documents, as the Arrangers may
reasonably request;

(vi) a favorable opinion of Wyatt, Tarrant & Combs LLP, special Kentucky counsel
to the Borrower, addressed to the Administrative Agent and each Lender, as to
the matters set forth in Exhibit E-3 with such changes thereto, and with respect
to such other matters concerning the Borrower or the Loan Documents, as the
Arrangers may reasonably request;

(vii) a certificate signed by a Responsible Officer certifying that the
conditions specified in Sections 4.01(d) and (f) and Section 4.02(a) have been
satisfied; and

(viii) a “pay-off” letter in form and substance reasonably satisfactory to the
Administrative Agent with respect to the Existing Credit Agreement having been,
or concurrently with the Closing Date being, terminated and all Liens securing
obligations under the Existing Credit Agreement having been, or concurrently
with the Closing Date are being, released.

 

-62-



--------------------------------------------------------------------------------

(b) (i) All fees required to be paid to the Administrative Agent and the
Arrangers on or before the Closing Date shall have been paid and (ii) all fees
required to be paid to the Lenders on or before the Closing Date shall have been
paid.

(c) The Borrower shall have paid all reasonable out-of-pocket fees, charges and
disbursements of counsel to the Administrative Agent (directly to such counsel
if requested by the Administrative Agent) to the extent invoiced at least three
Business Days prior to the Closing Date.

(d) After giving effect to the Transactions, the Subsidiaries shall have
outstanding no Indebtedness for borrowed money (excluding intercompany
Indebtedness permitted by Section 7.02) or preferred stock other than
Indebtedness for borrowed money listed on Schedule 7.02.

(e) The Administrative Agent and Lenders shall have received all documentation
and other information about the Borrower as has been reasonably requested in
writing at least 10 days prior to the Closing Date by the Administrative Agent
or Lenders that they reasonably determine is required by regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including the USA PATRIOT Act.

(f) All consents and approvals required to be obtained from any Governmental
Authority or other Person in connection with the Transactions shall have been
obtained or waived (if applicable), and all applicable waiting periods and
appeal periods shall have expired.

(g) The Notes Offering shall have been (or shall be substantially concurrently
with the Closing Date) consummated and the Refinancing (including the release,
or provision therefor reasonably satisfactory to the Administrative Agent, of
collateral security in respect of the Existing Credit Facility and any pari
passu secured Indebtedness therewith) shall have occurred (or shall occur
substantially concurrently with the Closing Date).

(h) There shall not have been any material adverse change in the business,
financial condition or operations of the Borrower and its Subsidiaries, taken as
a whole, since September 30, 2012.

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender.

4.02 Conditions to All Credit Extensions. The obligation of each Lender to honor
any Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type, or a continuation of Eurodollar
Rate Loans), including on the Closing Date, is subject to the following
conditions precedent:

(a) The representations and warranties of the Borrower contained in Article V or
any other Loan Document, or which are contained in any document furnished at any
time under or in connection herewith or therewith, shall be true and correct in
all material respects (except that any representation and warranty that is
qualified as to “materiality” or “Material Adverse Effect” shall be true and
correct in all respects) on and as of the date of such Credit Extension, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct in all material
respects (except that any representation and warranty

 

-63-



--------------------------------------------------------------------------------

that is qualified as to “materiality” or “Material Adverse Effect” shall be true
and correct in all respects) as of such earlier date, and except that for
purposes of this Section 4.02, the representations and warranties contained in
Sections 5.05(a) and (b) shall be deemed to refer to the most recent statements
furnished pursuant to Sections 6.01(a) and (b), respectively.

(b) No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds thereof.

(c) The Administrative Agent, the applicable L/C Issuer or the Swing Line
Lender, as the case may be, shall have received a Request for Credit Extension
in accordance with the requirements hereof.

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurodollar
Rate Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

5.01 Existence, Qualification and Power. The Borrower and each of its Material
Subsidiaries (a) is duly organized or formed, legally and validly existing and,
as applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to
(i) own or lease its assets and carry on its business and (ii) in the case of
the Borrower, execute, deliver and perform its obligations under the Loan
Documents and consummate the Transactions, and (c) is duly qualified and is
licensed and, as applicable, in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license; except in each
case referred to in clause (b)(i) or (c), to the extent that failure to do so
would not reasonably be expected to have a Material Adverse Effect.

5.02 Authorization; No Contravention. As of the Closing Date, the execution,
delivery and performance by the Borrower of this Agreement and each other Loan
Document, as applicable, has been duly authorized by all necessary corporate or
other organizational action, and do not and will not (a) contravene the terms of
any of the Borrower’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, or require any
payment to be made under (i) any Contractual Obligation under a material
contract to which the Borrower is a party or affecting the Borrower or the
properties of the Borrower or any of its Subsidiaries or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which the Borrower or its property is subject; or (c) violate, in any
material respect, any applicable Law, except with respect to any conflict,
breach, contravention or payment (but not creation of Liens) referred to in
clause (b) to the extent that such conflict, breach, contravention or payment
would not reasonably be expected to have a Material Adverse Effect.

5.03 Governmental Authorization; Other Consents. On and after the Closing Date,
except (i) as already obtained and (ii) for such filings and recordings as are
required to terminate all Liens created pursuant to the Collateral Documents (as
defined in the Existing Credit Agreement), no approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person will be necessary or required in
connection with (a) the execution, delivery or

 

-64-



--------------------------------------------------------------------------------

performance by, or enforcement against, the Borrower of this Agreement or any
other Loan Document, or for the consummation of the Transactions or (b) the
exercise by the Administrative Agent or any Lender of its rights under the Loan
Documents, except for those approvals, consents, exemptions, authorizations,
actions, notices or filings the failure of which to obtain or make would not
reasonably be expected to have a Material Adverse Effect. As of the Closing
Date, all applicable waiting periods in connection with the Transactions have
expired without any action having been taken by any Governmental Authority
restraining, preventing or imposing materially adverse conditions upon the
Transactions or the rights of the Borrower or its Subsidiaries freely to
transfer or otherwise dispose of, or to create any Lien on, any properties now
owned or hereafter acquired by any of them.

5.04 Binding Effect. This Agreement has been, and each other Loan Document, when
delivered hereunder, will have been, duly executed and delivered by the
Borrower. This Agreement constitutes, and each other Loan Document when so
delivered will constitute, a legal, valid and binding obligation of the
Borrower, enforceable against the Borrower in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other Laws
affecting creditors’ rights generally and subject to general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law).

5.05 Financial Statements; No Material Adverse Effect.

(a) The Audited Financial Statements of the Borrower (i) were prepared in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; (ii) fairly present the financial
condition of the Borrower and its Subsidiaries as of the date thereof and their
results of operations for the period covered thereby in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; and (iii) show all material indebtedness and other
liabilities, direct or contingent, of the Borrower and its Subsidiaries, as of
the date thereof, including liabilities for taxes, material commitments and
Indebtedness.

(b) The unaudited consolidated and consolidating balance sheets of the Borrower
and its Subsidiaries dated December 31, 2012, and the related consolidated and
consolidating statements of income or operations, shareholders’ equity and cash
flows for the fiscal quarter ended on that date (x) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein, and (y) fairly present the financial
condition of the Borrower and its Subsidiaries as of the date thereof and their
results of operations for the period covered thereby, subject, in the case of
clauses (x) and (y), to the absence of footnotes and to normal year-end audit
adjustments.

(c) Since September 30, 2012, there has been no event or circumstance, either
individually or in the aggregate, that has had or would reasonably be expected
to have a Material Adverse Effect.

5.06 Litigation. Except as set forth on Schedule 5.06, there are no actions,
suits, proceedings, claims or disputes pending or, to the knowledge of the
Borrower, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against the Borrower or any of its
Subsidiaries or against any of their properties or revenues that (a) purport to
affect or pertain to this Agreement, any other Loan Document or the consummation
of the Transactions, or (b) either individually or in the aggregate, if
determined adversely, would reasonably be expected to have a Material Adverse
Effect.

5.07 No Default. Neither the Borrower nor any Subsidiary thereof is in default
under or with respect to, or a party to, any Contractual Obligation that would,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. No Default has occurred and is continuing or would
result from the consummation of the transactions contemplated by this Agreement
or any other Loan Document.

 

-65-



--------------------------------------------------------------------------------

5.08 Ownership of Property; Liens; Investments.

(a) The Borrower and each of its Subsidiaries has good and marketable title in
fee simple to, or valid leasehold interests in, all real property necessary or
used in the ordinary conduct of its business, except for such defects in title
as would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

(b) The property of the Borrower and each of its Material Domestic Subsidiaries
is subject to no Liens, other than Liens permitted by Section 7.01.

5.09 Environmental Matters. Except as set forth on Schedule 5.09 or except as,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect:

(i) the Borrower and its Subsidiaries and their businesses, operations,
facilities and properties are in compliance with, and the Borrower and its
Subsidiaries have no liability under, any Environmental Laws;

(ii) the Borrower and its Subsidiaries have obtained all Environmental Permits
required for the conduct of their businesses and operations, and the ownership,
operation and use of their facilities and properties, under Environmental Laws,
and all such Environmental Permits are valid and in good standing;

(iii) (A) there has been no Release or, to the knowledge of the Borrower,
threatened Release of Hazardous Materials on, at, under or from any property or
facility presently owned, leased or operated by the Borrower and its
Subsidiaries during the period of time when such property or facility was owned,
leased or operated by the Borrower and its Subsidiaries, that could reasonably
be expected to result in liability of the Borrower or any Subsidiary under, or
noncompliance by the Borrower or any Subsidiary with, any Environmental Law and
(B) to the knowledge of the Borrower’s vice president for environmental health
and safety (or equivalent successor officer otherwise named who is responsible
for oversight of environmental matters) and of the Borrower’s employees who
report directly to such vice president, there has been no Release or threatened
Release of Hazardous Materials on, at, under or from any property or facility
owned, leased or operated by the Borrower and its Subsidiaries during the period
of time before such property or facility was owned, leased or operated by the
Borrower and its Subsidiaries, that could reasonably be expected to result in
liability of the Borrower or any Subsidiary under, or noncompliance by the
Borrower or any Subsidiary with, any Environmental Law;

(iv) there is no claim, notice, suit, action, complaint, demand or proceeding
pending or, to the knowledge of the Borrower, threatened, against the Borrower
or its Subsidiaries alleging actual or potential liability under or violation of
any Environmental Law (an “Environmental Claim”), and, to the knowledge of the
Borrower, there are no actions, activities, occurrences, conditions, or
incidents that would reasonably be expected to form the basis of such an
Environmental Claim;

(v) neither the Borrower nor any of its Subsidiaries is currently obligated to
perform any action or otherwise incur any expense under any Environmental Law
pursuant to any Environmental Permit, order, decree, judgment or agreement by
which it is bound or has assumed by contract or agreement, and none of them is
conducting or financing, in whole or in part, any investigation, response or
other corrective action pursuant to any Environmental Law at any facility or
location; and

 

-66-



--------------------------------------------------------------------------------

(vi) except as permitted pursuant to Section 7.01, no Lien has been recorded or,
to the knowledge of the Borrower, threatened, under any Environmental Law with
respect to any property or other assets currently owned by the Borrower or any
of its Material Domestic Subsidiaries.

5.10 Insurance. The properties of the Borrower and its Material Subsidiaries are
insured with (i) financially sound and reputable insurance companies and
(ii) insurance companies that are not Affiliates of the Borrower (other than
Ashmont Insurance Company, Inc., which is an Affiliate of the Borrower, the
Subsidiaries of Ashmont Insurance Company, Inc. and their respective successors
and assigns), in such amounts, with such deductibles and covering such risks as
are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Borrower or the applicable Material
Subsidiary operates.

5.11 Taxes. The Borrower and each of its Subsidiaries have filed all Federal,
state and other Tax returns and reports required to be filed, and have paid all
Federal, state and other Taxes, assessments, fees and other governmental charges
levied or imposed upon them or their properties, income or assets otherwise due
and payable, except those which are being contested in good faith by appropriate
proceedings diligently conducted, which suspend enforcement or collection of the
claim in question and for which adequate reserves have been provided in
accordance with GAAP, except, where the failure to do so would not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect.
There are no proposed Tax assessments or other Tax claims against the Borrower
or any Subsidiary that would, if made, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. Except as set forth on
Schedule 5.11, neither the Borrower nor any Domestic Subsidiary thereof is party
to any tax sharing agreement other than any tax sharing arrangements with the
Borrower.

5.12 ERISA Compliance.

(a) Except as would not, either individually or in the aggregate, be expected to
have a Material Adverse Effect, each Plan is in compliance with the applicable
provisions of ERISA, the Code and other Federal or state Laws. Each Plan that is
intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS or an application for such a letter is
currently being processed by or will be timely filed according to the applicable
determination letter cycle with the IRS with respect thereto and, to the
knowledge of the Borrower, nothing has occurred which would prevent, or cause
the loss of, such qualification.

(b) There are no pending or, to the knowledge of the Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that would reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or would
reasonably be expected to result in a Material Adverse Effect.

(c) Except as would not, either individually or in the aggregate, be expected to
have a Material Adverse Effect or as set forth in Schedule 5.12, (i) no ERISA
Event has occurred or is reasonably expected to occur; (ii) no Pension Plan has
been determined to be, or is expected to be, in “at risk” status (within the
meaning of Section 430 of the Code), whose accumulated benefit obligation as
determined under Accounting Standards Codification No. 715 is greater than or
equal to $30,000,000; (iii) neither the Borrower nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any liability (and no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Section 4201 or 4243 of ERISA with respect to a
Multiemployer Plan; and (iv) neither the Borrower nor any ERISA Affiliate has
engaged in a transaction that could be subject to Section 4069 or 4212(c) of
ERISA.

 

-67-



--------------------------------------------------------------------------------

(d) Except where the failure to do so, either individually or in the aggregate,
would not reasonably be expected to have a Material Adverse Effect, with respect
to each scheme or arrangement mandated by a government other than the United
States (a “Foreign Government Scheme or Arrangement”) and with respect to each
employee benefit plan maintained or contributed to by the Borrower or any
Subsidiary that is not subject to United States law (a “Foreign Plan”):

(i) any employer and employee contributions required by law or by the terms of
any Foreign Government Scheme or Arrangement or any Foreign Plan have been made,
or, if applicable, accrued, in accordance with applicable generally accepted
accounting principles;

(ii) the fair market value of the assets of each funded Foreign Plan, the
liability of each insurer for any Foreign Plan funded through insurance or the
book reserve established for any Foreign Plan, together with any accrued
contributions, is sufficient to procure or provide for the accrued benefit
obligations, as of the Closing Date, with respect to all current and former
participants in such Foreign Plan according to the actuarial assumptions and
valuations most recently used to account for such obligations in accordance with
applicable generally accepted accounting principles; and

(iii) each Foreign Plan required to be registered has been registered and has
been maintained in good standing with applicable regulatory authorities.

5.13 Equity Interests; Charter Documents. All of the outstanding Equity
Interests in the Borrower have been validly issued, are fully paid and
non-assessable. The copy of the charter of the Borrower and each amendment
thereto provided pursuant to
Section 4.01(a)(iii) is a true and correct copy of such document as of the
Closing Date, and is valid and in full force and effect as of the Closing Date.

5.14 Margin Regulations; Investment Company Act.

(a) The Borrower is not engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.

(b) None of the Borrower, any Person Controlling the Borrower or any Subsidiary
is or is required to be registered as an “investment company” under the
Investment Company Act of 1940.

5.15 Disclosure. No report, financial statement, certificate or other written
information furnished by or on behalf of the Borrower to the Administrative
Agent or any Lender in connection with the transactions contemplated hereby and
the negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to financial estimates, projected or forecasted financial information
and other forward-looking information, the Borrower represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time of preparation, it being understood that (a) such
estimates, projections, forecasts and other forward-looking information, as to
future events, are not to be viewed as facts, that actual results during the
period or periods covered by such estimates, projections, forecasts and
forward-looking information may differ significantly from the projected or
forecasted results and that such differences may be material and that such
estimates, projections, forecasts and forward-looking information are not a
guarantee of financial performance and (b) no representation or warranty is made
with respect to information of a general economic or general industry nature.

 

-68-



--------------------------------------------------------------------------------

5.16 Compliance with Laws. Except as disclosed in Schedule 5.09, the Borrower
and each of its Subsidiaries is in compliance in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its properties, except in such instances in which
(a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or
(b) the failure to comply therewith, either individually or in the aggregate,
would not reasonably be expected to have a Material Adverse Effect.

5.17 Intellectual Property; Licenses, Etc.The Borrower and each of its
Subsidiaries own, or possess the right to use, all of the trademarks, service
marks, trade names, copyrights, patents, patent rights, franchises, licenses and
other intellectual property rights (collectively, “IP Rights”) that are
reasonably necessary for the operation of their respective businesses, without
conflict with the rights of any other Person, except where the failure to own or
possess the right to use such IP Rights or such conflicts would not reasonably
be expected to have a Material Adverse Effect. To the knowledge of the Borrower,
the conduct of their respective businesses by the Borrower or any of its
Subsidiaries does not infringe upon or violate any rights held by any other
Person except where such infringements or violations, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.
No claim or litigation regarding any of the foregoing is pending or, to the
knowledge of the Borrower, threatened, which, either individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect.

5.18 Solvency. After giving effect to the Transactions, the Borrower is,
individually and together with its Subsidiaries on a consolidated basis,
Solvent.

5.19 Casualty, Etc.Neither the businesses nor the properties of the Borrower or
any of its Subsidiaries are affected by any fire, explosion, accident, strike,
lockout or other labor dispute, drought, storm, hail, earthquake, embargo, act
of God or of the public enemy or other casualty (whether or not covered by
insurance) that, either individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect.

5.20 Labor Matters. As of the Closing Date, except as set forth on Schedule
5.20, there are no material collective bargaining agreements covering the
employees of the Borrower or any of its Subsidiaries and neither the Borrower
nor any Subsidiary has suffered any material strikes, walkouts, work stoppages
or other labor difficulty with respect to the Borrower and all of its
Subsidiaries within the last five years. The hours worked by and payments made
to employees of the Borrower or any of its Subsidiaries have not been in
violation in any material respect of the Fair Labor Standards Act or any other
applicable Federal, state, local or foreign law dealing with such matters where
such violation, individually or in the aggregate, would reasonably be expected
to have a Material Adverse Effect.

5.21 Reportable Transactions. Neither the Borrower nor any of its Subsidiaries
expects to identify any of the Loans under this Agreement as a “reportable
transaction” on IRS Form 8886 filed with the U.S. tax returns for purposes of
Section 6011, 6111 or 6112 of the Code or the Treasury Regulations promulgated
thereunder.

5.22 Designated Senior Debt. The Obligations constitute “Designated Senior Debt”
(or any other terms of similar meaning and import) under any Indebtedness
subordinated in right of payment to the Obligations (to the extent the concept
of “Designated Senior Debt” (or any similar concept) exists therein), or any
subordinated Permitted Refinancing thereof (to the extent the concept of
“Designated Senior Debt” (or any similar concept) exists therein).

 

-69-



--------------------------------------------------------------------------------

ARTICLE VI

AFFIRMATIVE COVENANTS

From and after the Closing Date, so long as any Lender shall have any Commitment
hereunder, any Loan or other Obligation hereunder shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding or not otherwise
provided for in full in a manner reasonably satisfactory to the applicable L/C
Issuer, the Borrower shall, and shall (except in the case of the covenants set
forth in Sections 6.01, 6.02, 6.03, 6.11 and 6.15) cause each Subsidiary to:

6.01 Financial Statements. Deliver to the Administrative Agent and each Lender,
in form and detail reasonably satisfactory to the Administrative Agent:

(a) promptly when available, but in any event within 90 days after the end of
each fiscal year of the Borrower (commencing with the fiscal year ending
September 30, 2013), a consolidated and consolidating balance sheet of the
Borrower and its Subsidiaries as at the end of such fiscal year, and the related
consolidated and consolidating statements of income or operations, changes in
shareholders’ equity, and cash flows for such fiscal year, setting forth in each
case in comparative form the figures for the previous fiscal year, all in
reasonable detail and prepared in accordance with GAAP, such consolidated
statements to be audited and accompanied by a report and opinion of an
independent certified public accountant of nationally recognized standing, which
report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit, and such consolidating statements to be certified by the chief
executive officer, chief financial officer, treasurer or controller of the
Borrower to the effect that such statements are fairly stated in all material
respects when considered in relation to the consolidated financial statements of
the Borrower and its Subsidiaries; and

(b) promptly when available, but in any event within 45 days after the end of
each of the first three fiscal quarters of each fiscal year of the Borrower
(commencing with the fiscal quarter ending March 31, 2013), a consolidated and
consolidating balance sheet of the Borrower and its Subsidiaries as at the end
of such fiscal quarter, and the related consolidated and consolidating
statements of income or operations, changes in shareholders’ equity, and cash
flows for such fiscal quarter and for the portion of the Borrower’s fiscal year
then ended, setting forth in each case in comparative form the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, all in reasonable detail, such consolidated
statements to be certified by the chief executive officer, chief financial
officer, treasurer or controller of the Borrower as fairly presenting the
financial condition, results of operations, shareholders’ equity and cash flows
of the Borrower and its Subsidiaries in accordance with GAAP, subject only to
normal year-end audit adjustments and the absence of footnotes and such
consolidating statements to be certified by the chief executive officer, chief
financial officer, treasurer or controller of the Borrower to the effect that
such statements are fairly stated in all material respects when considered in
relation to the consolidated financial statements of the Borrower and its
Subsidiaries.

As to any information contained in materials furnished pursuant to
Section 6.02(d), the Borrower shall not be separately required to furnish such
information under Section 6.01(a) or (b) above, but the foregoing shall not be
in derogation of the obligation of the Borrower to furnish the information and
materials described in Sections 6.01(a) and (b) above at the times specified
therein.

6.02 Certificates; Other Information. Deliver to the Administrative Agent and
each Lender, in form and detail reasonably satisfactory to the Administrative
Agent:

 

-70-



--------------------------------------------------------------------------------

(a) concurrently with the delivery of the financial statements referred to in
Section 6.01(a), to the extent obtainable with commercially reasonable efforts,
a certificate of its independent certified public accountants certifying such
financial statements and stating that in making the examination necessary
therefor no knowledge was obtained of any Default under the financial covenants
set forth herein or, if any such Default shall exist, stating the nature and
status of such event (which certificate may be limited to the extent required by
applicable accounting rules or guidelines);

(b) not later than five Business Days after the delivery of the financial
statements referred to in Sections 6.01(a) and (b), a duly completed Compliance
Certificate signed by the chief executive officer, chief financial officer,
treasurer or controller of the Borrower;

(c) promptly after any request by the Administrative Agent or any Lender, copies
of any detailed audit reports, management letters or recommendations submitted
to the board of directors (or the audit committee of the board of directors) of
the Borrower by independent accountants in connection with the accounts or books
of the Borrower or any of its Subsidiaries, or any audit of any of them;

(d) promptly after the same are publicly available, copies of each annual
report, proxy or financial statement or other report or communication sent to
the stockholders of the Borrower, and copies of all annual, regular, periodic
and special reports and registration statements which the Borrower may file or
be required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, or with any national securities exchange, and in any case
not otherwise required to be delivered to the Administrative Agent pursuant
hereto;

(e) promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of debt securities of the Borrower or of any of its
Subsidiaries pursuant to the terms of any indenture, loan or credit or similar
agreement and not otherwise required to be furnished to the Lenders pursuant to
Section 6.01 or any other clause of this Section 6.02;

(f) promptly, and in any event within five Business Days after receipt thereof
by the Borrower or any Subsidiary thereof, copies of each notice or other
correspondence received from the SEC (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any investigation or possible investigation or
other inquiry by such agency regarding financial or other operational results of
the Borrower or any Subsidiary thereof, to the extent permitted by Law;

(g) promptly, such additional information regarding the business, financial,
legal or corporate affairs of the Borrower or any Subsidiary thereof, or
compliance with the terms of the Loan Documents, as the Administrative Agent or
any Lender may from time to time reasonably request;

(h) (A) upon request by the Administrative Agent, copies of: (i) each Schedule B
(Actuarial Information) to the annual report (Form 5500 Series) filed by the
Borrower, any Subsidiary or any ERISA Affiliate with the Internal Revenue
Service with respect to each Pension Plan; (ii) the most recent actuarial
valuation report for each Pension Plan; (iii) all notices received by the
Borrower, any Subsidiary or any ERISA Affiliate from a Multiemployer Plan
sponsor or any governmental agency concerning an ERISA Event; and (iv) such
other documents or governmental reports or filings relating to any Plan as the
Administrative Agent shall reasonably request; and (B) promptly following any
request therefor, copies of (i) any documents described in Section 101(k) of
ERISA that the Borrower, any Subsidiary or any ERISA Affiliate may request with
respect to any Multiemployer Plan and (ii) any notices described in
Section 101(l) of ERISA

 

-71-



--------------------------------------------------------------------------------

that the Borrower, any Subsidiary or any ERISA Affiliate may request with
respect to any Multiemployer Plan; provided that if such documents or notices
from the administrator or sponsor of the applicable Multiemployer Plan have not
been requested, the applicable entity shall promptly make a request for such
documents or notices from such administrator or sponsor and shall provide copies
of such documents and notices promptly after receipt thereof; and

(i) within 60 days after the beginning of each fiscal year of the Borrower, a
budget for the Borrower in form reasonably satisfactory to the Administrative
Agent, but to include balance sheets, statements of income and sources and uses
of cash, for (i) each fiscal quarter of such fiscal year prepared in reasonable
detail and (ii) each of the two fiscal years of the Borrower immediately
following such fiscal year, prepared in summary form, in each case, with
appropriate presentation and discussion of the principal assumptions upon which
such budgets are based, accompanied by the statement of the chief executive
officer, chief financial officer, treasurer or controller of the Borrower to the
effect that, to the good faith belief of such officer, the budget is a
reasonable estimate for the periods covered thereby and, promptly when
available, any significant revisions of such budget.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and, if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 10.02; or
(ii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that: (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender that makes a
written request to the Borrower to deliver such paper copies until a written
request to cease delivering paper copies is given by the Administrative Agent or
such Lender and (ii) the Borrower shall notify the Administrative Agent and each
Lender (by telecopier or electronic mail) of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. Notwithstanding anything contained
herein, in every instance the Borrower shall be required to provide paper copies
of the Compliance Certificates required by Section 6.02(b) to the Administrative
Agent. Except for such Compliance Certificates, the Administrative Agent shall
have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the L/C Issuers materials
and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
Intralinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to the Borrower or its
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities. The Borrower hereby agrees that it will use commercially
reasonable efforts to identify that portion of the Borrower Materials that may
be distributed to the Public Lenders and that (w) all such Borrower Materials
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, the Arrangers, the L/C Issuers and the
Lenders to treat such Borrower Materials as not containing any material
non-public information (although it may be sensitive and proprietary) with
respect to the Borrower or its

 

-72-



--------------------------------------------------------------------------------

securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 10.07); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Side Information”; and (z) the
Administrative Agent and the Arrangers shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Side Information.”

6.03 Notices. Promptly following a Responsible Officer’s knowledge thereof,
notify the Administrative Agent of:

(a) the occurrence of any Default;

(b) any matter that has resulted or would reasonably be expected to result in a
Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of the Borrower or any Subsidiary;
(ii) any dispute, litigation, investigation, proceeding or suspension between
the Borrower or any Subsidiary and any Governmental Authority; or (iii) the
commencement of, or any material development in, any litigation or proceeding
affecting the Borrower or any Subsidiary, including pursuant to any applicable
Environmental Laws;

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, would reasonably be expected to result in
liability of the Borrower or any Subsidiary in an aggregate amount in excess of
$30,000,000;

(d) any material change in accounting policies or financial reporting practices
by the Borrower or any Subsidiary thereof, including any determination by the
Borrower referred to in Section 2.10(b); and

(e) any announcement by a Rating Agency of any change in a Debt Rating,
including outlook.

Each notice pursuant to Section 6.03 (other than Section 6.03(e)) shall be
accompanied by a statement of a Responsible Officer setting forth details of the
occurrence referred to therein and stating what action the Borrower has taken
and proposes to take with respect thereto. Each notice pursuant to
Section 6.03(a) shall describe with particularity any and all provisions of this
Agreement and any other Loan Document that have been breached.

6.04 Payment of Obligations. Pay and discharge as the same shall become due and
payable, all its material Tax liabilities, unless the same are being contested
in good faith by appropriate proceedings diligently conducted, adequate reserves
in accordance with GAAP are being maintained by the Borrower or such Subsidiary,
and such contest suspends enforcement or collection of the claim in question.

6.05 Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect the Borrower’s and its Material Subsidiaries’ legal existence
and good standing (or equivalent status) under the Laws of the jurisdiction of
its organization except in a transaction permitted by Section 7.04 or 7.05;
provided, however, that the Borrower and its Subsidiaries may consummate any
merger or consolidation permitted under Section 7.04; (b) take all reasonable
action to maintain all rights, privileges, permits, licenses, approvals and
franchises necessary or desirable in the normal conduct of its business, except
to the extent that failure to do so would not reasonably be expected to have a
Material Adverse Effect; and (c) preserve or renew all of its registered
patents, trademarks, trade names and service marks, the non-preservation of
which would reasonably be expected to have a Material Adverse Effect.

 

-73-



--------------------------------------------------------------------------------

6.06 Maintenance of Properties.

(a) Maintain, preserve and protect all of its material properties and equipment
necessary in the operation of its business in good working order and condition,
ordinary wear and tear excepted; and

(b) make all necessary repairs thereto and renewals and replacements thereof;
and

(c) use a standard of care typical in the industry in the operation and
maintenance of its facilities,

in the case of each of (a), (b) and (c), except where the failure to do so would
not reasonably be expected to have a Material Adverse Effect.

6.07 Maintenance of Insurance. Maintain with (i) financially sound and reputable
insurance companies and (ii) insurance companies that are not Affiliates of the
Borrower (other than Ashmont Insurance Company, Inc., which is an Affiliate of
the Borrower, the Subsidiaries of Ashmont Insurance Company, Inc. and their
respective successors and assigns), insurance with respect to its properties and
business against loss or damage of the kinds customarily insured against by
companies engaged in the same or similar business, of such types and in such
amounts as are customarily carried under similar circumstances by such other
companies.

6.08 Compliance with Laws. Comply in all material respects with the requirements
of all Laws (including, without limitation, compliance with ERISA, the Foreign
Corrupt Practices Act of 1977 and the rules and regulations issued by the Office
of Foreign Assets Control of the U.S. Treasury Department) and all orders,
writs, injunctions and decrees applicable to it or to its business or property,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted; or (b) the failure to comply therewith would not
reasonably be expected to have a Material Adverse Effect.

6.09 Books and Records. (a) Maintain proper books of record and account, in
which full, true and correct entries in material conformity with GAAP
consistently applied shall be made of all financial transactions and matters
involving the assets and business of the Borrower or such Subsidiary, as the
case may be; and (b) maintain such books of record and account in material
conformity with all applicable requirements of any Governmental Authority having
regulatory jurisdiction over the Borrower or such Subsidiary, as the case may
be.

6.10 Inspection Rights. Permit representatives and independent contractors of
the Administrative Agent and each Lender to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its officers, and independent public accountants, at such
reasonable times during normal business hours and reasonable frequency, upon
reasonable advance notice to the Borrower; provided, however, that, excluding
any such visits and inspections during the continuation of an Event of Default,
(x) only the Administrative Agent on behalf of the Lenders may exercise rights
under this Section 6.10, (y) the first such inspection in each calendar year
shall be conducted at the sole expense of the Borrower without charge to the
Administrative Agent and (z) any additional such inspections in a calendar year
after the first such inspection in such calendar year shall be conducted at the
sole expense of the Administrative Agent without charge to the Borrower;
provided, further, however, that when an Event of Default exists, the
Administrative Agent or any Lender (or any of their respective representatives
or independent contractors) may do any of the foregoing at the sole expense of
the Borrower at any time during normal business hours and upon reasonable
advance notice to the Borrower. The Administrative Agent and the Lenders shall
give the Borrower the opportunity to participate in any discussions with the
Borrower’s accountants.

 

-74-



--------------------------------------------------------------------------------

6.11 Use of Proceeds. Use the proceeds of the Credit Extensions (i) to finance,
in part, the Refinancing and the other transactions related thereto, (ii) to pay
fees and expenses incurred in connection with the Transactions, (iii) to provide
Letters of Credit and (iv) for ongoing working capital and general corporate
purposes not in contravention of any Law or of any Loan Document (including
acquisitions permitted under Section 7.03).

6.12 Compliance with Environmental Laws. Except where the failure to comply
therewith would not reasonably be expected to have a Material Adverse Effect,
comply, and, to the extent permitted by Law and attainable using commercially
reasonable efforts, cause all lessees and other Persons operating or occupying
its properties and facilities to comply, with all applicable Environmental Laws
and Environmental Permits; obtain and renew all Environmental Permits necessary
for its operations, properties and facilities; and conduct any investigation,
study, sampling and testing, and undertake any cleanup, removal, remedial or
other action necessary to address Hazardous Materials at, on, under or emanating
from any of its properties or facilities, in accordance with the requirements of
all Environmental Laws; provided, however, that neither the Borrower nor any of
its Subsidiaries shall be required to undertake any such actions to the extent
that its obligation to do so is being contested in good faith and by proper
proceedings and appropriate reserves are being maintained with respect to such
circumstances in accordance with GAAP.

6.13 Preparation of Environmental Reports. If an Event of Default is continuing
relating to Section 5.09 or Section 6.12, or if the Administrative Agent at any
time has reason to believe that there exist violations of Environmental Laws by
the Borrower or any of its Subsidiaries or that there exist any Environmental
Liabilities or Environmental Claims, in each case which could reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect, then the following procedure shall be implemented:

(a) the Administrative Agent shall notify the Borrower that it intends to seek
an environmental audit and/or assessment report meeting the description in
subsection (c) below, and shall consult with the Borrower on the facts and
circumstances giving rise to the intent;

(b) the Borrower shall have ten (10) Business Days to provide a response to and
otherwise consult with the Administrative Agent and the Required Lenders;

(c) if, after the consultation described in subsections (a) and (b) above, the
Administrative Agent and the Required Lenders believe it necessary, the Borrower
shall, at the request of the Required Lenders, provide to the Lenders within 60
days after such request, at the expense of the Borrower, an environmental audit
and/or assessment report with respect to any such Event of Default, violation,
Environmental Liability, and/or Environmental Claim (“Environmental Audit”). An
Environmental Audit may include, where reasonably appropriate, soil, air,
surface water and groundwater sampling and testing. The Environmental Audit
shall be prepared by an environmental consulting firm reasonably acceptable to
the Administrative Agent. The Environmental Audit will, as relevant, indicate
the presence or absence of any such violation, and/or the presence, absence,
Release or threat of Release of Hazardous Materials and shall include the
estimated cost of any compliance, removal, remedial or other action required to
correct any such Event of Default, or violation, and/or to address any such
Environmental Liability and/or Environmental Claim;

 

-75-



--------------------------------------------------------------------------------

(d) without limiting the generality of the foregoing, if the Administrative
Agent determines at any time that a material risk exists that any such audit
and/or report will not be provided within the time referred to above, the
Administrative Agent may retain an environmental consulting firm to prepare such
audit and/or report at the expense of the Borrower, and the Borrower hereby
grants and agrees to cause any Subsidiary that owns, leases or operates any real
property or facility described in such request to grant at the time of such
request to the Administrative Agent, the Lenders, such firm and any agents or
representatives thereof an irrevocable non-exclusive license, subject to the
rights of tenants, landlords or other Persons with interests in the applicable
real property or facility, to enter onto their respective properties or
facilities to undertake such an audit and/or assessment; and

(e) without limiting any term or provision of Section 10.07, in implementing the
above described procedures, the Administrative Agent and Required Lenders will
undertake steps deemed reasonable by them under the circumstances to accommodate
specific requests by the Borrower to maintain as confidential information
concerning litigation or regulatory compliance strategy provided to them by the
Borrower pursuant to this Section.

6.14 Designation as Senior Debt. Designate all Obligations as “Designated Senior
Indebtedness” (or similar term) under, and defined in, any subordinated
indebtedness of the Borrower.

6.15 Designation of Unrestricted Subsidiaries. So long as no Default has
occurred and is continuing, at the option of the Borrower, designate any
Subsidiary (other than Ashland Licensing and Intellectual Property LLC and Ash
GP LLC (in the case of Ash GP LLC, so long as Ash GP LLC is the general partner
of AshOne C.V.)) as an Unrestricted Subsidiary or any Unrestricted Subsidiary as
a Subsidiary; provided that (i) in the case of designating a Subsidiary as an
Unrestricted Subsidiary, on a Pro Forma Basis, the Borrower shall be in
compliance with Section 7.11(a) for the most recently ended Measurement Period
for which financial statements have been delivered pursuant to Section 6.01,
(ii) the designation of a Subsidiary as an Unrestricted Subsidiary shall
constitute an Investment by the Borrower therein at the date of designation in
an amount equal to the net book value of the Borrower’s Investment in such
Subsidiary and, at the time of such designation, the aggregate amount of
Investments made as a result of designations of Subsidiaries as Unrestricted
Subsidiaries pursuant to this Section 6.15 shall be subject to compliance with,
and shall reduce the amounts available under, Sections 7.03(i) or 7.03(k) (as
the Borrower may elect) and (iii) no Subsidiary may be re-designated an
Unrestricted Subsidiary if it was previously designated an Unrestricted
Subsidiary. Upon the effectiveness of the designation of a Subsidiary as an
Unrestricted Subsidiary, such Unrestricted Subsidiary shall for all purposes be
deemed not to be a “Subsidiary” under and pursuant to this Agreement or any
other Loan Document, unless and until such time, if ever, as it is re-designated
to be a Subsidiary as herein provided. The re-designation of any Unrestricted
Subsidiary as a Subsidiary shall constitute the incurrence at the time of
designation of any Investment, Indebtedness or Liens of such Subsidiary existing
at such time; provided that, by way of clarification and not limitation, such
designation shall not be construed to be an acquisition by the Borrower or the
Subsidiary that is the parent of such Unrestricted Subsidiary for the purposes
of Section 7.03.

ARTICLE VII

NEGATIVE COVENANTS

From and after the Closing Date, so long as any Lender shall have any Commitment
hereunder, any Loan or other Obligation hereunder shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding or not otherwise
provided for in full in a manner reasonably satisfactory to the applicable L/C
Issuer, the Borrower shall not, nor shall it permit any Subsidiary to, directly
or indirectly:

 

-76-



--------------------------------------------------------------------------------

7.01 Liens. Solely with respect to the Borrower and its Material Domestic
Subsidiaries, create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, or sign
or file or suffer to exist under the Uniform Commercial Code of any jurisdiction
a financing statement that names the Borrower or any of its Material Domestic
Subsidiaries as debtor, or assign any accounts or other right to receive income,
other than the following:

(a) Liens securing an L/C Issuer pursuant to Section 2.03(a)(iii)(F);

(b) Liens existing on the Closing Date and listed on Schedule 7.01 and any
renewals or extensions thereof; provided that (i) such Lien shall not apply to
any other property or asset of the Borrower or any Material Domestic Subsidiary,
other than (A) after-acquired property that is affixed or incorporated into the
property covered by such Lien and (B) proceeds and products thereof, (ii) solely
in the case of any such Liens securing Indebtedness of the Borrower, any renewal
or extension of the obligations secured by such Liens shall comply with clause
(a) of the definition of the term “Permitted Refinancing” and (iii) solely in
the case of any such Liens securing obligations of a Material Domestic
Subsidiary, any Permitted Refinancing of the obligations secured or benefitted
thereby is permitted by Section 7.02(c);

(c) Liens for Taxes not yet due or, if overdue, which are being contested in
good faith and by appropriate proceedings diligently conducted, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person in accordance with GAAP and either (A) such contest suspends enforcement
or collection of the claim in question or (B) the Borrower or such Material
Domestic Subsidiary takes such actions as are reasonably necessary to replace or
substitute such Lien with a bond or equivalent surety or otherwise prevent the
forfeiture or sale of the subject property or asset as a result of the
enforcement or collection of the claim in question;

(d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which secure amounts that
are not overdue for a period of more than 30 days or, if more than 30 days
overdue, which are being contested in good faith and by appropriate proceedings
diligently conducted, if adequate reserves with respect thereto are maintained
on the books of the applicable Person in accordance with GAAP and either
(A) such contest suspends enforcement or collection of the claim in question, or
(B) the Borrower or such Material Domestic Subsidiary takes such actions as are
reasonably necessary to replace or substitute such Lien with a bond or
equivalent surety or otherwise prevent the forfeiture or sale of the subject
property or asset as a result of the enforcement or collection of the claim in
question;

(e) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

(f) deposits or other security to secure the performance of bids, trade
contracts and leases (other than Indebtedness), statutory obligations (including
obligations under Environmental Laws), surety and appeal bonds, performance
bonds and other obligations of a like nature incurred in the ordinary course of
business;

(g) easements, rights-of-way, zoning restrictions, covenants, conditions and
restrictions of record, rights of third parties with respect to minerals, gas
and oil, riparian rights, rights of parties under leases, and other similar
encumbrances affecting real property which, in the aggregate, do not secure
monetary obligations that are substantial in amount and which do not in any case
materially detract from the value of the property subject thereto or materially
interfere with the ordinary conduct of the business of the applicable Person;

 

-77-



--------------------------------------------------------------------------------

(h) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h);

(i) Liens securing Indebtedness used to finance the acquisition of new assets or
the construction or improvement of assets; provided that (i) such Liens do not
at any time encumber any property other than the property financed by such
Indebtedness, other than proceeds and products thereof, (ii) the Indebtedness
secured thereby does not exceed the cost or fair market value, whichever is
lower, of the property being acquired on the date of acquisition, (iii) solely
in the case of Liens securing Indebtedness of any Material Domestic Subsidiary,
such Indebtedness is permitted under Section 7.02(e) and (iv) solely in the case
of Liens securing Indebtedness of the Borrower, that after giving effect to the
incurrence of any Liens in reliance on this clause (i) on a Pro Forma Basis, the
Borrower shall be in compliance with Section 7.11 for the most recently ended
Measurement Period for which financial statements have been delivered pursuant
to Section 6.01;

(j) Liens on Permitted Securitization Transferred Assets arising in connection
with a Permitted Receivables Facility;

(k) other Liens securing Indebtedness or other obligations outstanding in an
aggregate principal amount not to exceed (i) in the case of Liens on the assets
of the Borrower, $200,000,000, and (ii) in the case of Liens on the assets of
Material Domestic Subsidiaries, $500,000,000;

(l) Liens securing obligations (contingent or otherwise) of the Borrower or any
Material Domestic Subsidiary existing or arising under any Swap Contract that
would otherwise meet the requirements set forth in the proviso to
Section 7.02(a);

(m) Liens attaching to earnest money deposits (or equivalent deposits otherwise
named) made in connection with proposed acquisitions permitted under this
Agreement;

(n) (i) set-off rights or (ii) Liens arising in connection with repurchase
agreements that are Investments permitted under Section 7.03;

(o) Liens arising pursuant to Law in favor of a Governmental Authority in
connection with the importation of goods in the ordinary course of business;

(p) the replacement, extension or renewal of any Lien permitted by clauses
(i) and (j) above upon or in the same property theretofore subject thereto or
the replacement, extension or renewal (other than releases thereof) (without
increase in the amount or change in any direct or contingent obligor) of the
Indebtedness secured thereby;

(q) Liens incurred in the ordinary course of business securing insurance
premiums or reimbursement obligations under insurance policies;

(r) any Lien existing on any property or asset prior to the acquisition thereof
by the Borrower or any Material Domestic Subsidiary or existing on any property
or asset of any Person that becomes a Subsidiary that is a Material Domestic
Subsidiary (or of any Person not previously a Subsidiary that is merged or
consolidated with or into the Borrower or a Material Domestic Subsidiary in a
transaction permitted hereunder) after the date hereof prior to the time such
Person becomes a Material Domestic Subsidiary (or is so merged or consolidated);
provided that (i) such Lien is not created in contemplation of or in connection
with such acquisition or such Person

 

-78-



--------------------------------------------------------------------------------

becoming a Material Domestic Subsidiary (or such merger or consolidation), as
the case may be, (ii) such Lien shall not apply to any other property or asset
of the Borrower or any Material Domestic Subsidiary, other than assets financed
by the same financing source pursuant to the same financing scheme in the
ordinary course of business and (iii) such Lien shall secure only those
obligations that it secures on the date of such acquisition or the date such
Person becomes a Material Domestic Subsidiary (or is so merged or consolidated)
and any Permitted Refinancing thereof;

(s) Liens of a collecting bank arising in the ordinary course of business under
Section 4-208 of the Uniform Commercial Code in effect in the relevant
jurisdiction covering only the items being collected upon;

(t) Liens representing any interest or title of any (i) licensor, sublicensor,
lessor or sublessor and where the Borrower or any Material Domestic Subsidiary
is a licensee, sublicensee, lessee or sublessee or (ii) lessee, sublessee,
licensee or sublicensee in the case of clauses (i) and (ii) under any lease,
sublease, license or sublicense not prohibited by the terms of this Agreement
and entered in to in the ordinary course of business, so long as, in the case of
Liens under clause (ii), all such leases, subleases, licenses and sublicenses do
not individually or in the aggregate (A) interfere in any material respect with
the ordinary conduct of the business of the Borrower or any Material Domestic
Subsidiary or (B) materially impair the use (for its intended purposes) or the
value of the property subject thereto;

(u) Liens arising from precautionary Uniform Commercial Code financing statement
filings (or similar filings under applicable Law) regarding leases entered into
by the Borrower or any Material Domestic Subsidiary in the ordinary course of
business;

(v) in connection with the sale or transfer of any Equity Interests or other
assets in a transaction permitted by Section 7.05, customary rights and
restrictions contained in agreements relating to such sale or transfer pending
the completion thereof;

(w) in the case of (i) any Subsidiary that is not a wholly owned Subsidiary or
(ii) the Equity Interests in any Person that is not a Subsidiary, any
encumbrance or restriction, including any customary put and call arrangements,
related to Equity Interests in such Subsidiary or such other Person set forth in
the organizational documents of such Subsidiary or such other Person or any
related joint venture, shareholders’ or similar agreement;

(x) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by the Borrower or any
Material Domestic Subsidiary in the ordinary course of business and not
prohibited by this Agreement;

(y) any pledge of the Equity Interests of any Unrestricted Subsidiary to secure
Indebtedness of such Unrestricted Subsidiary, to the extent such pledge
constitutes an Investment permitted under this Agreement; and

(z) broker’s Liens securing the payment of commissions in the ordinary course of
business.

7.02 Indebtedness. Solely with respect to the Subsidiaries (and, solely with
respect to the incurrence of Indebtedness to the Receivables Financiers arising
under or incidental to the Permitted Receivables Facilities, the Borrower),
create, incur, assume or suffer to exist any Indebtedness, except:

 

-79-



--------------------------------------------------------------------------------

(a) obligations (contingent or otherwise) existing or arising under any Swap
Contract; provided that (i) such obligations are (or were) entered into by such
Person in the ordinary course of business for the purpose of directly mitigating
risks associated with fluctuations in interest rates, foreign exchange rates or
commodity prices and (ii) such Swap Contract does not contain any provision
exonerating the non-defaulting party from its obligation to make payments on
outstanding transactions to the defaulting party;

(b) Indebtedness of any Subsidiary owed to the Borrower or any other Subsidiary;

(c) Indebtedness outstanding on the Closing Date and listed on Schedule 7.02 and
any Permitted Refinancing thereof;

(d) Guarantees of Indebtedness or other obligations of any Subsidiary (but, for
the avoidance of doubt, not the Borrower); provided that the Indebtedness so
Guaranteed is permitted by this Section 7.02;

(e) Indebtedness in respect of Capitalized Leases, Synthetic Lease Obligations
and purchase money obligations for fixed or capital assets within the
limitations set forth in Section 7.01(i), in each case incurred to finance the
acquisition of new assets or the construction or improvement of assets;
provided, however, that after giving effect to the incurrence of any
Indebtedness in reliance on this clause (e) on a Pro Forma Basis, the Borrower
shall be in compliance with Section 7.11 for the most recently ended Measurement
Period for which financial statements have been delivered pursuant to
Section 6.01;

(f) Indebtedness of any Person that becomes a Subsidiary (or that is merged or
consolidated with or into any Subsidiary) after the Closing Date in accordance
with the terms of Section 7.03, which Indebtedness is existing at the time such
Person becomes a Subsidiary (or that is merged or consolidated with or into any
Subsidiary) (other than Indebtedness incurred solely in contemplation of such
Person’s becoming a Subsidiary, or being merged or consolidated with or into any
Subsidiary);

(g) Indebtedness to the Receivables Financiers arising under or incidental to
the Permitted Receivables Facilities not to exceed $800,000,000 at any time
outstanding; and to the extent that any purported sale, transfer or contribution
of Permitted Securitization Transferred Assets from the Borrower or any
Subsidiary to a Special Purpose Finance Subsidiary shall ever be deemed not to
constitute a true sale, any Indebtedness of the applicable Special Purpose
Finance Subsidiary to the Borrower and its Subsidiaries arising therefrom;

(h) Indebtedness that may be deemed to exist pursuant to any performance bond,
surety, statutory appeal or similar obligation entered into or incurred by any
Subsidiary in the ordinary course of business;

(i) other Indebtedness the aggregate unpaid principal amount of which shall not
at any time exceed $700,000,000; provided that no Default shall exist or result
therefrom;

(j) Indebtedness consisting of the financing of insurance premiums; and

(k) Indebtedness (i) incurred in connection with an Investment or Disposition
permitted hereunder constituting indemnification obligations or obligations in
respect of purchase price or other similar adjustments and (ii) consisting of
deferred compensation or other similar arrangements incurred by any Subsidiary
in connection with an Investment permitted hereunder;

 

-80-



--------------------------------------------------------------------------------

provided that, no Subsidiary shall Guarantee any of the Existing Senior Notes
(excluding, for purposes of this proviso, the 9.125% Senior Notes due 2017
referenced in clause (i) of the definition of “Existing Senior Notes”) or any
Permitted Refinancing thereof unless, for so long as such Existing Senior Notes
or such Permitted Refinancing shall be so Guaranteed, the Obligations under this
Agreement shall be Guaranteed on an equal and ratable basis with (or, at the
option of the Borrower, prior to) the Guarantees of such Existing Senior Notes
or such Permitted Refinancing thereof by such Subsidiaries.

7.03 Investments. Make or hold any Investments, except:

(a) Investments held by the Borrower and its Subsidiaries in the form of Cash
Equivalents;

(b) loans or advances to officers, directors and employees of the Borrower and
Subsidiaries in an aggregate amount not to exceed $10,000,000 at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;

(c) (i) Investments by the Borrower in any Subsidiary and by any Subsidiary in
the Borrower or any other Subsidiary and (ii) Investments in joint venture
entities in an aggregate amount invested not to exceed $200,000,000 during each
fiscal year of the Borrower (or, for the fiscal year ending September 30, 2013,
an amount equal to $200,000,000 plus the unused portion of the basket under
Section 7.03(c)(v) of the Existing Credit Agreement for the fiscal years ending
September 30, 2011, and September 30, 2012); provided that in the event the
Borrower or any Subsidiary received a return of any such Investment pursuant to
this clause (ii), an amount equal to such return, not to exceed the amount of
the original Investment, shall be available for Investments in the fiscal year
of the Borrower in which such return is received and thereafter; provided,
further, that the unused amount in any year may be carried over into successive
years;

(d) (i) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and (ii) Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors to the
extent reasonably necessary in order to prevent or limit loss;

(e) Guarantees not prohibited by Section 7.02;

(f) Investments (other than those referred to in Section 7.03(c)(i)) existing on
the Closing Date and set forth on Schedule 7.03;

(g) the purchase or other acquisition of all of the Equity Interests in, or all
or substantially all of the property of, or business unit or division of, any
Person that, upon the consummation thereof, will be wholly-owned directly by the
Borrower or one or more of its wholly-owned Subsidiaries (including as a result
of a merger or consolidation); provided that, with respect to each purchase or
other acquisition made pursuant to this Section 7.03(g):

(i) the lines of business of the Person to be (or the property of which is to
be) so purchased or otherwise acquired shall be substantially the same lines of
business or shall be substantially related, reasonably complementary or
incidental thereto as one or more of the principal businesses of the Borrower
and its Subsidiaries in the ordinary course;

 

-81-



--------------------------------------------------------------------------------

(ii) (A) immediately before and immediately after giving effect to any such
purchase or other acquisition, no Default shall have occurred and be continuing;
and (B) immediately after giving effect to such purchase or other acquisition on
a Pro Forma Basis, the Borrower and its Subsidiaries shall be in compliance with
all of the covenants set forth in Section 7.11 for the most recently ended
Measurement Period for which financial statements have been delivered pursuant
to Section 6.01; and

(iii) as to any such acquisition involving cash consideration of more than
$50,000,000 in the aggregate, the Borrower shall have delivered to the
Administrative Agent, at least five Business Days prior to the date on which any
such purchase or other acquisition is to be consummated, a certificate of a
Responsible Officer, in form and substance reasonably satisfactory to the
Administrative Agent, certifying that all of the requirements set forth in this
clause (g) have been satisfied or will be satisfied, in each case to the extent
required to be satisfied, on or prior to the consummation of such purchase or
other acquisition;

(h) any Investment by the Borrower and its Subsidiaries in a Special Purpose
Finance Subsidiary which, in the judgment of the Borrower, is prudent and
reasonably necessary in connection with, or otherwise required by the terms of,
any Permitted Receivables Facility;

(i) other Investments not exceeding $300,000,000 in the aggregate at any one
time;

(j) any designation of Subsidiaries as Unrestricted Subsidiaries in compliance
with Section 6.15;

(k) other Investments; provided that, at the time each such Investment is made
in reliance on this clause (k), the aggregate amount of such Investment does not
exceed the Available Amount at such time;

(l) Investments of any Person existing at the time such Person becomes a
Subsidiary or consolidates or merges with the Borrower or any Subsidiary so long
as such Investments were not made in contemplation of such Person becoming a
Subsidiary or of such consolidation or merger;

(m) Investments made as a result of the receipt of noncash consideration from
any Disposition in compliance with Section 7.05;

(n) Investments in the ordinary course of business consisting of endorsements
for collection or deposit;

(o) Investments resulting from any pledge or deposit not prohibited by
Section 7.01;

(p) Investments in respect of Swap Contracts of the type that satisfy the
requirements set forth in the proviso to Section 7.02(a);

(q) [reserved]; and

(r) any other Investments, so long as (A) immediately before and immediately
after giving effect to any such Investment, no Default shall have occurred and
be continuing; and (B) immediately after giving effect to any such Investment,
the Consolidated Leverage Ratio on a Pro Forma Basis for the Borrower and its
Subsidiaries shall be no greater than 2.75:1.00 for the most recently ended
Measurement Period for which financial statements have been delivered pursuant
to Section 6.01.

 

-82-



--------------------------------------------------------------------------------

7.04 Fundamental Changes. Merge, dissolve, liquidate, consolidate with or into
another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:

(a) any Subsidiary may merge or consolidate with (i) the Borrower; provided that
the Borrower shall be the continuing or surviving Person, or (ii) any one or
more other Subsidiaries;

(b) any Subsidiary may Dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise) to the Borrower or to another Subsidiary;

(c) so long as no Default or Event of Default has occurred and is continuing or
would result therefrom, any Subsidiary may merge into or consolidate with any
other Person or permit any other Person to merge into or consolidate with it;
provided, however, that in each case, immediately after giving effect thereto,
such merger or consolidation otherwise complies with Section 7.03;

(d) the Borrower may merge with any other Person, but only so long as (i) the
Borrower is the continuing or surviving Person or (ii) if the Borrower is not
the continuing or surviving Person, (A) such merger effects a re-domestication
of the Borrower’s jurisdiction of formation, (B) each of the Re-Domestication
Requirements shall have been satisfied and (C) at the time thereof and
immediately after giving effect thereto no Default shall have occurred and be
continuing; and

(e) Dispositions permitted by Section 7.05.

7.05 Dispositions. Make any Disposition or enter into any agreement to make any
Disposition, except:

(a) Dispositions of obsolete or worn out property in the ordinary course of
business, or property no longer used or useful in the business of the Borrower
or such Subsidiary, in each case whether now owned or hereafter acquired;

(b) Dispositions of inventory and Cash Equivalents in the ordinary course of
business;

(c) Dispositions of equipment or real property other than through a lease
transaction to the extent that (i) such property is exchanged for credit against
the purchase price of similar replacement property or (ii) the proceeds of such
Disposition are reasonably promptly applied to the purchase price of such
replacement property or to Indebtedness incurred to acquire such replacement
property; and Dispositions of equipment or real property through a lease
transaction to the extent that such lease is on fair and reasonable terms in an
arm’s-length transaction;

(d) Dispositions of property by any Subsidiary to the Borrower or any other
Subsidiary or by the Borrower to any Subsidiary;

(e) (i) Dispositions permitted by Section 7.04 and (ii) Dispositions for fair
market value in a transaction in exchange for which an Investment permitted by
Section 7.03 is received;

 

-83-



--------------------------------------------------------------------------------

(f) licenses or sublicenses of IP Rights in the ordinary course of business and
substantially consistent with past practice;

(g) Dispositions by the Borrower and its Subsidiaries not otherwise permitted
under this Section 7.05; provided that at the time of such Disposition, no
Default or Event of Default shall have occurred, be continuing or would result
from such Disposition;

(h) Dispositions of Permitted Securitization Transferred Assets pursuant to any
Permitted Receivables Facility;

(i) Dispositions of accounts receivable in connection with the compromise,
settlement or collection thereof consistent with past practice;

(j) Dispositions of property to the extent that such property constitutes an
Investment permitted by Section 7.03(d)(ii), (l) or (m) or another asset
received as consideration for the Disposition of any asset permitted by this
Section 7.05; and

(k) Dispositions resulting from any casualty or other insured damage to, or any
taking under power of eminent domain or by condemnation or similar proceeding
of, any property or asset of the Borrower or any Subsidiary;

provided, however, that any of the foregoing Dispositions (other than any
Disposition pursuant to clause (a), (d), (e)(i) or (k) of this Section 7.05)
shall be for fair market value, as determined reasonably and in good faith by,
as the case may be, the Borrower or the applicable Subsidiary.

7.06 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that, so long as no Default shall have occurred and be continuing at the
time of any action described below or would result therefrom:

(a) each Subsidiary may make Restricted Payments to the Borrower, any
Subsidiaries of the Borrower and any other Person that owns a direct Equity
Interest in such Subsidiary, ratably according to their respective holdings of
the type of Equity Interest in respect of which such Restricted Payment is being
made;

(b) the Borrower and each Subsidiary may declare and make dividend payments or
other distributions payable solely in the common stock or other common Equity
Interests of such Person;

(c) the Borrower and each Subsidiary may purchase, redeem or otherwise acquire
its common Equity Interests with the proceeds received from the substantially
concurrent issue of new common Equity Interests;

(d) the Borrower and each Subsidiary may make Restricted Payments made to
shareholders of any Person (other than an Affiliate of the Borrower) acquired by
merger pursuant to an acquisition permitted under this Agreement;

(e) the Borrower and each Subsidiary may make Restricted Payments not otherwise
permitted under this Section 7.06 (other than Restricted Payments consisting of
divisions, lines of business or the stock of Subsidiaries); provided that on a
Pro Forma Basis the Borrower’s Consolidated Leverage Ratio shall be less than
2.75:1.00 for the most recently ended Measurement Period for which financial
statements have been delivered pursuant to Section 6.01;

 

-84-



--------------------------------------------------------------------------------

(f) the Borrower and each Subsidiary may make other Restricted Payments not
otherwise permitted under this Section 7.06 not exceeding $100,000,000 in the
aggregate per fiscal year of the Borrower;

(g) the Borrower and each Subsidiary may make other Restricted Payments not
otherwise permitted under this Section 7.06; provided that, at the time each
such Restricted Payment is made in reliance on this clause (g), the aggregate
amount of such Restricted Payment does not exceed the Available Amount at such
time;

(h) the Borrower may make cash payments in lieu of the issuance of fractional
shares in connection with the exercise of warrants, options or other securities
convertible into or exchangeable for Equity Interests in the Borrower;

(i) the Borrower may make Restricted Payments pursuant to and in accordance with
stock option plans or other benefit plans or agreements for directors, officers
or employees of the Borrower and its Subsidiaries that are approved in good
faith by the board of directors of the Borrower; and

(j) the Borrower may repurchase Equity Interests upon the exercise of stock
options if such Equity Interests represent a portion of the exercise price of
such options.

7.07 Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by the Borrower
and its Subsidiaries on the Closing Date or any business substantially related,
reasonably complementary or incidental thereto.

7.08 Transactions with Affiliates. Enter into any transaction of any kind with
any Affiliate of the Borrower, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable to
the Borrower or such Subsidiary as would be obtainable by the Borrower or such
Subsidiary at the time in a comparable arm’s-length transaction with a Person
other than an Affiliate; provided that the foregoing restriction shall not apply
to (a) transactions between or among the Borrower and the Subsidiaries or
between or among the Subsidiaries, (b) other transactions between or among any
two or more of the Borrower and the Subsidiaries that are permitted under
Section 7.03, 7.04 or 7.05, (c) the Permitted Receivables Facilities,
(d) employment and severance arrangements between the Borrower or any Subsidiary
and its officers and employees in the ordinary course of business, (e) the
payment of customary fees and indemnities to directors, officers and employees
of the Borrower and its Subsidiaries in the ordinary course of business,
(f) Restricted Payments permitted by Section 7.06 and (g) any issuances of
securities or other payments, awards or grants in cash, securities or otherwise
pursuant to, or the funding of, employment agreements, stock options and stock
ownership plans approved by the Borrower’s board of directors.

7.09 Restrictions on Distributions by Subsidiaries. Solely with respect to the
Subsidiaries, enter into or permit to exist any Contractual Obligation that
limits the ability of any Subsidiary to make Restricted Payments to the Borrower
or to otherwise transfer property to or invest in the Borrower to the extent
such limitations contained in such Contractual Obligation would materially
impair the Borrower’s ability to pay principal and interest under the Revolving
Credit Facility in the good faith judgment of the Borrower, except for (i) any
Contractual Obligations which exist on the Closing Date and are set forth on
Schedule 7.09 (and any renewal, extension or replacement thereof so long as such
renewal, extension or replacement does not expand the scope of such Contractual
Obligations to any material extent), (ii) this Agreement, any other Loan
Document and the Existing Senior Notes Documents and any Permitted Refinancing
thereof, (iii) any Contractual Obligations that are binding on a Person at the
time such Person becomes a Subsidiary, so long as such Contractual Obligations
were not entered into solely in

 

-85-



--------------------------------------------------------------------------------

contemplation of such Person becoming a Subsidiary (and any renewal, extension
or replacement thereof so long as such renewal, extension or replacement does
not expand the scope of such Contractual Obligations to any material extent) and
(iv) Contractual Obligations that exist under or by reason of applicable Law, or
are required by any regulatory authority having jurisdiction over any Subsidiary
or any of its respective businesses.

7.10 Use of Proceeds. Use the proceeds of any Credit Extension, whether directly
or indirectly, and whether immediately, incidentally or ultimately, to purchase
or carry margin stock (within the meaning of Regulation U of the FRB) or to
extend credit to others for the purpose of purchasing or carrying margin stock
or to refund indebtedness originally incurred for such purpose.

7.11 Financial Covenants.

(a) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as of
the end of any fiscal quarter of the Borrower to be greater than 3.25:1.00.

(b) Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio as of the end of any fiscal quarter of the Borrower to be less
than 3.00:1.00.

7.12 Amendments of Organization Documents. Amend any of its Organization
Documents in any way that has a material and adverse effect on the interests of
the Lenders or the Administrative Agent.

7.13 Accounting Changes. Make any change in (a) accounting policies or reporting
practices that is not an acceptable change under GAAP or (b) its fiscal year.

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default. Any of the following occurring or existing on or after
the Closing Date shall constitute an “Event of Default”:

(a) Non-Payment. The Borrower fails to (i) pay when and as required to be paid
herein, any amount of principal of any Loan or any L/C Obligation or deposit any
funds as Cash Collateral in respect of L/C Obligations or Swing Line Loans, or
(ii) pay within five Business Days after the same becomes due, any interest on
any Loan or on any L/C Obligation or Swing Line Loan, or any fee due hereunder,
or any other amount payable hereunder or under any other Loan Document; or

(b) Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 6.03, 6.05(a) (solely with
respect to the existence of the Borrower), 6.11 or Article VII; or

(c) Other Defaults. The Borrower fails to perform or observe any other covenant
or agreement (not specified in Section 8.01(a) or (b) above) contained in any
Loan Document on its part to be performed or observed and such failure continues
for 30 days following the earlier of (A) notice thereof to the Borrower from the
Administrative Agent or any Lender; or (B) knowledge thereof by a Responsible
Officer; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrower in
Article V, in any other Loan Document, or in any document delivered in
connection herewith or therewith shall be incorrect or misleading in any
material respect (except that any representation and warranty that is qualified
as to “materiality” or “Material Adverse Effect” shall be true and correct) when
made or deemed made; or

 

-86-



--------------------------------------------------------------------------------

(e) Cross-Default. (i) The Borrower or any Subsidiary thereof (A) fails to make
any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise but only after any required notice, the
expiration of any permitted grace period or both) in respect of the Existing
Senior Notes or any other Indebtedness or Guarantee (other than Indebtedness
hereunder and Indebtedness under Swap Contracts) having an aggregate outstanding
principal amount (including amounts owing to all creditors under any combined or
syndicated credit arrangement) of more than the Threshold Amount, or (B) fails
to observe or perform any other agreement or condition relating to any such
Indebtedness or Guarantee or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event occurs, the effect
of which default or other event (but only after any required notice, the
expiration of any permitted grace period or both) is to cause, or to permit the
holder or holders of such Indebtedness or the beneficiary or beneficiaries of
such Guarantee (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded; provided that this clause (e)(i)(B) shall not apply to
secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the property or assets securing such Indebtedness if such sale or
transfer is permitted hereunder and under the documents providing for such
Indebtedness; (ii) there occurs under any Swap Contract an Early Termination
Date (as defined in such Swap Contract) resulting from (A) any event of default
under such Swap Contract as to which the Borrower or any Subsidiary thereof is
the Defaulting Party (as defined in such Swap Contract) or (B) any Termination
Event (as so defined) under such Swap Contract as to which the Borrower or any
Subsidiary thereof is an Affected Party (as so defined) and, in either event,
the Swap Termination Value owed by the Borrower or such Subsidiary as a result
thereof is greater than the Threshold Amount; or (iii) there occurs a
termination event or event of default under any Permitted Receivables Facility
when the amount outstanding (including undrawn committed or available amounts)
thereunder exceeds the Threshold Amount, which termination event or event of
default is not cured or waived within any applicable grace period; or

(f) Insolvency Proceedings, Etc. The Borrower or any Material Subsidiary thereof
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 60 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for 60 calendar days, or an order for relief is entered in any such
proceeding; or

(g) Inability to Pay Debts; Attachment. (i) The Borrower or any Material
Subsidiary thereof becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due, or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied, in each case by
judgment, against all or any material part of the property of any such Person
and is not released, vacated or fully bonded within 60 days after its issue or
levy; or

 

-87-



--------------------------------------------------------------------------------

(h) Judgments. There is entered against the Borrower or any Material Subsidiary
thereof (i) one or more final judgments or orders for the payment of money in an
aggregate amount (as to all such judgments and orders) exceeding the Threshold
Amount (to the extent not covered by independent third-party insurance as to
which the insurer is rated at least “A-” by A.M. Best Company, has been notified
of the potential claim and does not dispute coverage), or (ii) any one or more
non-monetary final judgments that have, or would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of 30 consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect; or

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which, when taken together with all other ERISA Events or
similar events with respect to Foreign Plans that have occurred, has resulted or
would reasonably be expected to result in liability of the Borrower or any
Subsidiary in an aggregate amount in excess of the Threshold Amount, (ii) the
Borrower, any Subsidiary or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount in excess of the Threshold Amount, or (iii) a
termination, withdrawal or noncompliance with applicable law or plan terms
occurs with respect to Foreign Plans and such termination, withdrawal or
noncompliance, when taken together with all other terminations, withdrawals or
noncompliance with respect to Foreign Plans and ERISA Events that have occurred,
has resulted or would reasonably be expected to result in liability of the
Borrower or any Subsidiary in an aggregate amount in excess of the Threshold
Amount; or

(j) Invalidity of Loan Documents. Any provision of any Loan Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or the Borrower or any other
Person acting on behalf of the Borrower contests in any manner the validity or
enforceability of any provision of any Loan Document; or the Borrower denies
that it has any or further liability or obligation under any provision of any
Loan Document, or purports to revoke, terminate or rescind any provision of any
Loan Document; or

(k) Change of Control. There occurs any Change of Control.

8.02 Remedies upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans and any obligation of
any L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

(c) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

 

-88-



--------------------------------------------------------------------------------

(d) exercise on behalf of itself, the Lenders and the L/C Issuers all rights and
remedies available to it, the Lenders and the L/C Issuers under the Loan
Documents;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
any L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuers (including fees, charges
and disbursements of counsel to the respective Lenders and the applicable L/C
Issuer) arising under the Loan Documents and amounts payable under Article III,
ratably among them in proportion to the respective amounts described in this
clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations arising under the Loan Documents, ratably among the Lenders and the
L/C Issuers in proportion to the respective amounts described in this clause
Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings and to Cash Collateralize that portion
of L/C Obligations comprised of the aggregate undrawn amount of Letters of
Credit, ratably among the Lenders and the L/C Issuers in proportion to the
respective amounts described in this clause Fourth held by them; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law;

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fourth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above and, if no
Obligations remain outstanding, delivered to the Borrower.

 

-89-



--------------------------------------------------------------------------------

ARTICLE IX

ADMINISTRATIVE AGENT

9.01 Appointment and Authority. Each of the Lenders and each L/C Issuer hereby
irrevocably appoints Scotiabank to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto. The
provisions of this Article IX (other than Section 9.06) are solely for the
benefit of the Administrative Agent, the Lenders and the L/C Issuer, and the
Borrower shall not have rights as a third party beneficiary of any of such
provisions (other than the rights of the Borrower set forth in Section 9.06).

9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

9.03 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Administrative
Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law;

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity;

(d) shall not be liable for any action taken or not taken by it (i) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Administrative Agent
shall believe in good faith shall be necessary, under the circumstances as
provided in Sections 10.01 and 8.02) or (ii) in the absence of its own gross
negligence or willful misconduct. The Administrative Agent shall be deemed not
to have knowledge of any Default unless and until notice describing such Default
is given to the Administrative Agent by the Borrower, a Lender or an L/C Issuer;
and

 

-90-



--------------------------------------------------------------------------------

(e) shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or (v) the satisfaction of any
condition set forth in Article IV or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent.

9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or an L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or such L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or such L/C Issuer prior to the making
of such Loan or the issuance of such Letter of Credit. The Administrative Agent
may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

9.05 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article IX shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

9.06 Resignation of Administrative Agent. The Administrative Agent may at any
time give notice of its resignation to the Lenders, the L/C Issuers and the
Borrower. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right to appoint a successor, which shall be a bank with an
office in the United States, or an Affiliate of any such bank with an office in
the United States, and in each case such successor shall require the consent of
the Borrower at all times other than during the existence of an Event of Default
under Section 8.01(f) (such consent not to be unreasonably withheld or delayed).
If no such successor shall have been so appointed and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may (but shall not be
obligated to) on behalf of the Lenders and the L/C Issuers, after consultation
with the Borrower, appoint a successor Administrative Agent from among the
Revolving Credit Lenders meeting the qualifications set forth above; provided
that if the Administrative Agent shall notify the Borrower and the Lenders that
no qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (a) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents and (b) all payments,
communications and determinations provided, to be made by, to or through the
Administrative Agent shall instead be made by or to each applicable Lender and
each applicable L/C Issuer directly, until such time as the Required Lenders
appoint a successor Administrative

 

-91-



--------------------------------------------------------------------------------

Agent as provided for above in this Section. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor, and
the retiring Administrative Agent shall cease to be entitled to all such fees
upon the effectiveness of its resignation as Administrative Agent. After the
retiring Administrative Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article IX and Section 10.04 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

Any resignation by Scotiabank as Administrative Agent pursuant to this Section
shall also constitute its resignation as L/C Issuer and Swing Line Lender, if
applicable. Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, (i) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring L/C Issuer and
Swing Line Lender, (ii) the retiring L/C Issuer and Swing Line Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (iii) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to the
retiring L/C Issuer to effectively assume the obligations of the retiring L/C
Issuer with respect to such Letters of Credit.

9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender and
each L/C Issuer acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding, none
of the Arrangers, the Syndication Agent or the Co-Documentation Agents listed on
the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except (i) in its capacity,
as applicable, as the Administrative Agent, a Lender or an L/C Issuer hereunder
and (ii) in the case of the Arrangers, as specified in Sections 2.09(b)(i),
4.01(a) and (b), 6.02, 10.04 and 10.16.

9.09 Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to the Borrower, the Administrative Agent (irrespective of whether the
principal of any Loan or L/C Obligation shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuers and the Administrative Agent (including any claim for the

 

-92-



--------------------------------------------------------------------------------

reasonable compensation, expenses, disbursements and advances of the Lenders,
the L/C Issuers and the Administrative Agent and their respective agents and
counsel and all other amounts due the Lenders, the L/C Issuers and the
Administrative Agent under Sections 2.03(i) and (j), 2.09 and 10.04) allowed in
such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same in accordance with this Agreement;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to the Administrative
Agent and, if the Administrative Agent shall consent to the making of such
payments directly to the Lenders and the L/C Issuers, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or any L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or any L/C Issuer or in any such proceeding.

9.10 Withholding. To the extent required by applicable Law, the Administrative
Agent may withhold from any payment to any Lender an amount equal to any
applicable withholding Tax. If the IRS or any Governmental Authority asserts a
claim that the Administrative Agent did not properly withhold Tax from any
amount paid to or for the account of any Lender for any reason (including
because the appropriate form was not delivered or was not properly executed, or
because such Lender failed to notify the Administrative Agent of a change in
circumstances that rendered the exemption from, or reduction of, withholding Tax
ineffective), such Lender shall indemnify and hold harmless the Administrative
Agent (to the extent that the Administrative Agent has not already been
reimbursed by the Borrower and without limiting or expanding the obligation of
the Borrower to do so) for all amounts paid, directly or indirectly, by the
Administrative Agent as Tax or otherwise, including any penalties, additions to
Tax or interest thereon, together with all expenses incurred, including legal
expenses and any out-of-pocket expenses, whether or not such Tax was correctly
or legally imposed or asserted by the relevant Government Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under this Agreement or any
other Loan Document against any amount due to the Administrative Agent under
this Article IX. The agreements in this Article IX shall survive the resignation
and/or replacement of the Administrative Agent, any assignment of rights by, or
the replacement of a Lender, the termination of the Loans and the repayment,
satisfaction or discharge of all obligations under this Agreement. Unless
required by applicable Laws, at no time shall the Administrative Agent have any
obligation to file for or otherwise pursue on behalf of a Lender any refund of
Taxes withheld or deducted from funds paid for the account of such Lender. For
the avoidance of doubt, for purposes of this Section 9.10, the term “Lender”
includes any L/C Issuer.

 

-93-



--------------------------------------------------------------------------------

ARTICLE X

MISCELLANEOUS

10.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by the Borrower
therefrom, shall be effective unless in writing signed by the Required Lenders
and the Borrower, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:

(a) waive any condition set forth in Section 4.01 (other than Section 4.01(b)(i)
or (c) and except as expressly set forth in Section 4.01), or, in the case of
the initial Credit Extension, Section 4.02, without the written consent of each
Lender;

(b) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender
(it being understood that a waiver of any condition precedent set forth in
Section 4.01 or 4.02 or the waiver of any Default, Event of Default or mandatory
prepayment shall not constitute an extension or increase of any Commitment of
any Lender);

(c) postpone any date fixed by this Agreement or any other Loan Document for
(i) any payment (excluding mandatory prepayments) of principal, interest, fees
or other amounts due to the Lenders (or any of them) hereunder or under such
other Loan Document without the written consent of each Lender entitled to such
payment or (ii) any scheduled reduction of the Revolving Credit Facility
hereunder or under any other Loan Document without the written consent of each
Appropriate Lender;

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the third proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender entitled to such
amount; provided, however, that only the consent of the Required Lenders shall
be necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest or Letter of Credit Fees at the
Default Rate or (ii) to amend any financial covenant hereunder (or any defined
term used therein) even if the effect of such amendment would be to reduce the
rate of interest on any Loan or L/C Borrowing or to reduce any fee payable
hereunder;

(e) change Section 2.06(c), 2.13 or 8.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender;

(f) change any provision of this Section 10.01 or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender (it being understood that, with the consent of the
Required Lenders or pursuant to Section 2.14, additional extensions of credit
pursuant to this Agreement may be included in the determination of the Required
Lenders on substantially the same basis as the Revolving Credit Commitments on
the date hereof); or

(g) impose any greater restriction on the ability of any Lender under the
Revolving Credit Facility to assign any of its rights or obligations hereunder
without the written consent of each Lender directly adversely affected thereby;

and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuers in addition to the Lenders required above,
affect the rights or duties of the L/C Issuers under this Agreement or any
Issuer Document relating to any Letter of Credit issued or to be issued by it;
(ii) no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this

 

-94-



--------------------------------------------------------------------------------

Agreement or any other Loan Document; (iii) no amendment, waiver or consent
shall, unless in writing and signed by the Swing Line Lender in addition to the
Lenders required above, affect the rights or duties of the Swing Line Lender
under this Agreement or any other Loan Document; and (iv) any fee letter may
only be amended, and the rights or privileges thereunder may only be waived, in
a writing executed by each of the parties thereto. Notwithstanding anything to
the contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) the Commitment of such Lender may not
be increased or extended without the consent of such Lender (it being understood
that a waiver of any condition precedent set forth in Section 4.01 or 4.02 or
the waiver of any Default, Event of Default or mandatory prepayment shall not
constitute an extension or increase of any Commitment of any Lender) and (y) any
waiver, amendment or modification requiring the consent of all Lenders or each
affected Lender that by its terms affects any Defaulting Lender more adversely
than other affected Lenders shall require the consent of such Defaulting Lender.

If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender and that has been approved by the Required Lenders, the Borrower may
replace such non-consenting Lender by an assignment of such Lender’s Loans and
Commitments at par in accordance with Section 10.13; provided that such
amendment, waiver, consent or release can be effected as a result of the
assignment contemplated by such Section (together with all other such
assignments required by the Borrower to be made pursuant to this paragraph).

Notwithstanding anything to the contrary, any Loan Document may be waived,
amended, supplemented or modified pursuant to an agreement or agreements in
writing entered into by the Borrower and the Administrative Agent (without the
consent of any Lender) solely to cure a defect or error.

10.02 Notices; Effectiveness; Electronic Communications.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
or in connection with any Loan Document shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopier as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:

(i) if to the Borrower, the Administrative Agent, the L/C Issuer or the Swing
Line Lender, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 10.02; and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when actually received (except that, if not given during normal
business hours for the recipient, shall be deemed to have been given at the
opening of business on the next Business Day for the recipient). Notices and
other communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

 

-95-



--------------------------------------------------------------------------------

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuers hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices to any Lender or any L/C Issuer pursuant to Article
II if such Lender or such L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, any L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower’s or
the Administrative Agent’s transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to the Borrower, any Lender, any L/C Issuer or
any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

(d) Change of Address, Etc. Each of the Borrower and the Administrative Agent
may change its address, telecopier number, telephone number or email address for
notices and other communications hereunder by notice to the other parties
hereto. Each other Lender, each L/C Issuer and the Swing Line Lender may change
its address, telecopier number, telephone number or email address for notices
and other communications hereunder by notice to the Borrower and the
Administrative Agent. In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable Law, including

 

-96-



--------------------------------------------------------------------------------

United States Federal and state securities Laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Borrower or its securities for purposes of United States
Federal or state securities laws.

(e) Reliance by Administrative Agent, L/C Issuer and Lenders. The Administrative
Agent, the L/C Issuer and the Lenders shall be entitled to rely and act upon any
notices (including telephonic Committed Loan Notices and Swing Line Loan
Notices) purportedly given by or on behalf of the Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof. All telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

10.03 No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender, the
L/C Issuer or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder or under
any other Loan Document shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege. The rights, remedies, powers and privileges herein
provided, and provided under each other Loan Document, are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Borrower or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuers; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) each L/C
Issuer and the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 10.08 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to the Borrower under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b),
(c) and (d) of the preceding proviso and subject to Section 2.13, any Lender
may, with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.

10.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrower shall pay (i) all reasonable and invoiced
out-of-pocket expenses incurred by the Arrangers and Administrative Agent and
their respective Affiliates (including the reasonable fees, charges and
disbursements of counsel for the Administrative Agent), in connection with the
syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable and invoiced
out-of-pocket expenses incurred by any L/C Issuer in connection with the
issuance, amendment, renewal or extension of

 

-97-



--------------------------------------------------------------------------------

any Letter of Credit or any demand for payment thereunder and (iii) all
reasonable and invoiced out-of-pocket expenses incurred by the Administrative
Agent, any Lender or any L/C Issuer (including the fees, charges and
disbursements of any counsel for the Administrative Agent, any Lender or any L/C
Issuer) in connection with the enforcement, during an Event of Default, or
protection of its rights (A) in connection with this Agreement and the other
Loan Documents, including its rights under this Section, or (B) in connection
with Loans made or Letters of Credit issued hereunder, including all such
reasonable and invoiced out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.

(b) Indemnification by the Borrower. The Borrower shall indemnify the Arrangers,
the Administrative Agent (and any sub-agent thereof), each Lender and each L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the fees, charges and disbursements of counsel for any Indemnitee, which shall
be limited to one counsel to all Indemnitees (exclusive of one local counsel to
all Indemnitees in each relevant jurisdiction) and, in the case of an actual or
perceived conflict of interest where the Indemnitee affected by such conflict
informs the Borrower of such conflict and thereafter retains its own counsel,
another counsel for such affected Indemnitee), incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by the Borrower arising
out of, in connection with, or as a result of (i) the execution or delivery of
this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto of their
respective obligations hereunder or thereunder or the consummation of the
transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents, (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by any L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence, Release, or threat of Release of Hazardous Materials at,
on, under or from any property or facility owned or operated by the Borrower or
any of its Subsidiaries, or any Environmental Liability related in any way to
the Borrower or any of its Subsidiaries or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any of the Borrower’s directors, shareholders or
creditors, and regardless of whether any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses (x) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee or such Indemnitee’s Subsidiaries or the officers, directors,
employees, agents, advisors and other representatives of such Indemnitee or its
Subsidiaries, (y) result from a claim brought by the Borrower against an
Indemnitee for material breach in bad faith of such Indemnitee’s obligations
hereunder or under any other Loan Document, if the Borrower has obtained a final
and nonappealable judgment in its favor on such claim as determined by a court
of competent jurisdiction or (z) resulted from any proceeding that does not
involve an act or omission by the Borrower or any of its Affiliates and that is
brought by an Indemnitee against any other Indemnitee other than any proceeding
by or against any Indemnitee in its capacity or in fulfilling its role as the
Administrative Agent or an Arranger.

(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to any Arranger, the Administrative Agent (or any
sub-agent thereof), any L/C Issuer or any Related Party of any of the foregoing,
each Lender severally agrees to pay to such Arranger, the Administrative Agent
(or any such sub-agent), such L/C Issuer or such Related Party, as the case may
be, such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount; provided that the unreimbursed expense or indemnified loss, claim,

 

-98-



--------------------------------------------------------------------------------

damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent) or any L/C
Issuer in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent) or L/C
Issuer in connection with such capacity. The obligations of the Lenders under
this subsection (c) are subject to the provisions of Section 2.12(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with or as a result of this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

(f) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, the replacement of any Lender, any L/C Issuer or the
Swing Line Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations.

10.05 Payments Set Aside. To the extent that any payment by or on behalf of the
Borrower is made to the Administrative Agent, any L/C Issuer or any Lender, or
the Administrative Agent, any L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, such L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred and (b) each Lender
and each L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
and the L/C Issuers under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.

10.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of the Administrative Agent and each Lender and no Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an assignee in accordance with the provisions of Section 10.06(b),
(ii) by way of participation in accordance with the provisions of
Section 10.06(d), or (iii) by way of pledge or assignment of a security interest
subject to the

 

-99-



--------------------------------------------------------------------------------

restrictions of Section 10.06(f) (and any other attempted assignment or transfer
by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the L/C Issuers and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment(s) and the Loans (including for
purposes of this Section 10.06(b), participations in L/C Obligations and in
Swing Line Loans) at the time owing to it); provided that any such assignment
shall be subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment under the Revolving Credit Facility and the Loans at the
time owing to it under such Revolving Credit Facility or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
a “Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000, unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met;

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under the Revolving Credit Facility with respect to the Loans or the
Commitment assigned, except that this clause (ii) shall not apply to the Swing
Line Lender’s rights and obligations in respect of the Swing Line Loans;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by

subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed; provided that the Borrower will be deemed to have consented to any such
assignment if it does not respond within ten Business Days after receipt of
notice of such assignment) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment, (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund or (3) such
assignment is made by an Arranger during the primary syndication of the
Revolving Credit Facility;

 

-100-



--------------------------------------------------------------------------------

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of any
Revolving Credit Commitment or Revolving Credit Loans if such assignment is to a
Person that is not a Lender with a Commitment in respect of the Revolving Credit
Facility, an Affiliate of such Lender or an Approved Fund with respect to such
Lender; and

(C) the consent of the Swing Line Lender and L/C Issuer (such consent not to be
unreasonably withheld or delayed; provided that the Swing Line Lender and L/C
Issuer will be deemed to have consented to any such assignment if it does not
respond within ten Business Days after receipt of notice of such assignment)
shall be required for any assignment in respect of the Revolving Credit
Facility.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; and provided, further,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Borrower. No such assignment shall be made to the Borrower
or any of the Borrower’s Affiliates or Subsidiaries.

(vi) No Assignment to Natural Persons. No such assignment shall be made (A) to a
natural person or (B) to any Defaulting Lender or any of its Affiliates, or any
Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (A) or (B).

(vii) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swing Line Loans in accordance with its Applicable Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment

 

-101-



--------------------------------------------------------------------------------

and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided that, except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender shall constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with Section 10.06(d).

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal and interest amounts of the Loans and L/C Obligations owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, absent manifest error, and the
Borrower, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. In addition, the Administrative Agent shall maintain on the Register
information regarding the designation, and revocation of designation, of any
Lender as a Defaulting Lender. The Register shall be available for inspection by
the Borrower and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person, a Defaulting Lender or the Borrower or any
of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or
a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Administrative Agent, the Lenders and the L/C Issuers shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may, as may be agreed between such Lender and such
Participant, provide that such Lender will not, without the consent of the
Participant, agree to any amendment, waiver or other modification described in
the first proviso to Section 10.01 that affects such Participant. Subject to
subsection (e) of this Section, the Borrower agrees that each Participant shall
be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
Section 10.06(b); provided that such Participant complies with the provisions of
Section 3.06 as if it were an assignee under Section 10.06(b). To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 10.08 as though it were a Lender; provided such Participant complies
with Section 2.13 as though it were a Lender. Each Lender shall maintain a
register of the names, addresses, and the principal amounts (and stated
interest) of the interests of the Participants to which such Lender has sold
participations. Each Lender that sells a participation shall, acting solely for
this purpose as a non-fiduciary agent of the Borrower, maintain a register on
which it enters the name and address of each Participant and the principal and
interest amounts of each

 

-102-



--------------------------------------------------------------------------------

Participant’s interest in the Loans or other Obligations under this Agreement
(the “Participant Register”); provided that no Lender shall have any obligation
to disclose all or any portion of the Participant Register to any Person
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, or its other obligations under
this Agreement) except to the extent that such disclosure is necessary to
establish that such commitment, loan, or other obligation is in registered form
under Section 5f.103-(c) of the United States Treasury Regulations or, if
different, under Sections 871(h) or 881(c) of the Code in connection with any
Tax audit or other Tax proceeding of the Borrower. The entries in the
Participant Register shall be conclusive, absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, except to the extent such entitlement to receive a
greater payment results from a Change in Law that occurs after the date such
Participant acquired the applicable participation.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or any
central bank having jurisdiction over such Lender; provided that no such pledge
or assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(g) Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if Scotiabank assigns
all of its Revolving Credit Commitment and Revolving Credit Loans pursuant to
Section 10.06(b), Scotiabank may, upon 30 days’ notice to the Borrower and the
Lenders, resign as L/C Issuer and/or Swing Line Lender. In the event of any such
resignation as L/C Issuer or Swing Line Lender, the Borrower shall be entitled
to appoint from among the Lenders a successor L/C Issuer or Swing Line Lender,
as the case may be, hereunder; provided, however, that no failure by the
Borrower to appoint any such successor shall affect the resignation of
Scotiabank as L/C Issuer and/or Swing Line Lender, as the case may be, and no
such appointment shall be effective until the Lender so appointed shall have
accepted such appointment in writing. If Scotiabank resigns as L/C Issuer, it
shall retain all the rights, powers, privileges and duties of L/C Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as L/C Issuer and all L/C Obligations with respect
thereto (including the right to require the Lenders to make Base Rate Loans or
fund risk participations in Unreimbursed Amounts pursuant to Section 2.03(c)).
If Scotiabank resigns as Swing Line Lender, it shall retain all the rights of
the Swing Line Lender provided for hereunder with respect to Swing Line Loans
made by it and outstanding as of the effective date of such resignation,
including the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c). Upon
the appointment of a successor L/C Issuer and/or Swing Line Lender, (a) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer and/or Swing Line Lender, as
the case may be, and (b) the successor L/C Issuer shall issue letters of credit
in substitution for the Letters of Credit, if any, outstanding at the time of
such succession or make other arrangements satisfactory to such retiring L/C
Issuer to effectively assume the obligations of such retiring L/C Issuer with
respect to such Letters of Credit.

10.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuers agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Related Parties (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and

 

-103-



--------------------------------------------------------------------------------

instructed to keep such Information confidential, and the Administrative Agent,
the applicable Lender or the applicable L/C Issuer, as the case may be, shall be
responsible for compliance by such Persons with such obligations), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process;
provided that the Person that discloses any Information pursuant to this clause
(c) shall notify the Borrower in advance of such disclosure (if permitted by
applicable Law) or shall provide the Borrower with prompt written notice of such
disclosure, (d) to any other party hereto, (e) in connection with the exercise
of any remedies hereunder or under any other Loan Document or any action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the written consent of the Borrower or (h) to the extent such Information
(i) becomes publicly available other than as a result of a breach of this
Section or (ii) becomes available to the Administrative Agent, any Lender, any
L/C Issuer or any of their respective Affiliates on a nonconfidential basis from
a source other than the Borrower.

For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary thereof relating to the Borrower or any
Subsidiary thereof or their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or any L/C
Issuer on a nonconfidential basis prior to disclosure by the Borrower or any
Subsidiary thereof; provided that, in the case of information received from the
Borrower or any such Subsidiary after the Closing Date, such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

Each of the Administrative Agent, the Lenders and the L/C Issuers acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.

10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, each L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, such L/C Issuer or any such Affiliate to or for the credit or the
account of the Borrower against any and all of the obligations of the Borrower
now or hereafter existing under this Agreement or any other Loan Document to
such Lender or such L/C Issuer, irrespective of whether or not such Lender or
such L/C Issuer shall have made any demand under this Agreement or any other
Loan Document and although such obligations of the Borrower may be contingent or
unmatured or are owed to a branch or office of such Lender or such L/C Issuer
different from the branch or office holding such deposit or obligated on such
indebtedness; provided that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.15 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of

 

-104-



--------------------------------------------------------------------------------

setoff. The rights of each Lender, each L/C Issuer and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, such L/C Issuer or their
respective Affiliates may have. Each Lender and each L/C Issuer agrees to notify
the Borrower and the Administrative Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application.

10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof and (c) amortize, prorate, allocate, and spread in equal
or unequal parts the total amount of interest throughout the contemplated term
of the Obligations hereunder.

10.10 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof; provided that the provisions of
the Commitment Letter that survive the execution and delivery of this Agreement
(as set forth in paragraph 7 thereof) shall survive in accordance with the terms
of the Commitment Letter and shall not be superseded by this Agreement. This
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement by telecopy or other electronic imaging means shall be
effective as delivery of a manually executed counterpart of this Agreement.

10.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 10.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, the L/C Issuer or
the Swing Line Lender, as applicable, then such provisions shall be deemed to be
in effect only to the extent not so limited.

 

-105-



--------------------------------------------------------------------------------

10.13 Replacement of Lenders. If (w) any Lender requests compensation under
Section 3.04, (x) the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, (y) any Lender is a Defaulting Lender or (z) any other
circumstance exists hereunder that gives the Borrower the right to replace a
Lender as a party hereto, then the Borrower may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 10.06; provided
that the consent of the assigning Lender shall not be required in connection
with any such assignment and delegation), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment); provided that:

(a) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 10.06(b);

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.01, Section 3.04, or
Section 3.05);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and

(d) such assignment does not conflict with applicable Laws.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

10.14 Governing Law; Jurisdiction; Etc. (a) GOVERNING LAW. THIS AGREEMENT SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK.

(b) SUBMISSION TO JURISDICTION. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING SHALL BE
HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO
AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER

 

-106-



--------------------------------------------------------------------------------

LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER
OR ANY L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(c) WAIVER OF VENUE. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

10.15 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

10.16 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) (A) the arranging and other services regarding this
Agreement provided by the Administrative Agent and the Arrangers are
arm’s-length commercial transactions between the Borrower and its Affiliates, on
the one hand, and the Administrative Agent and the Arrangers, on the other hand,
(B) the Borrower has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate and (C) the Borrower is capable
of evaluating, and understands and accepts, the terms, risks and conditions of
the transactions contemplated hereby and by the other Loan Documents;
(ii) (A) the Administrative Agent and the Arrangers each is and has been acting
solely as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for the Borrower or any of its Affiliates, or any other Person and
(B) neither the Administrative Agent nor the Arrangers has any obligation to the
Borrower or any of its Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent and the Arrangers and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
neither the Administrative Agent nor the Arrangers has any obligation to
disclose any of such interests to the Borrower or its Affiliates. To the fullest
extent permitted by law, the Borrower hereby waives and releases any claims that
it may have against the Administrative Agent and the Arrangers with respect to
any breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.

 

-107-



--------------------------------------------------------------------------------

10.17 Electronic Execution of Assignments and Certain Other Documents. The words
“execution,” “signed,” “signature,” and words of like import in any Assignment
and Assumption or in any amendment or other modification hereof (including
waivers and consents) shall be deemed to include electronic signatures or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

10.18 USA PATRIOT Act. Each Lender that is subject to the Act (as hereinafter
defined) and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that pursuant to the requirements of the
USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the Act. The
Borrower shall, promptly following a request by the Administrative Agent or any
Lender, provide all documentation and other information that the Administrative
Agent or such Lender requests in order to comply with its ongoing obligations
under applicable “know your customer” and anti-money laundering rules and
regulations, including the Act.

 

-108-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

ASHLAND INC., as Borrower By:   /s/ Eric N. Boni   Name: Eric N. Boni   Title:
Vice President and Treasurer

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

 

THE BANK OF NOVA SCOTIA, as Administrative Agent, Swing Line Lender and L/C
Issuer By:   /s/ David Mahmood   Name: David Mahmood   Title: Managing Director

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Lender By:   /s/ Michael Vondriska  

Name: Michael Vondriska

Title: Vice President

 

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA, as a Lender By:   /s/ David Schwartzbard  

Name: David Schwartzbard

Title: Director

 

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

Bank of America, N.A., as a Lender By:   /s/ Irene Bertozzi Bartenstein  

Name: Irene Bertozzi Bartenstein

Title: Director

 

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

DEUTSCHE BANK TRUST COMPANY AMERICAS, as a Lender

By:   /s/ Philippe Sandmeier  

Name: Philippe Sandmeier

Title: Managing Director

 

By:   /s/ Ming K. Chu  

Name: Ming K. Chu

Title: Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

PNC Bank, National Association as a Lender By:   /s/ C. Joseph Richardson  

Name: C. Joseph Richardson

Title: Senior Vice President

 

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

The Bank of Tokyo-Mitsubishi UFJ Ltd., as a Lender By:   /s/ Christine Howatt  

Name: Christine Howatt

Title: Authorized Signatory

 

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

COMPASS BANK, as a Lender By:   /s/ Michael Dixon  

Name: Michael Dixon

Title: Vice President

 

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

Credit Agricole Corporate and Investment Bank, as a Lender

By:   /s/ Blake Wright  

Name: Blake Wright

Title: Managing Director

By:   /s/ James Austin  

Name: James Austin

Title: Vice President

 

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

FIFTH THIRD BANK, as a Lender By:   /s/ Megan S Szewc  

Name: Megan S Szewc

Title: Vice President

 

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

HSBC Bank USA, N.A., as a Lender By:   /s/ Joseph D. Donovan  

Name: Joseph D. Donovan

Title: Vice President

 

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender By:   /s/ Anthony A. Eastman  

Name: Anthony A. Eastman

Title: Vice President

 

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

Mizuho Corporate Bank, Ltd., as a Lender By:   /s/ Leon Mo  

Name: Leon Mo

Title: Authorized Signatory

 

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

The Royal Bank of Scotland plc, as a Lender By:   /s/ Brett Thompson  

Name: Brett Thompson

Title: Director

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING CORPORATION, as a Lender

By:   /s/ Shuji Yabe  

Name: Shuji Yabe

Title: Managing Director

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

SunTrust Bank, as a Lender By:   /s/ Peter L. Johnson  

Name: Peter L. Johnson

Title: Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

U.S. Bank N.A., as a Lender By:   /s/ Michael P. Dickman  

Name: Michael P. Dickman

Title: Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

Wells Fargo Bank, National Association, as a Lender By:   /s/ Andrew Payne  

Name: Andrew Payne

Title: Director

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

THE BANK OF NEW YORK MELLON, as a Lender

By:   /s/ William M. Feathers   Name: William M. Feathers   Title: Vice
President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

Bayerische Landesbank, New York Branch, as a Lender

By:   /s/ Matthew DeCarlo   Name: Matthew DeCarlo   Title: First Vice President
By:   /s/ Elke Videgain   Name: Elke Videgain   Title: Second Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

Goldman Sachs Bank USA, as a Lender By:   /s/ Mark Walton   Name: Mark Walton  
Title: Authorized Signatory

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

ING BANK N.V., Dublin Branch, as a Lender By:   /s/ P. Matthews   Name: P.
Matthews   Title: Vice-President By:   /s/ A. Neill   Name: A. Neill   Title:
Director

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

The Northern Trust Company, as a Lender By:   /s/ Thomas P. McGrath   Name:
Thomas P. McGrath   Title: Officer

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

TD Bank, N.A., as a Lender By:   /s/ Michele Dragonetti   Name: Michele
Dragonetti   Title: Senior Vice President

 

[Signature Page to Credit Agreement]